Exhibit 10.1

 

PENN NATIONAL GAMING, INC.,

 


and

 

Wells Fargo Bank, National Association,
as Trustee

 

$250,000,000
6¾% SENIOR SUBORDINATED NOTES DUE 2015

 

INDENTURE

 

Dated as of March 9, 2005

 

--------------------------------------------------------------------------------


 

CROSS-REFERENCE TABLE*

 

Trust Indenture
Act Section

 

Indenture Section

310

(a)(1)

 

7.10

 

(a)(2)

 

7.10

 

(a)(3)

 

N.A.

 

(a)(4)

 

N.A.

 

(a)(5)

 

7.10

 

(b)

 

7.10

 

(c)

 

N.A.

311

(a)

 

7.11

 

(b)

 

7.11

 

(c)

 

N.A.

312

(a)

 

2.05

 

(b)

 

13.03

 

(c)

 

13.03

313

(a)

 

7.06

 

(b)(1)

 

10.02

 

(b)(2)

 

7.07

 

(c)

 

7.06; 13.02

 

(d)

 

7.06

314

(a)

 

4.03; 13.02

 

(c)(1)

 

13.04

 

(c)(2)

 

13.04

 

(c)(3)

 

N.A.

 

(e)

 

13.05

 

(f)

 

N.A.

315

(a)

 

7.01

 

(b)

 

7.05; 13.02

 

(c)

 

7.01

 

(d)

 

7.01

 

(e)

 

6.11

316

(a) (last sentence)

 

2.09

 

(a)(1)(A)

 

6.05

 

(a)(1)(B)

 

6.04

 

(a)(2)

 

N.A.

 

(b)

 

6.07

 

(c)

 

2.12

317

(a)(1)

 

6.08

 

(a)(2)

 

6.09

 

(b)

 

2.04

318

(a)

 

13.01

 

(b)

 

N.A.

 

(c)

 

13.01

 

N.A.  means not applicable.

 

--------------------------------------------------------------------------------

*              This Cross-Reference Table is not part of this Indenture.

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE 1

 

 

 

 

DEFINITIONS AND INCORPORATION BY REFERENCE

 

 

 

 

Section 1.01.

Definitions

 

Section 1.02. [a05-4988_1ex10d1.htm#Section1_02_114904]

Other Definitions [a05-4988_1ex10d1.htm#Section1_02_114904]

 

Section 1.03. [a05-4988_1ex10d1.htm#Section1_03__114910]

Incorporation by Reference of Trust Indenture Act
[a05-4988_1ex10d1.htm#Section1_03__114910]

 

Section 1.04. [a05-4988_1ex10d1.htm#Section1_04__114914]

Rules of Construction [a05-4988_1ex10d1.htm#Section1_04__114914]

 

 

 

 

ARTICLE 2 [a05-4988_1ex10d1.htm#Article2_114919]

 

 

 

 

THE NOTES [a05-4988_1ex10d1.htm#TheNotes_124506]

 

 

 

 

Section 2.01. [a05-4988_1ex10d1.htm#Section2_01__114922]

Form and Dating [a05-4988_1ex10d1.htm#Section2_01__114922]

 

Section 2.02. [a05-4988_1ex10d1.htm#Section2_02__114925]

Execution and Authentication [a05-4988_1ex10d1.htm#Section2_02__114925]

 

Section 2.03. [a05-4988_1ex10d1.htm#Section2_03_RegistrarAndPayingAge_114928]

Registrar and Paying Agent
[a05-4988_1ex10d1.htm#Section2_03_RegistrarAndPayingAge_114928]

 

Section 2.04. [a05-4988_1ex10d1.htm#Section2_04_PayingAgentToHoldMone_114932]

Paying Agent To Hold Money in Trust
[a05-4988_1ex10d1.htm#Section2_04_PayingAgentToHoldMone_114932]

 

Section 2.05. [a05-4988_1ex10d1.htm#Section2_05_HolderLists__114933]

Holder Lists [a05-4988_1ex10d1.htm#Section2_05_HolderLists__114933]

 

Section 2.06. [a05-4988_1ex10d1.htm#Section2_06_TransferAndExchange__114934]

Transfer and Exchange
[a05-4988_1ex10d1.htm#Section2_06_TransferAndExchange__114934]

 

Section 2.07. [a05-4988_1ex10d1.htm#Section2_07_ReplacementNotes__114953]

Replacement Notes [a05-4988_1ex10d1.htm#Section2_07_ReplacementNotes__114953]

 

Section 2.08. [a05-4988_1ex10d1.htm#Section2_08_OutstandingNotes__114955]

Outstanding Notes [a05-4988_1ex10d1.htm#Section2_08_OutstandingNotes__114955]

 

Section 2.09. [a05-4988_1ex10d1.htm#Section2_09_TreasuryNotes__114957]

Treasury Notes [a05-4988_1ex10d1.htm#Section2_09_TreasuryNotes__114957]

 

Section 2.10. [a05-4988_1ex10d1.htm#Section2_10_TemporaryNotes__114958]

Temporary Notes [a05-4988_1ex10d1.htm#Section2_10_TemporaryNotes__114958]

 

Section 2.11. [a05-4988_1ex10d1.htm#Section2_11_Cancellation__115000]

Cancellation [a05-4988_1ex10d1.htm#Section2_11_Cancellation__115000]

 

Section 2.12. [a05-4988_1ex10d1.htm#Section2_12_DefaultedInterest__115000]

Defaulted Interest [a05-4988_1ex10d1.htm#Section2_12_DefaultedInterest__115000]

 

Section 2.13. [a05-4988_1ex10d1.htm#Section2_13_IssuanceOfAdditionalN_115003]

Issuance of Additional Notes
[a05-4988_1ex10d1.htm#Section2_13_IssuanceOfAdditionalN_115003]

 

Section 2.14. [a05-4988_1ex10d1.htm#Section2_14_Designation__115005]

Designation [a05-4988_1ex10d1.htm#Section2_14_Designation__115005]

 

Section 2.15. [a05-4988_1ex10d1.htm#Section2_15_CusipNumbers__115006]

CUSIP Numbers [a05-4988_1ex10d1.htm#Section2_15_CusipNumbers__115006]

 

 

 

 

ARTICLE 3 [a05-4988_1ex10d1.htm#Article3_115007]

 

 

 

 

REDEMPTION AND PREPAYMENT [a05-4988_1ex10d1.htm#RedemptionAndPrepayment_124512]

 

 

 

 

Section 3.01. [a05-4988_1ex10d1.htm#Section3_01_NoticesToTrustee__115116]

Notices to Trustee [a05-4988_1ex10d1.htm#Section3_01_NoticesToTrustee__115116]

 

Section 3.02. [a05-4988_1ex10d1.htm#Section3_02_SelectionOfNotesToBeR_115117]

Selection of Notes To Be Redeemed
[a05-4988_1ex10d1.htm#Section3_02_SelectionOfNotesToBeR_115117]

 

Section 3.03. [a05-4988_1ex10d1.htm#Section3_03_NoticeOfRedemption__115119]

Notice of Redemption
[a05-4988_1ex10d1.htm#Section3_03_NoticeOfRedemption__115119]

 

Section 3.04. [a05-4988_1ex10d1.htm#Section3_04_EffectOfNoticeOfRedem_115122]

Effect of Notice of Redemption
[a05-4988_1ex10d1.htm#Section3_04_EffectOfNoticeOfRedem_115122]

 

Section 3.05. [a05-4988_1ex10d1.htm#Section3_05_DepositOfRedemptionOr_115123]

Deposit of Redemption or Purchase Price
[a05-4988_1ex10d1.htm#Section3_05_DepositOfRedemptionOr_115123]

 

Section 3.06. [a05-4988_1ex10d1.htm#Section3_06_NotesRedeemedOrPurcha_115125]

Notes Redeemed or Purchased in Part
[a05-4988_1ex10d1.htm#Section3_06_NotesRedeemedOrPurcha_115125]

 

Section 3.07. [a05-4988_1ex10d1.htm#Section3_07_OptionalRedemptionAnd_115126]

Optional Redemption and Gaming Redemption
[a05-4988_1ex10d1.htm#Section3_07_OptionalRedemptionAnd_115126]

 

Section 3.08. [a05-4988_1ex10d1.htm#Section3_08_MandatoryRedemption__115129]

Mandatory Redemption
[a05-4988_1ex10d1.htm#Section3_08_MandatoryRedemption__115129]

 

Section 3.09. [a05-4988_1ex10d1.htm#Section3_09_OfferToPurchaseByAppl_115129]

Offer To Purchase by Application of Excess Proceeds
[a05-4988_1ex10d1.htm#Section3_09_OfferToPurchaseByAppl_115129]

 

 

i

--------------------------------------------------------------------------------


 

ARTICLE 4 [a05-4988_1ex10d1.htm#Article4_115140]

 

 

 

 

COVENANTS [a05-4988_1ex10d1.htm#Covenants_124524]

 

 

 

 

Section 4.01. [a05-4988_1ex10d1.htm#Section4_01_PaymentOfNotes__115142]

Payment of Notes [a05-4988_1ex10d1.htm#Section4_01_PaymentOfNotes__115142]

 

Section 4.02. [a05-4988_1ex10d1.htm#Section4_02_MaintenanceOfOfficeOr_115143]

Maintenance of Office or Agency
[a05-4988_1ex10d1.htm#Section4_02_MaintenanceOfOfficeOr_115143]

 

Section 4.03. [a05-4988_1ex10d1.htm#Section4_03_Reports__115146]

Reports [a05-4988_1ex10d1.htm#Section4_03_Reports__115146]

 

Section 4.04. [a05-4988_1ex10d1.htm#Section4_04_ComplianceCertificate_115149]

Compliance Certificate
[a05-4988_1ex10d1.htm#Section4_04_ComplianceCertificate_115149]

 

Section 4.05. [a05-4988_1ex10d1.htm#Section4_05_Taxes__115152]

Taxes [a05-4988_1ex10d1.htm#Section4_05_Taxes__115152]

 

Section 4.06. [a05-4988_1ex10d1.htm#Section4_06_StayExtensionAndUsury_115153]

Stay, Extension and Usury Laws
[a05-4988_1ex10d1.htm#Section4_06_StayExtensionAndUsury_115153]

 

Section 4.07. [a05-4988_1ex10d1.htm#Section4_07_RestrictedPayments__115154]

Restricted Payments
[a05-4988_1ex10d1.htm#Section4_07_RestrictedPayments__115154]

 

Section 4.08. [a05-4988_1ex10d1.htm#Section4_08_DividendAndOtherPayme_115200]

Dividend and Other Payment Restrictions Affecting Subsidiaries
[a05-4988_1ex10d1.htm#Section4_08_DividendAndOtherPayme_115200]

 

Section 4.09. [a05-4988_1ex10d1.htm#Section4_09_IncurrenceOfIndebtedn_115205]

Incurrence of Indebtedness and Issuance of Preferred Stock
[a05-4988_1ex10d1.htm#Section4_09_IncurrenceOfIndebtedn_115205]

 

Section 4.10. [a05-4988_1ex10d1.htm#Section4_10_AssetSales__115209]

Asset Sales [a05-4988_1ex10d1.htm#Section4_10_AssetSales__115209]

 

Section 4.11. [a05-4988_1ex10d1.htm#Section4_11_TransactionsWithAffil_115212]

Transactions with Affiliates
[a05-4988_1ex10d1.htm#Section4_11_TransactionsWithAffil_115212]

 

Section 4.12. [a05-4988_1ex10d1.htm#Section4_12_Liens__115214]

Liens [a05-4988_1ex10d1.htm#Section4_12_Liens__115214]

 

Section 4.13. [a05-4988_1ex10d1.htm#Section4_13_CorporateExistence__115217]

Corporate Existence
[a05-4988_1ex10d1.htm#Section4_13_CorporateExistence__115217]

 

Section 4.14. [a05-4988_1ex10d1.htm#Section4_14_OfferToRepurchaseUpon_115217]

Offer To Repurchase upon Change of Control and Ratings Decline
[a05-4988_1ex10d1.htm#Section4_14_OfferToRepurchaseUpon_115217]

 

Section 4.15. [a05-4988_1ex10d1.htm#Section4_15_NoSeniorSubordinatedD_115220]

No Senior Subordinated Debt; No Guarantees of Senior Subordinated Debt
Securities [a05-4988_1ex10d1.htm#Section4_15_NoSeniorSubordinatedD_115220]

 

Section 4.16. [a05-4988_1ex10d1.htm#Section4_16_PaymentsForConsent__115222]

Payments for Consent
[a05-4988_1ex10d1.htm#Section4_16_PaymentsForConsent__115222]

 

Section 4.17. [a05-4988_1ex10d1.htm#Section4_17_DesignationOfRestrict_115223]

Designation of Restricted and Unrestricted Subsidiaries
[a05-4988_1ex10d1.htm#Section4_17_DesignationOfRestrict_115223]

 

Section 4.18. [a05-4988_1ex10d1.htm#Section4_18_BusinessActivities__115224]

Business Activities
[a05-4988_1ex10d1.htm#Section4_18_BusinessActivities__115224]

 

Section 4.19. [a05-4988_1ex10d1.htm#Section4_19_PaymentOfLiquidatedDa_115225]

Payment of Liquidated Damages
[a05-4988_1ex10d1.htm#Section4_19_PaymentOfLiquidatedDa_115225]

 

Section 4.20. [a05-4988_1ex10d1.htm#Section4_20_CovenantSuspension__115227]

Covenant Suspension
[a05-4988_1ex10d1.htm#Section4_20_CovenantSuspension__115227]

 

 

 

 

ARTICLE 5 [a05-4988_1ex10d1.htm#Article5_115230]

 

 

 

 

SUCCESSORS [a05-4988_1ex10d1.htm#Successors_124534]

 

 

 

 

Section 5.01. [a05-4988_1ex10d1.htm#Section5_01_MergerConsolidationOr_115232]

Merger, Consolidation or Sale of Assets
[a05-4988_1ex10d1.htm#Section5_01_MergerConsolidationOr_115232]

 

Section 5.02. [a05-4988_1ex10d1.htm#Section5_02_SuccessorCorporationS_115234]

Successor Corporation Substituted
[a05-4988_1ex10d1.htm#Section5_02_SuccessorCorporationS_115234]

 

 

 

 

ARTICLE 6 [a05-4988_1ex10d1.htm#Article6_115236]

 

 

 

 

DEFAULTS AND REMEDIES [a05-4988_1ex10d1.htm#DefaultsAndRemedies_124544]

 

 

 

 

Section 6.01. [a05-4988_1ex10d1.htm#Section6_01_EventsOfDefault__121648]

Events of Default [a05-4988_1ex10d1.htm#Section6_01_EventsOfDefault__121648]

 

Section 6.02. [a05-4988_1ex10d1.htm#Section6_02_Acceleration__115240]

Acceleration [a05-4988_1ex10d1.htm#Section6_02_Acceleration__115240]

 

Section 6.03. [a05-4988_1ex10d1.htm#Section6_03_OtherRemedies__115242]

Other Remedies [a05-4988_1ex10d1.htm#Section6_03_OtherRemedies__115242]

 

Section 6.04. [a05-4988_1ex10d1.htm#Section6_04_WaiverOfPastDefaults__115243]

Waiver of Past Defaults
[a05-4988_1ex10d1.htm#Section6_04_WaiverOfPastDefaults__115243]

 

Section 6.05. [a05-4988_1ex10d1.htm#Section6_05_ControlByMajority__115244]

Control by Majority [a05-4988_1ex10d1.htm#Section6_05_ControlByMajority__115244]

 

Section 6.06. [a05-4988_1ex10d1.htm#Section6_06_LimitationOnSuits__115248]

Limitation on Suits [a05-4988_1ex10d1.htm#Section6_06_LimitationOnSuits__115248]

 

Section 6.07. [a05-4988_1ex10d1.htm#Section6_07_RightsOfHoldersOfNote_115249]

Rights of Holders of Notes To Receive Payment
[a05-4988_1ex10d1.htm#Section6_07_RightsOfHoldersOfNote_115249]

 

Section 6.08. [a05-4988_1ex10d1.htm#Section6_08_CollectionSuitByTrust_115251]

Collection Suit by Trustee
[a05-4988_1ex10d1.htm#Section6_08_CollectionSuitByTrust_115251]

 

Section 6.09. [a05-4988_1ex10d1.htm#Section6_09_TrusteeMayFileProofsO_115252]

Trustee May File Proofs of Claim
[a05-4988_1ex10d1.htm#Section6_09_TrusteeMayFileProofsO_115252]

 

Section 6.10. [a05-4988_1ex10d1.htm#Section6_10_Priorities__115254]

Priorities [a05-4988_1ex10d1.htm#Section6_10_Priorities__115254]

 

Section 6.11. [a05-4988_1ex10d1.htm#Section6_11_UndertakingForCosts__115256]

Undertaking for Costs
[a05-4988_1ex10d1.htm#Section6_11_UndertakingForCosts__115256]

 

 

ii

--------------------------------------------------------------------------------


 

ARTICLE 7 [a05-4988_1ex10d1.htm#Article7_115257]

 

 

 

 

TRUSTEE [a05-4988_1ex10d1.htm#Trustee_124601]

 

 

 

 

Section 7.01. [a05-4988_1ex10d1.htm#Section7_01_DutiesOfTrustee__115259]

Duties of Trustee [a05-4988_1ex10d1.htm#Section7_01_DutiesOfTrustee__115259]

 

Section 7.02. [a05-4988_1ex10d1.htm#Section7_02_RightsOfTrustee__115304]

Rights of Trustee [a05-4988_1ex10d1.htm#Section7_02_RightsOfTrustee__115304]

 

Section 7.03. [a05-4988_1ex10d1.htm#Section7_03_IndividualRightsOfTru_115306]

Individual Rights of Trustee
[a05-4988_1ex10d1.htm#Section7_03_IndividualRightsOfTru_115306]

 

Section 7.04. [a05-4988_1ex10d1.htm#Section7_04_TrusteesDisclaimer__115307]

Trustee’s Disclaimer
[a05-4988_1ex10d1.htm#Section7_04_TrusteesDisclaimer__115307]

 

Section 7.05. [a05-4988_1ex10d1.htm#Section7_05_NoticeOfDefaults__115309]

Notice of Defaults [a05-4988_1ex10d1.htm#Section7_05_NoticeOfDefaults__115309]

 

Section 7.06. [a05-4988_1ex10d1.htm#Section7_06_ReportsByTrusteeToHol_115309]

Reports by Trustee to Holders of the Notes
[a05-4988_1ex10d1.htm#Section7_06_ReportsByTrusteeToHol_115309]

 

Section 7.07. [a05-4988_1ex10d1.htm#Section7_07_CompensationAndIndemn_115319]

Compensation and Indemnity
[a05-4988_1ex10d1.htm#Section7_07_CompensationAndIndemn_115319]

 

Section 7.08. [a05-4988_1ex10d1.htm#Section7_08_ReplacementOfTrustee__115323]

Replacement of Trustee
[a05-4988_1ex10d1.htm#Section7_08_ReplacementOfTrustee__115323]

 

Section 7.09. [a05-4988_1ex10d1.htm#Section7_09_SuccessorTrusteeByMer_115326]

Successor Trustee by Merger, etc.
[a05-4988_1ex10d1.htm#Section7_09_SuccessorTrusteeByMer_115326]

 

Section 7.10. [a05-4988_1ex10d1.htm#Section7_10_EligibilityDisqualifi_115328]

Eligibility; Disqualification
[a05-4988_1ex10d1.htm#Section7_10_EligibilityDisqualifi_115328]

 

Section 7.11. [a05-4988_1ex10d1.htm#Section7_11_PreferentialCollectio_115329]

Preferential Collection of Claims Against Company
[a05-4988_1ex10d1.htm#Section7_11_PreferentialCollectio_115329]

 

 

 

 

ARTICLE 8 [a05-4988_1ex10d1.htm#Article8_115333]

 

 

 

 

LEGAL DEFEASANCE AND COVENANT DEFEASANCE
[a05-4988_1ex10d1.htm#LegalDefeasanceAndCovenantDefeasa_124606]

 

 

 

 

Section 8.01. [a05-4988_1ex10d1.htm#Section8_01_OptionToEffectLegalDe_115334]

Option To Effect Legal Defeasance or Covenant Defeasance
[a05-4988_1ex10d1.htm#Section8_01_OptionToEffectLegalDe_115334]

 

Section 8.02. [a05-4988_1ex10d1.htm#Section8_02_LegalDefeasanceAndDis_115335]

Legal Defeasance and Discharge
[a05-4988_1ex10d1.htm#Section8_02_LegalDefeasanceAndDis_115335]

 

Section 8.03. [a05-4988_1ex10d1.htm#Section8_03_CovenantDefeasance__115337]

Covenant Defeasance
[a05-4988_1ex10d1.htm#Section8_03_CovenantDefeasance__115337]

 

Section 8.04. [a05-4988_1ex10d1.htm#Section8_04_ConditionsToLegalOrCo_115340]

Conditions to Legal or Covenant Defeasance
[a05-4988_1ex10d1.htm#Section8_04_ConditionsToLegalOrCo_115340]

 

Section 8.05. [a05-4988_1ex10d1.htm#Section8_05_DepositedMoneyAndGove_115342]

Deposited Money and Government Securities To Be Held in Trust; Other
Miscellaneous Provisions.
[a05-4988_1ex10d1.htm#Section8_05_DepositedMoneyAndGove_115342]

 

Section 8.06. [a05-4988_1ex10d1.htm#Section8_06_RepaymentToCompany__115344]

Repayment to Company
[a05-4988_1ex10d1.htm#Section8_06_RepaymentToCompany__115344]

 

Section 8.07. [a05-4988_1ex10d1.htm#Section8_07_Reinstatement__115346]

Reinstatement [a05-4988_1ex10d1.htm#Section8_07_Reinstatement__115346]

 

 

 

 

ARTICLE 9 [a05-4988_1ex10d1.htm#Article9_115347]

 

 

 

 

AMENDMENT, SUPPLEMENT AND WAIVER
[a05-4988_1ex10d1.htm#AmendmentSupplementAndWaiver_124617]

 

 

 

 

Section 9.01. [a05-4988_1ex10d1.htm#Section9_01_WithoutConsentOfHolde_115349]

Without Consent of Holders of Notes
[a05-4988_1ex10d1.htm#Section9_01_WithoutConsentOfHolde_115349]

 

Section 9.02. [a05-4988_1ex10d1.htm#Section9_02_WithConsentOfHoldersO_115352]

With Consent of Holders of Notes
[a05-4988_1ex10d1.htm#Section9_02_WithConsentOfHoldersO_115352]

 

Section 9.03. [a05-4988_1ex10d1.htm#Section9_03_ComplianceWithTrustIn_115355]

Compliance with Trust Indenture Act
[a05-4988_1ex10d1.htm#Section9_03_ComplianceWithTrustIn_115355]

 

Section 9.04. [a05-4988_1ex10d1.htm#Section9_04_RevocationAndEffectOf_115356]

Revocation and Effect of Consents
[a05-4988_1ex10d1.htm#Section9_04_RevocationAndEffectOf_115356]

 

Section 9.05. [a05-4988_1ex10d1.htm#Section9_05_NotationOnOrExchangeO_115358]

Notation on or Exchange of Notes
[a05-4988_1ex10d1.htm#Section9_05_NotationOnOrExchangeO_115358]

 

Section 9.06. [a05-4988_1ex10d1.htm#Section9_06_TrusteeToSignAmendmen_115400]

Trustee To Sign Amendments, etc.
[a05-4988_1ex10d1.htm#Section9_06_TrusteeToSignAmendmen_115400]

 

 

 

 

ARTICLE 10 [a05-4988_1ex10d1.htm#Article10_115401]

 

 

 

 

SUBORDINATION [a05-4988_1ex10d1.htm#Subordination_124625]

 

 

 

 

Section 10.01. [a05-4988_1ex10d1.htm#Section10_01_AgreementToSubordina_115402]

Agreement To Subordinate
[a05-4988_1ex10d1.htm#Section10_01_AgreementToSubordina_115402]

 

Section 10.02. [a05-4988_1ex10d1.htm#Section10_02_LiquidationDissoluti_115403]

Liquidation; Dissolution; Bankruptcy
[a05-4988_1ex10d1.htm#Section10_02_LiquidationDissoluti_115403]

 

Section 10.03. [a05-4988_1ex10d1.htm#Section10_03_DefaultOnDesignatedS_115405]

Default on Designated Senior Debt
[a05-4988_1ex10d1.htm#Section10_03_DefaultOnDesignatedS_115405]

 

Section 10.04. [a05-4988_1ex10d1.htm#Section10_04_AccelerationOfSecuri_115408]

Acceleration of Securities
[a05-4988_1ex10d1.htm#Section10_04_AccelerationOfSecuri_115408]

 

Section 10.05. [a05-4988_1ex10d1.htm#Section10_05_WhenDistributionMust_115408]

When Distribution Must Be Paid Over
[a05-4988_1ex10d1.htm#Section10_05_WhenDistributionMust_115408]

 

Section 10.06. [a05-4988_1ex10d1.htm#Section10_06_NoticeByCompany__115411]

Notice by Company [a05-4988_1ex10d1.htm#Section10_06_NoticeByCompany__115411]

 

Section 10.07. [a05-4988_1ex10d1.htm#Section10_07_Subrogation__115411]

Subrogation [a05-4988_1ex10d1.htm#Section10_07_Subrogation__115411]

 

 

iii

--------------------------------------------------------------------------------


 

Section 10.08. [a05-4988_1ex10d1.htm#Section10_08_RelativeRights__115413]

Relative Rights [a05-4988_1ex10d1.htm#Section10_08_RelativeRights__115413]

 

Section 10.09. [a05-4988_1ex10d1.htm#Section10_09_SubordinationMayNotB_115415]

Subordination May Not Be Impaired by Company
[a05-4988_1ex10d1.htm#Section10_09_SubordinationMayNotB_115415]

 

Section 10.10. [a05-4988_1ex10d1.htm#Section10_10_DistributionOrNotice_115416]

Distribution or Notice to Representative
[a05-4988_1ex10d1.htm#Section10_10_DistributionOrNotice_115416]

 

Section 10.11. [a05-4988_1ex10d1.htm#Section10_11_RightsOfTrusteeAndPa_115418]

Rights of Trustee and Paying Agent
[a05-4988_1ex10d1.htm#Section10_11_RightsOfTrusteeAndPa_115418]

 

Section 10.12. [a05-4988_1ex10d1.htm#Section10_12_AuthorizationToEffec_115420]

Authorization To Effect Subordination
[a05-4988_1ex10d1.htm#Section10_12_AuthorizationToEffec_115420]

 

Section 10.13. [a05-4988_1ex10d1.htm#Section10_13_Amendments__115421]

Amendments [a05-4988_1ex10d1.htm#Section10_13_Amendments__115421]

 

 

 

 

ARTICLE 11 [a05-4988_1ex10d1.htm#Article11_115422]

 

 

 

 

SUBSIDIARY GUARANTEES [a05-4988_1ex10d1.htm#SubsidiaryGuarantees_124636]

 

 

 

 

Section 11.01. [a05-4988_1ex10d1.htm#Section11_01_Guarantee__115425]

Guarantee [a05-4988_1ex10d1.htm#Section11_01_Guarantee__115425]

 

Section 11.02. [a05-4988_1ex10d1.htm#Section11_02_SubordinationOfSubsi_115428]

Subordination of Subsidiary Guarantee
[a05-4988_1ex10d1.htm#Section11_02_SubordinationOfSubsi_115428]

 

Section 11.03. [a05-4988_1ex10d1.htm#Section11_03_LimitationOnGuaranto_115429]

Limitation on Guarantor Liability
[a05-4988_1ex10d1.htm#Section11_03_LimitationOnGuaranto_115429]

 

Section 11.04. [a05-4988_1ex10d1.htm#Section11_04_ExecutionAndDelivery_115431]

Execution and Delivery of Subsidiary Guarantee and Supplemental Indenture
[a05-4988_1ex10d1.htm#Section11_04_ExecutionAndDelivery_115431]

 

Section 11.05. [a05-4988_1ex10d1.htm#Section11_05_GuarantorsMayConsoli_115433]

Guarantors May Consolidate, etc., on Certain Terms
[a05-4988_1ex10d1.htm#Section11_05_GuarantorsMayConsoli_115433]

 

Section 11.06. [a05-4988_1ex10d1.htm#Section11_06_ReleasesFollowingSal_115438]

Releases Following Sale
[a05-4988_1ex10d1.htm#Section11_06_ReleasesFollowingSal_115438]

 

Section 11.07. [a05-4988_1ex10d1.htm#Section11_07_DischargeOfSubsidiar_115439]

Discharge of Subsidiary Guarantee
[a05-4988_1ex10d1.htm#Section11_07_DischargeOfSubsidiar_115439]

 

 

 

 

ARTICLE 12 [a05-4988_1ex10d1.htm#Article12_115441]

 

 

 

 

SATISFACTION AND DISCHARGE
[a05-4988_1ex10d1.htm#SatisfactionAndDischarge_124642]

 

 

 

 

Section 12.01. [a05-4988_1ex10d1.htm#Section12_01_SatisfactionAndDisch_115503]

Satisfaction and Discharge
[a05-4988_1ex10d1.htm#Section12_01_SatisfactionAndDisch_115503]

 

Section 12.02. [a05-4988_1ex10d1.htm#Section12_02_ApplicationOfTrustMo_115510]

Application of Trust Money
[a05-4988_1ex10d1.htm#Section12_02_ApplicationOfTrustMo_115510]

 

 

 

 

ARTICLE 13 [a05-4988_1ex10d1.htm#Article13_115512]

 

 

 

 

MISCELLANEOUS [a05-4988_1ex10d1.htm#Miscellaneous_124647]

 

 

 

 

Section 13.01. [a05-4988_1ex10d1.htm#Section13_01_TrustIndentureActCon_121608]

Trust Indenture Act Controls
[a05-4988_1ex10d1.htm#Section13_01_TrustIndentureActCon_121608]

 

Section 13.02. [a05-4988_1ex10d1.htm#Section13_02_Notices__115513]

Notices [a05-4988_1ex10d1.htm#Section13_02_Notices__115513]

 

Section 13.03. [a05-4988_1ex10d1.htm#Section13_03_CommunicationByHolde_115517]

Communication by Holders of Notes with Other Holders of Notes
[a05-4988_1ex10d1.htm#Section13_03_CommunicationByHolde_115517]

 

Section 13.04. [a05-4988_1ex10d1.htm#Section13_04_CertificateAndOpinio_115517]

Certificate and Opinion as to Conditions Precedent
[a05-4988_1ex10d1.htm#Section13_04_CertificateAndOpinio_115517]

 

Section 13.05. [a05-4988_1ex10d1.htm#Section13_05_StatementsRequiredIn_121720]

Statements Required in Certificate or Opinion
[a05-4988_1ex10d1.htm#Section13_05_StatementsRequiredIn_121720]

 

Section 13.06. [a05-4988_1ex10d1.htm#Section13_06_RulesByTrusteeAndAge_115521]

Rules by Trustee and Agents
[a05-4988_1ex10d1.htm#Section13_06_RulesByTrusteeAndAge_115521]

 

Section 13.07. [a05-4988_1ex10d1.htm#Section13_07_NoPersonalLiabilityO_115521]

No Personal Liability of Directors, Officers, Employees and Stockholders
[a05-4988_1ex10d1.htm#Section13_07_NoPersonalLiabilityO_115521]

 

Section 13.08. [a05-4988_1ex10d1.htm#Section13_08_GoverningLaw__115523]

Governing Law [a05-4988_1ex10d1.htm#Section13_08_GoverningLaw__115523]

 

Section 13.09. [a05-4988_1ex10d1.htm#Section13_09_NoAdverseInterpretat_115525]

No Adverse Interpretation of Other Agreements
[a05-4988_1ex10d1.htm#Section13_09_NoAdverseInterpretat_115525]

 

Section 13.10. [a05-4988_1ex10d1.htm#Section13_10_Successors__115525]

Successors [a05-4988_1ex10d1.htm#Section13_10_Successors__115525]

 

Section 13.11. [a05-4988_1ex10d1.htm#Section13_11_Severability__115526]

Severability [a05-4988_1ex10d1.htm#Section13_11_Severability__115526]

 

Section 13.12. [a05-4988_1ex10d1.htm#Section13_12_CounterpartOriginals_115527]

Counterpart Originals
[a05-4988_1ex10d1.htm#Section13_12_CounterpartOriginals_115527]

 

Section 13.13. [a05-4988_1ex10d1.htm#Section13_13_TableOfContentsHeadi_115528]

Table of Contents, Headings, etc.
[a05-4988_1ex10d1.htm#Section13_13_TableOfContentsHeadi_115528]

 

 

iv

--------------------------------------------------------------------------------


 

EXHIBITS

 

 

 

 

Exhibit A [a05-4988_1ex10d1.htm#ExhibitA_115538]

FORM OF NOTE [a05-4988_1ex10d1.htm#ExhibitA_115538]

 

Exhibit B [a05-4988_1ex10d1.htm#ExhibitB_115548]

FORM OF CERTIFICATE OF TRANSFER [a05-4988_1ex10d1.htm#ExhibitB_115548]

 

Exhibit C [a05-4988_1ex10d1.htm#ExhibitC_115552]

FORM OF CERTIFICATE OF EXCHANGE [a05-4988_1ex10d1.htm#ExhibitC_115552]

 

Exhibit D [a05-4988_1ex10d1.htm#ExhibitD_115606]

FORM OF CERTIFICATE OF ACQUIRING INSTITUTIONAL ACCREDITED INVESTOR
[a05-4988_1ex10d1.htm#ExhibitD_115606]

 

Exhibit E [a05-4988_1ex10d1.htm#ExhibitE_115608]

FORM OF SUBSIDIARY GUARANTEE [a05-4988_1ex10d1.htm#ExhibitE_115608]

 

Exhibit F [a05-4988_1ex10d1.htm#ExhibitF_115611]

FORM OF SUPPLEMENTAL INDENTURE [a05-4988_1ex10d1.htm#ExhibitF_115611]

 

 

v

--------------------------------------------------------------------------------


 

INDENTURE dated as of March 9, 2005 between Penn National Gaming, Inc., a
Pennsylvania corporation (the “Company”) and Wells Fargo Bank, National
Association, as trustee (the “Trustee”).

 

The Company and the Trustee agree as follows for the benefit of each other and
for the equal and ratable benefit of the Holders of the 6¾% Series A Senior
Subordinated Notes due 2015 (the “Series A Notes”) and the 6¾% Series B Senior
Subordinated Notes due 2015 (the “Series B Notes” and, together with the
Series A Notes, the “Notes”) in the form of Initial Notes (as defined below),
and, if and when issued, such Additional Notes (as defined below) that the
Company may from time to time choose to issue pursuant to this Indenture, in
each case issuable as provided in this Indenture.  References herein to the
“Notes” shall include the Initial Notes and the Additional Notes.  All things
necessary to make this Indenture a valid and legally binding agreement of the
Company, in accordance with its terms, have been done, and the Company has done
all things necessary to make the Notes, when executed by the Company, and
authenticated and delivered by the Trustee hereunder and duly issued by the
Company, valid and legally binding obligations of the Company.

 


ARTICLE 1

 


DEFINITIONS AND INCORPORATION BY REFERENCE

 


SECTION 1.01.          DEFINITIONS.

 

“111/2% Issue Date” means March 12, 2001.

 

“Acquired Debt” means, with respect to any specified Person:

 

(a)           Indebtedness of any other Person existing at the time such other
Person is merged with or into or becomes a Restricted Subsidiary (including by
designation) of such specified Person, whether or not such Indebtedness is
incurred in connection with, or in contemplation of, such other Person merging
with or into, or becoming a Restricted Subsidiary of, such specified Person; and

 

(b)           Indebtedness secured by a Lien encumbering any asset acquired by
such specified Person;

 

provided that, for the avoidance of doubt, if such Indebtedness is repurchased,
redeemed, retired, defeased, discharged or otherwise repaid (or if irrevocable
deposit has been made for the purpose of such repurchase, redemption,
retirement, defeasance (covenant or legal), discharge or repayment) at the time,
or substantially concurrently with the consummation, of the transaction by which
such Person is merged with or into or became a Restricted Subsidiary (including
by designation) of such specified Person, then such Indebtedness shall not
constitute Acquired Debt.  Acquired Debt shall be deemed to be incurred on the
date of the related acquisition of assets from a Person or the date a Person
becomes a Restricted Subsidiary.

 

“Additional Notes” means, subject to the Company’s compliance with Sections 2.13
and 4.09, 6¾% Senior Subordinated Notes due 2015 substantially in the form of
Exhibit A and, if required, containing the Private Placement Legend, issued from
time to time after the Issue Date under the terms of this Indenture (other than
issuances pursuant to Section 2.06, 2.07, 2.10, 3.06, 4.14 or 9.05 of this
Indenture and any Exchange Notes Issued in respect thereof).

 

--------------------------------------------------------------------------------


 

“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person.  For purposes of this definition, “control,”
as used with respect to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of such Person, whether through the ownership of voting securities, by
agreement or otherwise; provided that Beneficial Ownership of 10% or more of the
Voting Stock of a Person will be deemed to be control.  For purposes of this
definition, the terms “controlling,” “controlled by” and “under common control
with” have correlative meanings.

 

“Agent” means any Registrar, Paying Agent or co-registrar.

 

“Applicable Procedures” means, with respect to any transfer or exchange of or
for beneficial interests in any Global Note, the rules and procedures of the
Depositary, Euroclear and Clearstream that apply to such transfer or exchange.

 

“Argosy” means Argosy Gaming Company, a Delaware corporation.

 

“Argosy Acquisition” means the acquisition by the Company of Argosy pursuant to
the Agreement and Plan of Merger, dated as of November 3, 2004 (together with
all exhibits, appendices, schedules and annexes thereto), by and among Argosy,
the Company and Thoroughbred Acquisition Corp., a Delaware corporation and a
wholly owned subsidiary of the Company, as such agreement may be amended,
restated or otherwise modified or supplemented from time to time.

 

“Argosy Transactions” shall mean the merger (but not the financing thereof) to
occur in respect of or in connection with the Argosy Acquisition and the payment
of all fees and expenses in connection with the foregoing and the financing
thereof.

 

“Asset Sale” means:  (a) the sale, lease, conveyance or other disposition of any
assets; provided that the sale, conveyance or other disposition of all or
substantially all of the assets of the Company and its Subsidiaries taken as a
whole shall not constitute an Asset Sale and shall be governed by the provisions
of Section 4.14 and/or Section 5.01 hereof and not by the provisions of Section
4.10 and (b) the issuance or sale of Equity Interests in any of the Company’s
Restricted Subsidiaries; provided, however, that notwithstanding the preceding,
the following items will not be deemed to be Asset Sales:  (i) solely for
purposes of the provisions of Section 4.10, any single transaction or series of
related transactions that involves assets or Equity Interests having a fair
market value of less than $20.0 million; (ii) a transfer of assets between or
among the Company and any of its Restricted Subsidiaries; (iii) an issuance of
Equity Interests by any Restricted Subsidiary to the Company or to any other
Restricted Subsidiary; (iv) the sale, exchange for replacement items or lease of
equipment, inventory, accounts receivable or other assets in the ordinary course
of business; (v) (A) sales, transfers or other dispositions of used, worn out,
obsolete, damaged or surplus property, or property otherwise unsuitable for use
in connection with the business, by the Company and its Restricted Subsidiaries
in the ordinary course of business, and (B) the abandonment or other sale,
transfer or other disposition of intellectual property that is, in the judgment
of the Company, no longer economically practicable to maintain or useful in the
conduct of the business of the Company and its Restricted Subsidiaries taken as
a whole; (vi) the sale or other disposition of cash or Cash Equivalents; (vii) a
Restricted Payment or Permitted Investment that is permitted by Section 4.07
hereof; (viii) (A) the issuance or sale of directors’ qualifying shares or (B)
the issuance, sale or transfer of Equity Interests of foreign Restricted
Subsidiaries to foreign nationals to the extent required by applicable law;
(xi) leases (as lessor or sublessor) of real or personal property and guaranties
of any such lease in the ordinary course of business; (x) licenses and
sublicenses by the Company or any of its Restricted Subsidiaries of software,
intellectual property and other general intangibles in the ordinary course of
business; (xi)  terminations of Hedging Obligations; (xii) any settlement,
release, waiver or surrender of contract rights or contract, tort or other
litigation claims in the ordinary course of business; (xiii) solely for purposes

 

2

--------------------------------------------------------------------------------


 

of the provisions of Section 4.10, sales of Unrestricted Subsidiaries or Equity
Interests or other Investments therein or assets thereof; (xiv) solely for
purposes of the provisions of Section 4.10, the occurrence of any Trigger Event;
and (xv) the grant of any Liens not prohibited by this Indenture and any
exercise of remedies in respect thereof.  In addition, for the avoidance of
doubt, conveyances, sales, leases, assignments, transfers or other dispositions
which would otherwise constitute Asset Sales but for the dollar thresholds
contained in the definition of Asset Sales shall be permitted.

 

“Bankruptcy Law” means Title 11, U.S.  Code or any similar federal or state law
for the relief of debtors.

 

“Beneficial Owner” has the meaning assigned to such term in Rule 13d-3 and
Rule 13d-5 under the Exchange Act.  The terms “Beneficially Owns” and
“Beneficially Owned” have a corresponding meaning.

 

“Board of Directors” means (a) with respect to a corporation, the board of
directors of the corporation; (b) with respect to a partnership, the Board of
Directors of the general partner of the partnership; and (c) with respect to any
other Person, the board or committee of such Person serving a similar function.

 

“Broker-Dealer” has the meaning set forth in the Registration Rights Agreement.

 

“Business Day” means any day other than a Legal Holiday.

 

“Capital Lease Obligation” means, at the time any determination is to be made,
the amount of the liability in respect of a capital lease that would at that
time be required to be capitalized on a balance sheet in accordance with GAAP.

 

“Capital Stock” means (1) in the case of a corporation, corporate stock; (2) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of corporate
stock; (3) in the case of a partnership or limited liability company,
partnership or membership interests (whether general or limited); and (4) any
other interest or participation that confers on a Person the right to receive a
share of the profits and losses of, or distributions of assets of, the issuing
Person.

 

“Cash Equivalents” means:  (1) United States dollars; (2) securities issued or
directly and fully guaranteed or insured by the United States government or any
agency or instrumentality of the United States government (provided that the
full faith and credit of the United States is pledged in support of those
securities) having maturities of not more than one year after the date of
acquisition; (3) securities issued or directly and fully guaranteed or insured
by any state of the United States of America or any agency or instrumentality
thereof (and that are rated at the time of acquisition within one of the two
highest ratings for such securities by Moody’s or S&P) having maturities of not
more than one year after the date of acquisition; (4) certificates of deposit,
time deposits and eurodollar time deposits with maturities of one year or less
from the date of acquisition, bankers’ acceptances with maturities not exceeding
one year and overnight bank deposits, in each case, with any lender party to the
Credit Facilities or with any domestic commercial bank having capital and
surplus of at least $250.0 million at the time of acquisition; (5) repurchase
obligations with a term of not more than 30 days for underlying securities of
the types described in clauses (2) through (4) above entered into with any
financial institution meeting the qualifications specified in clause (4) above
at the time of acquisition; (6) commercial paper rated at the time of
acquisition within one of the two highest ratings obtainable for such securities
by Moody’s or S&P and maturing within one year after the date of acquisition;
(7) marketable short term money market and similar securities having the highest
rating obtainable from Moody’s & S&P at the time of acquisition and in

 

3

--------------------------------------------------------------------------------


 

each case maturing within one year after the date of acquisition; (8) other
dollar denominated securities issued by any Person incorporated in the United
States rated at least “A” or the equivalent by S&P or at least “A2” or the
equivalent by Moody’s and in each case either (A) maturing not more than one
year after the date of acquisition or (B) which are subject to a repricing
arrangement (such as a Dutch auction) not more than one year after the date of
acquisition (and reprices at least yearly thereafter) which the Person making
the investment believes in good faith will permit such Person to sell such
security at par in connection with such repricing mechanism; and (9) money
market funds that invest primarily in Cash Equivalents of the kinds described in
clauses (1) through (8) of this definition.

 

“Change of Control” means the occurrence of any of the following:  (1) the
direct or indirect sale, transfer, conveyance or other disposition (other than
by way of merger or consolidation), in one or a series of related transactions,
of all or substantially all of the properties or assets of the Company and its
Restricted Subsidiaries taken as a whole to any “person” (as that term is used
in Section 13(d) of the Exchange Act) other than a Principal or a Related Party
of a Principal or to the Company or any of its Restricted Subsidiaries; (2) the
adoption by shareholders of a plan relating to the liquidation or dissolution of
the Company; (3) the consummation of any transaction (including any merger or
consolidation) the result of which is that any “person” (as defined above),
other than the Principals and their Related Parties or any holding company which
owns 100% of the Voting Stock of the Company (so long as no Change of Control
would otherwise have occurred in respect of the Voting Stock of such holding
company), becomes the Beneficial Owner, directly or indirectly, of more than 50%
of the Voting Stock of the Company, measured by voting power rather than number
of shares; (4) the consummation of any transaction (including any merger or
consolidation) the result of which is that the Principals and their Related
Parties (or any one of them) (other than any holding company which owns 100% of
the Voting Stock of the Company (so long as no Change of Control would otherwise
have occurred in respect of the Voting Stock of such holding company)), becomes
the Beneficial Owner, directly or indirectly, of more than 66 2/3% of the Voting
Stock of the Company, measured by voting power rather than number of shares; or
(5) the first day on which a majority of the members of the Board of Directors
of The Company are not Continuing Directors.

 

“Change of Control Triggering Event” means the occurrence of both (i) a Change
of Control and (ii) a Rating Decline.

 

“Clearstream” means Clearstream Banking, S.A.

 

“Company Order” means a written request or order signed in the name of the
Company by officers who sign an Officers’ Certificate.

 

“Comparable Treasury Issue” means the United States Treasury security selected
by a Reference Treasury Dealer appointed by the Company as having a maturity
comparable to the remaining term of the Notes (as if the final maturity of the
Notes was March 1, 2010) that would be utilized at the time of selection and in
accordance with customary financial practice in pricing new issues of corporate
debt securities of comparable maturity to the remaining term of the Notes (as if
the final maturity of the Notes was March 1, 2010).

 

“Comparable Treasury Price” means, with respect to any redemption date, (1) the
average of the bid and asked prices for the Comparable Treasury Issue (expressed
in each case as a percentage of its principal amount) on the third business day
preceding such redemption date, as set forth in the daily statistical release
(or any successor release) published by the Federal Reserve Bank of New York and
designated “Composite 3:30 p.m.  Quotations for U.S.  Government Securities” or
(2) if such release (or any successor release) is not published or does not
contain such prices on such business day, (A) the average of the Reference
Treasury Dealer Quotations for such redemption date, after excluding the highest
and lowest such

 

4

--------------------------------------------------------------------------------


 

Reference Treasury Dealer Quotation or (B) if the Company obtains fewer than
three such Reference Treasury Dealer Quotations, the average of all such
Reference Treasury Dealer Quotations.

 

“Consolidated Cash Flow” means, with respect to any specified Person for any
period, the Consolidated Net Income of such Person for such period plus (without
duplication):  (1) provision for taxes based on income or profits, plus
franchise or similar taxes, of such Person and its Restricted Subsidiaries for
such period, to the extent deducted in computing such Consolidated Net Income;
plus (2) consolidated interest expense of such Person and its Restricted
Subsidiaries for such period, whether paid or accrued and whether or not
capitalized (including any amortization or write-off of deferred financing costs
or debt issuance costs, original issue discount, non-cash interest payments, the
interest component of any deferred payment obligations and the interest
component of all payments associated with Capital Lease Obligations, (net of the
effect of all payments made or received pursuant to Hedging Obligations), to the
extent that any such expense was deducted in computing such Consolidated Net
Income; plus (3) any cost, charge, fee or expense (including discounts and
commissions and including fees and charges incurred in respect of letters of
credit or bankers acceptance financings) associated with any Financing Activity,
to the extent deducted in computing such Consolidated Net Income; minus (4) any
gain associated with any Financing Activity, to the extent increasing such
Consolidated Net Income, and any loss associated with any Financing Activity, to
the extent decreasing such Consolidated Net Income; plus (5) depreciation,
amortization (including amortization of goodwill and other intangibles but
excluding amortization of prepaid cash expenses that were paid in a prior
period) and other non-cash expenses (excluding any such non-cash expense to the
extent that it represents an accrual of or reserve for cash expenses in any
future period or amortization of a prepaid cash expense that was paid in a prior
period) of such Person and its Restricted Subsidiaries for such period to the
extent that such depreciation, amortization and other non-cash expenses were
deducted in computing such Consolidated Net Income (or Net Income); plus (6) to
the extent deducted in computing such Consolidated Net Income, any Pre-Opening
Expenses; plus (7) the amount of any restructuring charges (including those
relating to severance, relocation costs and one-time compensation charges) and
any non recurring items of loss or expense deducted in such period in computing
Consolidated Net Income, minus any non-recurring items of income or gain to the
extent increasing Consolidated Net Income for such period; plus (8) without
duplication, any other non-cash charges or items of expense, including any write
off or write downs, reducing Consolidated Net Income for such period, excluding
any such charge that represents an accrual or reserve for a cash expenditure for
a future period on or prior to the final Stated Maturity of the Notes; plus
(9) in any fiscal quarter during which a purchase of property subject to any
operating lease shall occur and during the three following fiscal quarters, an
amount equal to the quarterly payment in respect of such lease (as if such
purchase did not occur) times (a) 4 (in the case of the quarter in which such
purchase occurs), (b) 3 (in the case of the quarter following such purchase),
(c) 2 (in the case of the second quarter following such purchase) and (d) 1 (in
the case of the third quarter following such purchase), all as determined on a
consolidated basis for the Company and its Restricted Subsidiaries; minus (10) 
non-cash items increasing such Consolidated Net Income for such period, other
than the accrual of revenue in the ordinary course of business, and other than
any items which represent the reversal of any accrual of, or cash reserve for,
anticipated cash charges for any prior period subsequent to the issue date, in
each case, on a consolidated basis and determined in accordance with GAAP. 
Consolidated Cash Flow shall be further adjusted, in the event of any Expansion
Capital Expenditures, by multiplying the Consolidated Cash Flow attributable to
such Expansion Capital Expenditures (as determined by the Company) during the
first three complete fiscal quarters following completion of such Expansion
Capital Expenditures by (x) 4 (with respect to the first such quarter), (y) 2
(with respect to the first two such quarters), and (z) 4/3 (with respect to the
first three such quarters).

 

“Consolidated Leverage Ratio” means, with respect to any Person, as of any date
of determination, the ratio of (x) Consolidated Total Indebtedness of such
Person as of such date of determination (the “Calculation Date”), after giving
effect to all transactions to occur on the Calculation Date

 

5

--------------------------------------------------------------------------------


 

(including, without limitation, the merger or consolidation comprising or giving
rise to the Change of Control giving rise to the need to make the calculation of
the Consolidated Leverage Ratio and other mergers, consolidations and
transactions to occur in connection therewith), to (y) Consolidated Cash Flow of
such Person for the most recently ended four full fiscal quarters for which
internal financial statements are available (the “reference period”) immediately
preceding the Calculation Date.  For purposes of this definition, “Consolidated
Cash Flow” shall be calculated after giving effect on a pro forma basis, without
duplication, to:  (i) acquisitions (including the occurrence of a Reverse
Trigger Event) or investments that have been made by the specified Person or any
of its Restricted Subsidiaries and mergers and consolidations (including,
without limitation, any merger or consolidation comprising or giving rise to the
Change of Control giving rise to the need to make the calculation of the
Consolidated Leverage Ratio and other mergers, consolidations and transactions
to occur in connection therewith) during the four-quarter reference period or
subsequent to such reference period and on or prior to the Calculation Date, and
the change in Consolidated Cash Flow resulting therefrom) will be given pro
forma effect as if they had occurred on the first day of the four-quarter
reference period, and Consolidated Cash Flow for such reference period: 
(a) shall include the Consolidated Cash Flow of the acquired entities or
applicable to such investments, and related transactions, and shall otherwise be
calculated on a pro forma basis in accordance with Regulation S-X under the
Securities Act, and (b)  such pro forma calculations shall, without duplication,
give effect to cost savings and other operating expense reductions and
improvements that have been realized or that are reasonably expected to be
realized within 12 months of the Calculation Date, as determined by the chief
financial officer or other senior financial officer of the Company (in his or
her reasonable judgment), in connection with the transaction which is being
given pro forma effect, including, but not limited to, the execution or
termination of any contracts, reduction of costs related to administrative
functions, the termination of any personnel or the closing (or the approval by
the Board of Directors of the Company or any other Person acquiring the Company
or having control over the Company after giving effect to such Change of Control
of any closing) of any facility, as applicable (regardless of whether those cost
savings and operating expense reductions could then be reflected in pro forma
financial statements under GAAP, Regulation S-X promulgated by the SEC or any
other regulation or policy of the SEC); (ii) any Person that is a Restricted
Subsidiary on the Calculation Date will be deemed to have been a Restricted
Subsidiary at all times during the applicable four-quarter reference period, and
any Person that is not a Restricted Subsidiary on the Calculation Date will be
deemed not to have been a Restricted Subsidiary at any time during the
applicable four-quarter reference period; (iii) the Consolidated Cash Flow
attributable to discontinued operations, as determined in accordance with GAAP,
and operations or businesses disposed of prior to the Calculation Date, will be
excluded; and (iv) the occurrence of a Trigger Event during the four-quarter
reference period or subsequent to such reference period and on or prior to the
Calculation Date, and the change in Consolidated Cash Flow resulting therefrom,
will be given pro forma effect as if it had occurred on the first day of the
four-quarter reference period.

 

“Consolidated Net Income” means, with respect to any specified Person for any
period, the aggregate of the Net Income of such Person and its Restricted
Subsidiaries (on the applicable date of determination) for such period, on a
consolidated basis, determined in accordance with GAAP; provided that, without
duplication:  (1)  any gain or loss, together with any related provision for
taxes thereon, realized in connection with (a) any Asset Sale or (b) any
disposition of any securities by such Person or any of its Restricted
Subsidiaries, and any extraordinary gain or loss (together with any related
provision for taxes thereon) shall be excluded; (2) the Net Income of any Person
that is not a Restricted Subsidiary or that is accounted for by the equity
method of accounting shall be excluded; provided that Consolidated Net Income of
such Person shall be increased by the amount of dividends or distributions or
other payments (including management fees) that are actually paid or are payable
in cash by any Unrestricted Subsidiary or by any Restricted Subsidiary (or
former Restricted Subsidiary) with respect to which a Trigger Event has occurred
following the occurrence and during the continuance of such Trigger Event to
such Person or a Restricted Subsidiary thereof in respect of such period (or to
the extent converted into cash); (3) the Net Income of any Restricted Subsidiary
shall be excluded to the extent that the declaration or

 

6

--------------------------------------------------------------------------------


 

payment of dividends or similar distributions by that Restricted Subsidiary of
that Net Income is not at the date of determination permitted without any prior
governmental approval (that has not been obtained) or, directly or indirectly,
by operation of the terms of its charter or any agreement, instrument, judgment,
decree, order, statute, rule or governmental regulation applicable to that
Restricted Subsidiary or its stockholders, other than limitations imposed either
(x) pursuant to Acquired Debt which has been irrevocably called for redemption,
repurchase or other acquisition or in respect of which the required steps have
been taken to have such Acquired Debt defeased or discharged, or a deposit has
been made for such purpose (provided such Acquired Debt is in fact redeemed,
repurchased, repaid, defeased, discharged or otherwise acquired within 100 days
of the incurrence of the Acquired Debt), or (y) by Gaming Laws generally
applicable to all Persons operating a business similar to that of such
Restricted Subsidiary, unless, in either case, such restriction with respect to
the payment of dividends or similar distributions has been waived; provided that
Consolidated Net Income of such Restricted Subsidiary will be included to the
extent of dividends or other distributions or other payments actually paid or
permitted to be paid in cash (or to the extent converted into cash) by such
Restricted Subsidiary in respect of such period, to the extent not already
included therein; (4) any goodwill or other asset impairment charges or other
asset write-offs or write downs, including any resulting from the application of
Financial Accounting Standards Board Statement Nos. 142 and No. 144, and any
expenses or charges relating to the amortization of intangibles as a result of
the application of Financial Accounting Standards Board Statement No. 141, shall
be excluded; (5) any non-cash charges or expenses related to the repurchase of
stock options to the extent not prohibited by this Indenture, and any non-cash
charges or expenses related to the grant, issuance or repricing of, or any
amendment or substitution with respect to, stock appreciation or similar rights,
stock options, restricted stock, or other Equity Interests or other equity based
awards or rights or equivalent instruments, shall be excluded; (6) the
cumulative effect of a change in accounting principles shall be excluded; (7) 
any expenses or reserves for liabilities shall be excluded to the extent that
such Person or any of its Restricted Subsidiaries is entitled to indemnification
therefor under binding agreements; provided, that any such liabilities for which
such Person or such Restricted Subsidiaries is not actually indemnified shall
reduce Consolidated Net Income for the period in which it is determined that
such Person or such Restricted Subsidiary will not be indemnified (to the extent
such liabilities would otherwise reduce Consolidated Net Income without giving
effect to this clause (7)); and (8) gains and losses resulting solely from
fluctuations in currency values and the related tax effects shall be excluded. 
For purposes of calculating Consolidated Net Income, any non-recurring charges
or expenses of such Person or of a company or business acquired by such Person
(in each case, including those relating to severance, relocation costs and one
time compensation charges and any charges or expenses in connection with
conforming accounting policies or reaudited, combining or restating financial
information), in each case, incurred in connection with the purchase or
acquisition of such acquired company or business by such Person (including the
Argosy Transactions) shall be added to the Consolidated Net Income of such
Person, to the extent any such charges or expenses were deducted in computing
such Consolidated Net Income of such Person.

 

“Consolidated Total Indebtedness” means, with respect to any Person as at any
date of determination, an amount equal to the aggregate amount of all
outstanding Indebtedness of such Person and its Restricted Subsidiaries for such
period determined on a consolidated basis in accordance with GAAP, excluding (i)
Indebtedness which has been repaid, discharged, defeased (covenant or legal),
retired, repurchased or redeemed on or prior to such date or which a Person has
irrevocably made a deposit to repay, defease (covenant or legal), discharge,
repurchase, retire or redeem or called for redemption, defeasance (covenant or
legal), discharge, repurchase or retirement, on or prior to such date, (ii)
Indebtedness constituting letters of credit, Hedging Obligations and Investment
Guarantees to the extent such Investment Guarantee would not be reflected as
indebtedness on the Company’s consolidated balance sheet (excluding references
in footnotes not otherwise reflected on the balance sheet) in accordance with
GAAP, and (iii) Indebtedness used to finance Expansion Capital Expenditures
until the fiscal quarter following completion of such Expansion Capital
Expenditures.

 

7

--------------------------------------------------------------------------------


 

“Continuing Directors” means, as of any date of determination, any member of the
Board of Directors of the Company who:  (1)  was a member of such Board of
Directors on the date of this Indenture; or (2) was nominated for election or
elected to such Board of Directors with the approval of a majority of the
Continuing Directors who were members of such Board at the time of such
nomination or election.

 

“Corporate Trust Office of the Trustee” shall be at the address of the Trustee
specified in Section 13.02 hereof or such other address as to which the Trustee
may give notice to the Company.

 

“Credit Facilities” means one or more debt facilities or commercial paper
facilities, in each case with banks or other institutional lenders, providing
for revolving credit loans, term loans, receivables financing (including through
the sale of receivables to such lenders or to special purpose entities formed to
borrow from such lenders against such receivables), letters of credit or other
debt securities, including any related notes, guarantees, collateral documents,
agreements relating to Hedging Obligations, and other instruments, agreements
and documents executed in connection therewith, in each case as amended,
restated, modified, renewed, refunded, replaced, restructured or otherwise
refinanced in whole or in part from time to time by one or more agreements,
facilities (whether or not in the form of a debt facility or commercial paper
facility) or instruments (but excluding in any event Debt Securities).

 

“Custodian” means the Trustee, as custodian with respect to the Notes in global
form, or any successor entity thereto.

 

“Debt Securities” means any debt securities, as such term is commonly
understood, issued in any public offering or private placement and in an
outstanding principal amount of $100.0 million or more.

 

“Default” means any event that is, or with the passage of time or the giving of
notice or both would be, an Event of Default.

 

“Definitive Note” means a certificated Note registered in the name of the Holder
thereof and issued in accordance with Section 2.06 hereof, substantially in the
form of Exhibit A hereto except that such Note shall not bear the Global Note
Legend and shall not have the “Schedule of Exchanges of Interests in the Global
Note” attached thereto.

 

“Depositary” means, with respect to the Notes issuable or issued in whole or in
part in global form, the Person specified in Section 2.03 hereof as the
Depositary with respect to the Notes, and any and all successors thereto
appointed as depositary hereunder and having become such pursuant to the
applicable provision of this Indenture.

 

“Designated Senior Debt” means (1) any Indebtedness outstanding under the Senior
Credit Facilities; and (2) after payment in full of all Obligations under the
Senior Credit Facilities, any other Senior Debt permitted under this Indenture
the principal amount of which is $25.0 million or more and that has been
designated by the Company as “Designated Senior Debt.”

 

“Development Services” means the provision (through retained professionals or
otherwise) of development, design or construction or management services with
respect to any Gaming Facility or the development, design or construction
thereof.

 

“Disqualified Stock” means any Capital Stock that, by its terms (or by the terms
of any security into which it is convertible, or for which it is exchangeable,
in each case at the option of the holder of the Capital Stock), or upon the
happening of any event, matures or is mandatorily redeemable,

 

8

--------------------------------------------------------------------------------


 

pursuant to a sinking fund obligation or otherwise, or redeemable at the option
of the holder of the Capital Stock, in whole or in part, on or prior to the date
that is 91 days after the date on which the Notes mature provided, however, only
the portion of Capital Stock which is so redeemable or repurchasable prior to
such date will be deemed to be Disqualified Capital Stock.  Notwithstanding the
preceding sentence, any Capital Stock that would constitute Disqualified Stock
solely because the holders of the Capital Stock have the right to require the
Company to repurchase such Capital Stock upon the occurrence of a change of
control or an asset sale will not constitute Disqualified Stock if the terms of
such Capital Stock provide that the Company may not repurchase or redeem any
such Capital Stock pursuant to such provisions (x) unless such repurchase or
redemption complies with Section 4.07 or (y) prior to any purchase of the Notes
as are required to be purchased pursuant to the provisions of Section 4.14 and
Section 4.10.

 

“DTC” means The Depository Trust Company in New York, New York.

 

“Equity Interests” means Capital Stock and all warrants, options or other rights
to acquire Capital Stock (but excluding any debt security that is convertible
into, or exchangeable for, Capital Stock).

 

“Equity Offering” means any public or private issuance or sale of Equity
Interests (other than Disqualified Stock) of the Company.

 

“Euroclear” means Euroclear Bank S.A./N.V., as operator of the Euroclear system.

 

“Event of Default” means an event described under Article 6 hereof.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Exchange Notes” means the Notes issued in the Exchange Offer pursuant to
Section 2.06(f) hereof.

 

“Exchange Offer” has the meaning set forth in the Registration Rights Agreement.

 

“Exchange Offer Registration Statement” has the meaning set forth in the
Registration Rights Agreement.

 

“Existing Indebtedness” means (a) the existing Guarantees of the Company with
respect to the Indebtedness of Pennwood, (b) the Indebtedness of the Company
under the Existing Notes (and the guarantees related thereto, including
guarantees required of persons that become Restricted Subsidiaries after the
date of this Indenture), (c) Purchase Money Indebtedness and Capital Lease
Obligations outstanding on the date of this Indenture (d) up to $500,000 in
aggregate principal amount of other Indebtedness of the Company and its
Subsidiaries (other than Indebtedness under the Senior Credit Facilities) in
existence on the date of this Indenture, until such amounts are repaid, and
(e) any Indebtedness incurred, or Disqualified Stock or preferred stock issued,
during a Suspension Period to the extent it would not be permitted to be
incurred or issued pursuant to other provisions of Section 4.09 hereof.

 

“Existing Notes” means the Company’s 111/8% senior subordinated notes due 2008,
the Company’s 8 7/8% senior subordinated notes due 2010 and the Company’s 6 7/8%
senior subordinated notes due 2011.

 

“Expansion Capital Expenditures” means any capital expenditure by the Company or
any of its Restricted Subsidiaries in respect of the purchase or other
acquisition of any fixed or capital assets that adds to or significantly
improves the property of the Company and its Restricted Subsidiaries,

 

9

--------------------------------------------------------------------------------


 

excluding any such capital expenditures constituting a Permitted Investment or a
Restricted Payment or financed with Net Proceeds of an Asset Sale and excluding
capital expenditures in the ordinary course made to maintain, repair, restore or
refurbish the property of the Company and its Restricted Subsidiaries in its
then existing state or to support the continuation of such Person’s day to day
operations as then conducted.

 

“Financing Activity” means any of the following: (a) the incurrence of any
Indebtedness or the issuance of any Equity Interests by the Company or any
Restricted Subsidiary or the issuance of commitments in respect thereof, (b)
amending or modifying, or redeeming, refinancing, tendering for, refunding,
defeasing, discharging, repaying, retiring or otherwise acquiring for value, any
Indebtedness prior to the stated maturity thereof (including any premium,
penalty, commissions or fees) or (c) the termination of any Hedging Obligations
or other derivative instruments or any fees paid to enter into any Hedging
Obligations or other derivative instruments.

 

“Fixed Charge Coverage Ratio” means with respect to any specified Person and its
Restricted Subsidiaries for any period, the ratio of (a) the Consolidated Cash
Flow of such Person and its Restricted Subsidiaries for such period to (b) the
Fixed Charges of such Person for such period.

 

For purposes of calculating the Fixed Charge Coverage Ratio:  (1) in the event
that the specified Person or any of its Restricted Subsidiaries incurs, assumes,
Guarantees, repays, defeases (whether by covenant or legal defeasance),
discharges, repurchases, retires or redeems (or makes an irrevocable deposit in
furtherance thereof) any Indebtedness (other than ordinary working capital
borrowings) or issues, repurchases or redeems preferred stock subsequent to the
commencement of the period for which the Fixed Charge Coverage Ratio is being
calculated and on or prior to the date on which the event for which the
calculation of the Fixed Charge Coverage Ratio is made (the “Calculation Date”),
then the Fixed Charge Coverage Ratio will be calculated giving pro forma effect
thereto, and the use of the proceeds therefrom (including any such transaction
giving rise to the need to calculate the Fixed Charge Coverage Ratio), in each
case, as if the same had occurred at the beginning of the applicable
four-quarter reference period and Fixed Charges relating to any such
Indebtedness or preferred stock that has been repaid, defeased (whether by
covenant or legal defeasance), discharged, repurchased, retired or redeemed (or
with respect to which an irrevocable deposit has been made in furtherance
thereof) shall be excluded; (2) acquisitions (including the occurrence of a
Reverse Trigger Event) or investments that have been made by the specified
Person or any of its Restricted Subsidiaries, including through mergers or
consolidations and including any related financing transactions, during the
four-quarter reference period or subsequent to such reference period and on or
prior to the Calculation Date, and the change in Consolidated Cash Flow
resulting therefrom) will be given pro forma effect as if they had occurred on
the first day of the four-quarter reference period, and Consolidated Cash Flow
for such reference period:  (a) shall include the Consolidated Cash Flow of the
acquired entities or applicable to such investments, and related transactions,
and shall otherwise be calculated on a pro forma basis in accordance with
Regulation S-X under the Securities Act, and (b) such pro forma calculations
shall, without duplication, give effect to cost savings and other operating
expense reductions and improvements that have been realized or that are
reasonably expected to be realized within 12 months of the Calculation Date, as
determined by the chief financial officer or other senior financial officer of
the Company (in his or her reasonable judgment), in connection with the
transaction which is being given pro forma effect, including, but not limited
to, the execution or termination of any contracts, reduction of costs related to
administrative functions, the termination of any personnel or the closing (or
the approval by the Board of Directors of the Company of any closing) of any
facility, as applicable (regardless of whether those cost savings and operating
expense reductions could then be reflected in pro forma financial statements
under GAAP, Regulation S-X promulgated by the SEC or any other regulation or
policy of the SEC); (3) (a) any Person that is a Restricted Subsidiary on the
Calculation Date will be deemed to have been a Restricted Subsidiary at all
times during the applicable four-quarter reference period, and (b) any Person
that is not a Restricted Subsidiary on

 

10

--------------------------------------------------------------------------------


 

the Calculation Date will be deemed not to have been a Restricted Subsidiary at
any time during the applicable four-quarter reference period; (4) the
Consolidated Cash Flow attributable to discontinued operations, as determined in
accordance with GAAP, and operations or businesses disposed of prior to the
Calculation Date, will be excluded; (5) the Fixed Charges attributable to
discontinued operations, as determined in accordance with GAAP, and operations
or businesses disposed of prior to the Calculation Date, will be excluded, but
only to the extent that the obligations giving rise to such Fixed Charges will
not be obligations of the specified Person or any of its Restricted Subsidiaries
following the Calculation Date; (6) Fixed Charges attributable to Expansion
Capital Expenditures shall be excluded until the first complete fiscal quarter
following completion of such Expansion Capital Expenditures; (7) the occurrence
of a Trigger Event during the four-quarter reference period or subsequent to
such reference period and on or prior to the Calculation Date, and the change in
Consolidated Cash Flow and Fixed Charges resulting therefrom, will be given pro
forma effect as if it had occurred on the first day of the four-quarter
reference period; (8) interest on a Capitalized Lease Obligation shall be deemed
to accrue at an interest rate reasonably determined by a responsible financial
or accounting officer of such specified Person to be the rate of interest
implicit in such Capitalized Lease Obligation in accordance with GAAP; and
(9) interest on Indebtedness that may optionally be determined at an interest
rate based upon a factor of a prime or similar rate, a eurocurrency interbank
offered rate, or other rate, shall be deemed to have been based upon the rate
actually chosen, or, if none, then based upon such optional rate as such
specified Person may designate.

 

“Fixed Charges” means, with respect to any specified Person and its Restricted
Subsidiaries for any period, the sum, without duplication, of:  (1) the
consolidated interest expense of such Person and its Restricted Subsidiaries for
such period, whether paid or accrued, (x) including original issue discount,
non-cash interest payments (but excluding any non-cash interest expense
attributable to the movement in the mark to market valuation of Hedging
Obligations or other derivative instruments pursuant to Financial Accounting
Standards Board Statement No.  133 “Accounting for Derivative Instruments and
Hedging Activities” and excluding interest expense associated with a Permitted
Joint Venture Investment (including any related Investment Guarantee or
Investment Guarantee Indebtedness) except as provided in clause (3) below), the
interest component of any deferred payment obligations constituting
Indebtedness, the interest component of all payments associated with Capital
Lease Obligations, commissions, discounts and other fees and charges incurred in
respect of letter of credit or bankers’ acceptance financings, and net of the
effect of all payments made or received pursuant to Hedging Obligations, but (y)
excluding any amortization or write-off of deferred financing costs or debt
issuance costs and excluding commitment fees and other transaction expenses
associated with undertaking, or proposing to undertake, any Financing Activity;
plus (2) the consolidated interest of such Person and its Restricted
Subsidiaries that was capitalized during such period, whether paid or accrued;
plus (3) any interest expense on Indebtedness of another Person that is
Guaranteed by such Person or one of its Restricted Subsidiaries or secured by a
Lien on assets of such Person or one of its Restricted Subsidiaries, whether or
not such Guarantee or Lien is called upon (provided that any interest expense in
respect of any Permitted Joint Venture Investment (including any related
Investment Guarantee or Investment Guarantee Indebtedness) or the Pennwood Debt
will not be counted pursuant to this clause (3) except to the extent that the
Company or any of its Restricted Subsidiaries actually makes payments in respect
thereof or is imminently required to actually make payments thereunder in which
case, pro forma effect shall be given to all such payments that the Company, in
good faith, reasonably expects to be required to pay during the next four
quarters as though such payments had been made for the relevant period (but
without duplication of amounts paid so that, in any event, no more than four
quarters of payments are counted); plus (4) all dividends, whether paid or
accrued and whether or not in cash, on any series of preferred stock of such
Person or any of its Restricted Subsidiaries, other than dividends on Equity
Interests payable solely in Equity Interests of the Company (other than
Disqualified Stock) or to the Company or a Restricted Subsidiary of the Company,
on a consolidated basis and in accordance with GAAP.

 

11

--------------------------------------------------------------------------------


 

“Foreign Subsidiary” means any Subsidiary of the Company that (1) is not
organized under the laws of the United States, any state thereof or the District
of Columbia, and (2) conducts substantially all of its business operations
outside the United States.

 

“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such other
entity as have been approved by a significant segment of the accounting
profession which were in effect on the date of this Indenture.

 

“Gaming Approval” means any governmental approval or license relating to any
gaming business (including pari-mutuel betting) or enterprise.

 

“Gaming Authority” means any governmental agency, authority, board, bureau,
commission, department, office or instrumentality with regulatory, licensing or
permitting authority or jurisdiction over any gaming business or enterprise or
any Gaming Facility (including the Alcohol and Gaming Commission of Ontario, the
Colorado Division of Gaming, the Colorado Limited Gaming Control Commission, the
Illinois Gaming Board, Indiana Gaming Commission, the Iowa Racing and Gaming
Commission, the Louisiana Gaming Control Board, the Maine Harness Racing
Commission, the Maine Gambling Control Board, the Mississippi Gaming Commission,
the Mississippi State Tax Commission, the Missouri Gaming Commission, the New
Jersey Racing Commission, the New Jersey Casino Control Commission, the
Pennsylvania State Horse Racing Commission, the Pennsylvania State Harness
Racing Commission, the West Virginia Racing Commission and the West Virginia
Lottery Commission), or with regulatory, licensing or permitting authority or
jurisdiction over any gaming operation (or proposed gaming operation) owned,
managed or operated by the Company or any of its Restricted Subsidiaries.

 

“Gaming Facility” means any gaming or parimutuel wagering establishment,
including any casino or “racino,” and other property or assets ancillary thereto
or used in connection therewith, including any casinos, hotels, resorts, race
tracks, off-track wagering sites, theaters, parking facilities, recreational
vehicle parks, timeshare operations, retail shops, restaurants, other buildings,
restaurants, theatres, related or ancillary businesses, land, golf courses and
other recreation and entertainment facilities, marinas, vessels, barges, ships
and equipment.

 

“Gaming Laws” means all applicable provisions of all:  (a) constitutions,
treaties, statutes or laws governing Gaming Facilities (including card club
casinos and parimutuel race tracks) and rules, regulations, codes and ordinances
of, and all administrative or judicial orders or decrees or other laws pursuant
to which, any Gaming Authority possesses regulatory, licensing or permit
authority over gambling, gaming or Gaming Facility activities conducted by the
Company or any of its Restricted Subsidiaries within its jurisdiction; (b)
Gaming Approvals; and (c) orders, decisions, determinations, judgments, awards
and decrees of any Gaming Authority.

 

“Global Note Legend” means the legend set forth in Section 2.06(g)(ii) which is
required to be placed on all Global Notes issued under this Indenture.

 

“Global Notes” means, individually and collectively, each of the Restricted
Global Notes and the Unrestricted Global Notes, substantially in the form of
Exhibit A hereto issued in accordance with Sections 2.01 and 2.06 hereof.

 

“Government Securities” means direct obligations of, or obligations guaranteed
by, the United States of America, and for the payment of which the United States
pledges its full faith and credit.

 

12

--------------------------------------------------------------------------------


 

“Guarantee” means a guarantee other than by endorsement of negotiable
instruments for collection in the ordinary course of business, direct or
indirect, in any manner, including by way of a pledge of assets or through
letters of credit or reimbursement agreements in respect thereof, of all or any
part of any Indebtedness.

 

“Guarantor” means a Restricted Subsidiary that is required to provide a senior
subordinated guarantee in respect of the Notes pursuant to Section 4.15.

 

“Hedging Obligations” means, with respect to any specified Person, the
obligations of such Person under:  (1) interest rate swap agreements, currency
swap agreement, interest rate cap agreements, interest rate collar agreements,
commodity swap agreement, commodity cap agreement, commodity collar agreement or
foreign exchange contract; and (2) other agreements or arrangements designed to
hedge or protect such Person against, or transfer or mitigate, fluctuations in
interest rates or currency exchange rates.

 

“Holder” means a Person in whose name a Note is registered.

 

“IAI Global Note” means the Global Note substantially in the form of Exhibit A
hereto bearing the Global Note Legend and the Private Placement Legend and
deposited with or on behalf of and registered in the name of the Depositary or
its nominee that shall be issued in a denomination equal to the outstanding
principal amount of the Notes sold to Institutional Accredited Investors.

 

“Indebtedness” means, with respect to any specified Person, any indebtedness of
such Person, whether or not contingent:  (1) in respect of borrowed money;
(2) evidenced by bonds, notes, debentures or similar instruments or letters of
credit (or, without double counting, reimbursement agreements in respect
thereof); (3) in respect of banker’s acceptances; (4) representing Capital Lease
Obligations; (5) representing the balance deferred and unpaid of the purchase
price of any property, except any such balance that constitutes an accrued
expense or trade payable or insurance premium financing or is payable through
the issuance of Equity Interests (other than Disqualified Stock) of the Company;
or (6) representing net obligations under any Hedging Obligations, if and to the
extent any of the preceding items (other than letters of credit and Hedging
Obligations) would appear as a liability upon a balance sheet of the specified
Person prepared in accordance with GAAP.  In addition, the term “Indebtedness”
includes all Indebtedness of others secured by a Lien on any asset of the
specified Person (whether or not such Indebtedness is assumed by the specified
Person) and, to the extent not otherwise included, the Guarantee by the
specified Person of any indebtedness of the types referred to in clauses (1)
through (6) above of any other Person, other than by endorsement of negotiable
instruments for collection in the ordinary course of business.  Notwithstanding
the foregoing, in no event should obligations of the Company or any Affiliate of
the Company pursuant to the put or indemnity provisions set forth in the Pocono
Downs Sale Documents constitute Indebtedness.

 

The amount of any Indebtedness outstanding as of any date will be:  (a) the
accreted value of the Indebtedness, in the case of any Indebtedness issued with
original issue discount; (b) the principal amount of the Indebtedness, together
with any interest on the Indebtedness that is more than 30 days past due, in the
case of any other Indebtedness; (c) in the case of Indebtedness of others
secured by a Lien on any assets of the specified Person, the lesser of the
amount of such Indebtedness and the fair market value of such assets; and (d) in
the case of clause (5) above, the net present value thereof determined in
accordance with GAAP.

 

“Indenture” means this Indenture, as amended or supplemented from time to time.

 

13

--------------------------------------------------------------------------------


 

“Indirect Participant” means a Person who holds a beneficial interest in a
Global Note through a Participant.

 

“Initial Notes” means $250,000,000 aggregate principal amount of 6¾% senior
subordinated notes due 2015 issued on the Issue Date, substantially in the form
of Exhibit A.

 

“Institutional Accredited Investor” means an institution that is an “accredited
investor” as defined in Rule 501(a)(1), (2), (3) or (7) under the Securities Act
that is not also a QIB.

 

“Interest Payment Date” has the meaning set forth in paragraph 1 of Exhibit A.

 

“Investment Grade Rating” means a rating equal to or higher than Baa3 (or the
equivalent) by Moody’s and BBB- (or the equivalent) by S&P.

 

“Investment Guarantee” means (1) any guarantee, directly or indirectly, by the
Company or any of its Restricted Subsidiaries of Indebtedness of a Permitted
Joint Venture (or any completion guarantee with respect to a Permitted Joint
Venture or any agreement to advance funds, property or services on behalf of a
Permitted Joint Venture to maintain the financial condition of such Permitted
Joint Venture), and (2) any guarantee, directly or indirectly, by the Company or
any of its Restricted Subsidiaries of obligations of any Person to whom the
Company or any of its Restricted Subsidiaries provides Development Services (or
any completion guarantee with respect to any such person or any agreement to
advance funds, property or services on behalf of such Person to maintain the
financial condition of such Person); provided that any such guarantee will
continue to constitute an Investment Guarantee in the event that the Permitted
Joint Venture whose obligations are so guaranteed ceases to qualify as a
Permitted Joint Venture after such guarantee was entered into.

 

“Investment Guarantee Indebtedness” means the obligations of a Permitted Joint
Venture to the extent guaranteed by the Company or one of its Restricted
Subsidiaries or subject to an Investment Guarantee, on and after the time the
Company or one of its Restricted Subsidiaries makes any interest, debt service
payment or other comparable payment under such Investment Guarantee with respect
to such guaranteed obligations.

 

“Investment Guarantee Payments” means any payments made pursuant to any
Investment Guarantee.

 

“Investments” means, with respect to any Person, all direct or indirect
investments by such Person in other Persons (including Affiliates) in the forms
of loans including Guarantees (or other obligations), advances or capital
contributions (excluding (x) commission, travel and similar advances to officers
and employees made in the ordinary course of business, (y) advances to customers
made in the ordinary course of business, and (z) accounts receivable, trade
credits, endorsements for collection or deposits arising in the ordinary course
of business), purchases or other acquisitions for consideration of Indebtedness,
Equity Interests or other securities, together with all items that are or would
be classified as investments on a balance sheet prepared in accordance with
GAAP.  For purposes of determining the amount of any Investment at any time
outstanding, (a) the amount of an Investment will equal the aggregate amount of
such Investments, minus (b) the amounts received by the Company and its
Restricted Subsidiaries with respect to such Investment, including (as
applicable) principal, interest, dividends, distributions, repayments of loans
or advances, other transfers of assets, the satisfaction, release, expiration,
cancellation or reduction (other than by means of payments by the Company or any
of its Restricted Subsidiaries) of Indebtedness or other obligations (including
any such Indebtedness or other obligation which have been guaranteed by the
Company or any of its Restricted Subsidiaries, including any Investment
Guarantee), and payments under relevant management contracts or services
agreements.  In addition:

 

14

--------------------------------------------------------------------------------


 

(1)           “Investments” shall not include the occurrence of a Trigger Event;
and

 

(2)           if the Company or any Restricted Subsidiary of the Company sells
or otherwise disposes of any Equity Interests of any direct or indirect
Restricted Subsidiary of the Company such that, after giving effect to any such
sale or disposition, such Person is no longer a Restricted Subsidiary of the
Company, the Company will be deemed to have made an Investment on the date of
any such sale or disposition equal to the fair market value of the Equity
Interests of such Restricted Subsidiary not sold or disposed of in an amount
determined as provided in the final paragraph of Section 4.07 hereof.

 

“Issue Date” means March 9, 2005.

 

“Legal Holiday” means a Saturday, a Sunday or a day on which commercial banking
institutions in The City of New York or at a place of payment are authorized by
law, regulation or executive order to remain closed.  If a payment date is a
Legal Holiday at a place of payment, payment may be made at that place on the
next succeeding day that is not a Legal Holiday, and no interest shall accrue on
such payment for the intervening period.

 

“Letter of Transmittal” means the letter of transmittal to be prepared by the
Company and sent to all Holders of the Notes for use by such Holders in
connection with the Exchange Offer.

 

“Lien” means, with respect to any asset, any mortgage, lien, pledge, or security
interest of any kind in respect of such asset, whether or not filed, recorded or
otherwise perfected under applicable law, including any conditional sale or
other title retention agreement and any lease in the nature thereof.

 

“Liquidated Damages” means additional interest payable to Holders of Notes
following the occurrence of a Registration Default on the principal amount of
Transfer Restricted Notes held by such Holders as described under the
Registration Rights Agreement.

 

“Moody’s” means Moody’s Investors Service, Inc.  and its successors.

 

“Net Income” means, with respect to any specified Person, the net income (loss)
of such Person, determined in accordance with GAAP and before any reduction in
respect of preferred stock dividends.

 

“Net Proceeds” means the aggregate cash proceeds received by the Company or any
of its Restricted Subsidiaries in respect of any Asset Sale, net of (a) any
payments, fees, commissions, costs and other expenses incurred in connection
with or relating to such Asset Sale, including legal, accounting and investment
banking fees, and sales commissions, and any relocation expenses incurred as a
result of the Asset Sale, (b) taxes paid or payable as a result of the Asset
Sale, in each case, after taking into account any available tax credits or
deductions and any tax sharing arrangements, (c) amounts required to be applied
to the repayment of Indebtedness, other than Indebtedness pursuant to the Senior
Credit Facilities, secured by a Lien on the asset or assets that were the
subject of such Asset Sale, (d) any reserve for adjustment in respect of the
sale price of such asset or assets established in accordance with GAAP, (e) all
distributions and other payments required to be made as a result of such Asset
Sale to any person (other than the Company and its Restricted Subsidiaries)
having a beneficial interest in the assets subject to such Asset Sale, and (f)
amounts reserved, in accordance with GAAP, against any liabilities associated
with the Asset Sale and related thereto, including pension and other retirement
benefit liabilities, purchase price adjustments, liabilities related to
environmental matters and liabilities under any indemnification obligations
associated with such Asset Sale.

 

15

--------------------------------------------------------------------------------


 

“Non-U.S.  Person” means a Person who is not a U.S.  Person.

 

“Notes” has the meaning assigned to it in the preamble to this Indenture.

 

“Obligations” means any principal, interest, penalties, fees, indemnifications,
reimbursements, liquidated damages, other damages and other liabilities and
obligations payable under the documentation governing any Indebtedness,
including interest after the commencement of any bankruptcy proceeding at the
rate specified in the applicable instrument governing or evidencing such
Indebtedness.

 

“Officer” means, with respect to any Person, the Chairman of the Board, the
Chief Executive Officer, the President, the Chief Operating Officer, the Chief
Financial Officer, the Treasurer, any Assistant Treasurer, the Controller, the
Secretary or any Vice-President of such Person.

 

“Officers’ Certificate” means a certificate signed on behalf of the Company by
two Officers of the Company, one of whom must be the principal executive
officer, the principal financial officer, the treasurer or the principal
accounting officer of the Company, that meets the requirements of Section 13.05
hereof.

 

“144A Global Note” means a Global Note substantially in the form of Exhibit A
hereto bearing the Global Note Legend and the Private Placement Legend and
deposited with or on behalf of, and registered in the name of, the Depositary or
its nominee that will be issued in a denomination equal to the outstanding
principal amount of the Notes sold in reliance on Rule 144A.

 

“Opinion of Counsel” means an opinion from legal counsel who is reasonably
acceptable to the Trustee that meets the requirements of Section 13.05 hereof. 
The counsel may be an employee of or counsel to the Company or any Subsidiary of
the Company.

 

“Participant” means, with respect to the Depositary, Euroclear or Clearstream, a
Person who has an account with the Depositary, Euroclear or Clearstream,
respectively (and, with respect to DTC, shall include Euroclear and
Clearstream).

 

“Pennwood” collectively, means Pennwood Racing, Inc., a Delaware corporation,
and its subsidiaries, including GS Park Services, L.P., FR Park Services, L.P.,
GS Park Racing, L.P.  and FR Park Racing, L.P.

 

“Pennwood Debt” means the existing Indebtedness of Pennwood Racing, Inc. 
pursuant to that certain Term Loan and Security Agreement dated July 29, 1999,
as amended, by and among FR Park Racing, L.P., GS Park Racing, L.P.  and
Commerce Bank, N.A., that is guaranteed by the Company.

 

“Permitted Business” means any business of the type in which the Company and its
Restricted Subsidiaries are engaged on the date of this Indenture, or propose to
engage in after giving effect to the Argosy Transactions, or any business
reasonably related, incidental or ancillary thereto (including assets or
businesses complementary thereto).

 

“Permitted Business Assets” means (a) one or more Permitted Businesses, (b) a
controlling equity interest in any Person whose assets consist primarily of one
or more Permitted Businesses, (c) assets that are used or useful in a Permitted
Business, or (d) any combination of the preceding clauses (a), (b) and (c), in
each case, as determined by the Company’s Board of Directors or management in
its good faith judgment.

 

16

--------------------------------------------------------------------------------


 

“Permitted Investments” means:  (1) any Investment in the Company or in a
Restricted Subsidiary of the Company; (2) any Investment in cash and Cash
Equivalents; (3) any Investment by the Company or any Subsidiary of the Company
in a Person if, as a result of, or in connection with, such Investment: 
(a) such Person becomes a Restricted Subsidiary of the Company; or (b) such
Person, in one transaction or a series of related transactions, is merged,
consolidated or amalgamated with or into, or transfers or conveys substantially
all of its assets to, or is liquidated into, the Company or a Restricted
Subsidiary of the Company; (4) any Investment made as a result of the receipt of
non-cash consideration from an Asset Sale that was made pursuant to and in
compliance with Section 4.10 hereof; (5) any Investment solely in exchange for
the issuance of Equity Interests (other than Disqualified Stock) of the Company
or made with the proceeds of a substantially concurrent sale of such Equity
Interests made for such purpose; (6) any Investments received (a) in exchange
for or in compromise of obligations incurred in the ordinary course of business,
including in satisfaction of judgments, in settlement of delinquent or overdue
accounts or pursuant to any plan of reorganization or similar arrangement upon
the bankruptcy or insolvency of any trade creditor, customer or other debtor, or
(b) as a result of a foreclosure by the Company or any of its Restricted
Subsidiaries with respect to a secured Investment or transfer of title with
respect to any secured Investment in default; (7) Hedging Obligations; (8) the
extension of credit to customers of the Company or its Restricted Subsidiaries
consistent with gaming industry practice in the ordinary course of business;
(9) loans and advances to officers, directors and employees for payroll,
business related travel expenses, moving or relocation expenses, drawing
accounts and other similar expenses, in each case, incurred in the ordinary
course of business; (10) loans and advances to officers, directors and employees
other than incurred pursuant to clause (9) of this definition in an aggregate
amount not to exceed $10.0 million outstanding at any time; (11) receivables
owing to the Company or any of its Restricted Subsidiaries if created or
acquired in the ordinary course of business; (12) Investments in any Person to
the extent such Investments consist of prepaid expenses, negotiable instruments
held for collection and lease, utility and workers’ compensation, performance
and other similar deposits (including deposits made with respect to gaming
licenses) made in the ordinary course of business; (13) Investments in Pennwood
arising from any payment in respect of the Existing Indebtedness related to
Pennwood; (14) any Investment existing on the issue date of the Notes;
(15) Investments of any Person in existence at the time such Person becomes a
Subsidiary of the Company, provided such Investment was not made in connection
with or in anticipation of such Person becoming a Subsidiary of the Company;
(16) Indebtedness under the Notes, the Senior Credit Facilities, the Existing
Notes and the guarantees related thereto (other than any of the foregoing
constituting Indebtedness subordinated in right of payment to the Notes);
(17) (a) a Permitted Joint Venture Investment and (b) any Investment Guarantee
Payments with respect to a guarantee, agreement or other extension of credit
that qualified as a Permitted Joint Venture Investment at the time the guarantee
or extension of credit was made or the agreement was entered into, unless, in
the case of this clause (b), such guarantee, agreement or extension of credit no
longer qualifies as a Permitted Joint Venture Investment (whether by reason of a
change in the ownership thereof, the continued existence of a written control or
management arrangements or of a written agreement for Development Services or
otherwise) (it being understood that, in such circumstance, such Investment
Guarantee Payments will be permitted to be made but shall be included (at the
option of the Company) (to the extent that the Permitted Joint Venture
Investment to which such Investment Guarantee Payment relates was not previously
included in the second proviso of the definition of “Permitted Joint Venture
Investment” or in clause (x), (y) or (z) of the last proviso of the definition
of “Permitted Joint Venture Investment”) in (x) the calculation of Investments
utilizing the basket set forth in the second proviso of the definition of
“Permitted Joint Venture Investment” or (y) Permitted Investments (other than
this clause (17)) or (z) the calculation of the aggregate amount of Restricted
Payments available pursuant to clause (3) of the first paragraph of Section 4.07
hereof (as if such Investment were not a Permitted Investment), in which case,
for the purpose of clause (z) only, any payments received at any time in respect
of such Investment will be included in clause (3)(c) of such paragraph);
(18) any Investment in a Permitted Business having an aggregate fair market
value, taken together with all other Investments made pursuant to this clause
(18) that are at that time outstanding, not to exceed 15% of Total Assets, less
the

 

17

--------------------------------------------------------------------------------


 

amount of any Investments made and outstanding under the second proviso of the
definition of “Permitted Joint Venture Investment” and calculated at the time of
such Investment (with the fair market value of each Investment being measured at
the time made and without giving effect to subsequent changes in value);
(19) consummation of the Argosy Transactions; (20) the occurrence of a Reverse
Trigger Event; and (21) the acquisition by the Company or any of its Restricted
Subsidiary of the Pocono Downs Assets pursuant to the terms of the Pocono Downs
Put Obligation and any other transactions contemplated by the Pocono Downs Put
Obligation.

 

“Permitted Joint Venture” means any joint venture arrangement (which may be
structured as an unincorporated joint venture, corporation, partnership,
association or limited liability company or as a management contract or services
agreement but other than an Unrestricted Subsidiary) with respect to which the
Company or any of its Restricted Subsidiaries (i) owns directly or indirectly in
the aggregate at least 25% but not more than 50% of the voting power thereof or
(ii) controls or manages the day-to-day gaming operation of another person
pursuant to a written agreement or (iii) provides, has provided, or has entered
into a written agreement to provide, Development Services with respect to such
entity or the applicable Gaming Facility, including, without limitation, with
respect to or on behalf of any Native North American tribe or any agency or
instrumentality thereof, in any such case; provided, however, (a) such joint
venture is primarily engaged in a Permitted Business (or the development
thereof) and (b) none of the Principals or any Affiliate of such Persons, other
than the Company or its Restricted Subsidiaries, is a direct or indirect
obligor, contingently or otherwise, of any Indebtedness of such entity or a
direct or indirect holder of any Capital Stock of such entity, other than
through their respective direct or indirect ownership interests in the Company.

 

“Permitted Joint Venture Investment” means any Investment in a Permitted Joint
Venture, including by means of any Investment Guarantee; provided that, at the
time of and after giving effect to any such Investment (and any other
adjustments pursuant to the definition of “Fixed Charge Coverage Ratio”), the
Fixed Charge Coverage Ratio of the Company is at least 2.25 to 1.0; provided,
however, that the Company and its Restricted Subsidiaries may make a Permitted
Joint Venture Investment while the pro forma Fixed Charge Coverage Ratio is less
than 2.25 to 1.0 so long as such Permitted Joint Venture Investment to be made,
together with all other Permitted Joint Venture Investments made while the pro
forma Fixed Charge Coverage Ratio is less than 2.25 to 1.0 (or which have ceased
to qualify as Permitted Joint Venture Investments and the Company has elected to
include as Investments under this proviso as provided in clause (x) of the final
proviso of this definition or clause (17)(b)(x) of the definition of “Permitted
Investments,” do not exceed $300.0 million in the aggregate at any time
outstanding; provided, further, that if a Permitted Joint Venture Investment
(other than Permitted Joint Venture Investments made pursuant to the second
proviso of this definition) would, at any time after the date such Permitted
Joint Venture Investment is made or a binding agreement to make such Permitted
Joint Venture Investment is entered into, cease to qualify as a Permitted Joint
Venture Investment pursuant to this definition due to a failure of the relevant
investee to constitute a Permitted Joint Venture for any reason (whether by
reason of a change in the ownership thereof, the continued existence of a
written control or management arrangements or of a written agreement for
Development Services or otherwise), then the outstanding amount of such
Permitted Joint Venture Investment at such time and additional Investments
pursuant to such agreements as then in effect shall, for the period such
Investment does not so qualify, be included (at the option of the Company) (to
the extent not previously included in clause (17)(b)(x), (y) or (z) of the
definition of “Permitted Investments”) in (x) the calculation of Investments
utilizing the basket set forth in the immediately preceding proviso or (y)
Permitted Investments (other than clause (17) of such definition) or (z) the
calculation of the aggregate amount of Restricted Payments available pursuant to
clause (3) of the first paragraph of Section 4.07 hereof (as if such Investment
were not a Permitted Investment, in which case, for the purposes of clause (z)
only, any payments received at any time in respect of such Investment will be
included in clause (3)(c) of such paragraph).

 

18

--------------------------------------------------------------------------------


“Permitted Junior Securities” means  (1) Equity Interests in the Company or
(2) Debt Securities of the Company that are subordinated to all Senior Debt and
any debt securities issued in exchange for Senior Debt to substantially the same
extent as, or to a greater extent than, the Notes are subordinated to Senior
Debt under this Indenture.

 

“Permitted Liens” means:  (1) (a) Liens on property of the Company or any
Restricted Subsidiary securing obligations under Senior Debt of the Company or
in respect of any Credit Facilities evidencing obligations (other than
subordinated Indebtedness or pari passu Indebtedness), in each case that is
permitted by the terms of this Indenture to be incurred and (b) Liens on
property of any Restricted Subsidiary securing obligations of such Restricted
Subsidiary (other than guarantees of Debt Securities of the Company that are
subordinate or junior in right of payment to any Senior Debt of the Company), it
being understood that distinctions between categories of Indebtedness that exist
by reason of any Liens securing some but not all of such Indebtedness or
securing such Indebtedness with greater or lesser priority or with different
collateral will not result in Indebtedness being subordinate or junior in right
of payment; (2) Liens in favor of the Company or any Restricted Subsidiary;
(3) Liens on property of a Person existing at the time such Person is merged
with or into or consolidated with the Company or any Subsidiary of the Company
or otherwise becomes a Subsidiary of the Company and amendments or modifications
thereto and replacements or refinancings thereof; provided that such Liens were
not granted in connection with, or in anticipation of, such merger or
consolidation or acquisition and do not extend to any assets other than those of
such Person merged into or consolidated with the Company or the Subsidiary;
(4) Liens (including extensions, renewals or replacements thereof) on property
existing at the time of acquisition of the property by the Company or any
Subsidiary of the Company, provided that such Liens were in existence prior to
the contemplation of such acquisition; (5) (a) Liens to secure the performance
of statutory obligations, surety or appeal bonds, performance bonds or other
obligations of a like nature incurred in the ordinary course of business; (b)
Liens incurred or deposits made in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other types of insurance
or social security or premiums with respect thereto; (c) Liens imposed by Gaming
Laws or Gaming Authorities, and Liens on deposits made to secure gaming license
applications or to secure the performance of surety or other bonds; and (d)
Liens securing obligations with respect to letters of credit issued in
connection with any of the items referred to in this paragraph (5); (6) Liens to
secure Indebtedness (including Purchase Money Indebtedness and Capital Lease
Obligations) permitted by clause (4) of the second paragraph of Section 4.09
hereof covering only the assets being financed with such Indebtedness (and
directly related assets, including proceeds and replacements thereof or assets
which were financed with Indebtedness permitted by such clauses that has been
refinanced (including successive refinancings)); (7) Liens existing on the date
of this Indenture; (8) Liens for taxes, assessments or governmental charges or
claims that are not yet delinquent or that are being contested in good faith by
appropriate proceedings, provided that any reserve required by GAAP has been
made therefor; (9) Liens incurred during any Suspension Period; (10) Liens
securing obligations to the trustee pursuant to the compensation and indemnity
provisions of this Indenture and Liens owing to an indenture trustee in respect
of any other Indebtedness permitted to be incurred under Section 4.09 hereof;
(11) Liens on trusts, cash or Cash Equivalents or other funds provided in
connection with the defeasance, discharge or redemption of Indebtedness
permitted to occur under this Indenture; (12) Liens arising out of judgments or
awards not resulting in a default; (13) Liens arising out of conditional sale,
title retention, consignment or similar arrangements for the sale of goods
entered into by the Company or any of its Restricted Subsidiaries in the
ordinary course of business; (14) bankers’ Liens, rights of setoff and other
similar Liens existing solely with respect to cash and Cash Equivalents on
deposit in one or more accounts maintained by the Company or any of its
Restricted Subsidiaries, in each case granted in the ordinary course of business
in favor of the bank or banks with which such accounts are maintained, securing
amounts owing to such bank with respect to cash management and operating account
arrangements, including those involving pooled accounts and netting
arrangements; (15) Permitted Vessel Liens; (16) the filing of UCC financing
statements solely as a precautionary measure in connection with operating leases
or consignment of goods; and (17) other Liens

 

19

--------------------------------------------------------------------------------


 

securing Indebtedness that is permitted by the terms of this Indenture to be
outstanding having an aggregate principal amount at any one time outstanding not
to exceed $25.0 million.

 

“Permitted Refinancing Indebtedness” means any Indebtedness or Disqualified
Capital Stock of the Company or any of its Restricted Subsidiaries issued within
60 days after repayment of, in exchange for, or the net proceeds of which are
used to extend, refinance, renew, replace, defease, discharge, redeem, tender
for, repay, refund or otherwise retire or acquire for value, in whole of in part
(collectively, a “refinancing”), any Indebtedness or Disqualified Capital Stock
of the Company or any of its Restricted Subsidiaries (other than intercompany
Indebtedness); provided that:  (1) the principal amount (or accreted value, if
applicable) of such Permitted Refinancing Indebtedness does not exceed the
principal amount (or accreted value, if applicable) of the Indebtedness
refinanced (plus all accrued interest on the Indebtedness and the amount of all
fees, expenses and premiums incurred in connection therewith); (2) such
Permitted Refinancing Indebtedness has a final maturity date later than the
final maturity date of the Indebtedness being refinanced (or, if earlier, 91
days after the stated maturity of the Notes), and has a Weighted Average Life to
Maturity equal to or greater than the Weighted Average Life to Maturity of the
Indebtedness being refinanced; (3) if the Indebtedness being refinanced is
subordinated in right of payment to the Notes, such Permitted Refinancing
Indebtedness is subordinated in right of payment to, the Notes on terms at least
as favorable, taken as a whole, to the Holders of Notes as those contained in
the documentation governing the Indebtedness being refinanced; and (4) such
Indebtedness is incurred either by the Company or by the Restricted Subsidiary
who is the obligor (as primary obligor or guarantor) on the Indebtedness being
refinanced.

 

“Permitted Vessel Liens” shall mean maritime Liens on ships, barges or other
vessels for damages arising out of a maritime tort, wages of a stevedore, when
employed directly by a person listed in 46 U.S.C.  Section 31341, crew’s wages,
salvage and general average, whether now existing or hereafter arising and other
maritime Liens which arise by operation of law during normal operations of such
ships, barges or other vessels.

 

“Person” means any individual, corporation, partnership, joint venture,
association, joint stock company, trust, unincorporated organization, limited
liability company or government or other entity.

 

“Pocono Downs Assets” shall mean the “Partnership Interests,” as such term is
defined in the Pocono Downs Sale Documents.

 

“Pocono Downs Put Obligation” shall mean the obligation of the Company, the
“Sellers” (as such term is defined in the definition of Pocono Downs Sale
Documents) or any of their respective affiliates to repurchase from the buyer
thereof the Pocono Downs Assets in accordance with the terms of the Pocono Downs
Sale Documents.

 

“Pocono Downs Sale Documents” shall mean the Purchase Agreement, dated as of
October 14, 2004, by and between PNGI Pocono, Corp.  (“PNGI Corp.”), PNGI, LLC
(“PNGI LLC” and together with PNGI Corp., “Pocono Sellers”) and the Mohegan
Tribal Gaming Authority, and all documents thereto and all exhibits, appendices,
schedules and annexes to any thereof relating to the sale of the Pocono Downs
Assets as in effect on the issue date or as amended or modified after the issue
date to the extent such amendment or modification is not materially adverse to
the Holders of notes.

 

“Pre-Opening Expenses” shall mean, with respect to any fiscal period, the amount
of expenses (including Fixed Charges) incurred with respect to capital projects
which are classified as “pre-opening expenses” on the applicable financial
statements of the Company and its Restricted Subsidiaries for such period,
prepared in accordance with GAAP.

 

20

--------------------------------------------------------------------------------


 

“Principals” means Peter D.  Carlino, Peter M.  Carlino, Richard T.  Carlino,
Harold Cramer and The Carlino Family Trust.

 

“Private Placement Legend” means the legend set forth in Section 2.06(g)(i) to
be placed on all Notes issued under this Indenture except where otherwise
permitted by the provisions of this Indenture.

 

“Purchase Money Indebtedness” means Indebtedness of the Company or any of its
Restricted Subsidiaries incurred for the purpose of financing, within 180 days
of incurrence, all or any part of the purchase price or cost of installation,
construction or improvement of any property.

 

“QIB” means a “qualified institutional buyer” as defined in Rule 144A.

 

“Rating Agencies” mean (a) Moody’s and S&P or (b) if Moody’s or S&P or both
shall not make a rating on the Notes publicly available, a nationally recognized
statistical rating agency or agencies, as the case may be, selected by the
Company (as certified by a resolution of the Company’s Board of Directors) which
shall be substituted for Moody’s or S&P or both, as the case may be.

 

“Rating Category” means (a) with respect to S&P, any of the following
categories: BB, B, CCC, CC, C and D (or equivalent successor categories); (b)
with respect to Moody’s, any of the following categories:  Ba, B, Caa, Ca, C and
D (or equivalent successor categories); and (c) the equivalent of any such
category of S&P or Moody’s used by another Rating Agency selected by the
Company.  In determining whether the rating of the Notes has decreased by one or
more gradations, gradations within Rating Categories ((i) + and—for S&P; (ii) 1,
2 and 3 for Moody’s; and (iii) the equivalent gradations for another Rating
Agency selected by the Company) shall be taken into account (e.g., with respect
to S&P, a decline in a rating from BB+ to BB, as well as from BB- to B+, will
constitute a decrease of one gradation).

 

“Rating Date” means the date which is 90 days prior to the earlier of (a) a
Change of Control or (b) public notice of the occurrence of a Change of Control
or of the intention by the Company to effect a Change of Control.

 

“Rating Decline” shall be deemed to occur if, within 90 days after public notice
of the occurrence of a Change of Control (which period shall be extended so long
as the rating of the Notes is under publicly announced consideration for
possible downgrade by either of the Rating Agencies), the rating of the Notes by
either Rating Agency shall be decreased by one or more gradations (including
gradations within Rating Categories as well as between Rating Categories) as
compared to the rating of the Notes on the Rating Date.

 

“Reference Treasury Dealer Quotation” means, with respect to each Reference
Treasury Dealer and any redemption date, the average, as determined by the
Company, of the bid and asked prices for the Comparable Treasury Issue
(expressed in each case as a percentage of its principal amount) quoted in
writing to the Company by such Reference Treasury Dealer at 5:00 p.m., New York
City time, on the third business date preceding such redemption date.

 

“Reference Treasury Dealer” means any primary U.S.  government securities dealer
in the City of New York (a “Primary Treasury Dealer”) selected by the Company.

 

“refinancing” has the meaning set forth in the definition of “Permitted
Refinancing Indebtedness” and “refinance” has a corresponding meaning.

 

21

--------------------------------------------------------------------------------


 

“Registration Default” means Registration Default as defined in the Registration
Rights Agreement.

 

“Registration Rights Agreement” means, (a) the registration rights agreement
dated as of the date of this Indenture among the Company and Deutsche Bank
Securities Inc., Bear, Sterns & Co. Inc., Calyon Securities (USA), Inc.,
Goldman, Sachs & Co., Lehman Brothers Inc., Merrill Lynch, Pierce, Fenner &
Smith Incorporated, SC Americas Securities, LLC and Wells Fargo Securities, LLC,
or (b) any future registration rights agreement entered into by the Company
relating to Additional Notes, in the case of each of clauses (a) and (b), as
such agreement may be amended, modified or supplemented from time to time.

 

“Regulation S” means Regulation S promulgated under the Securities Act.

 

“Regulation S Global Note” means a Global Note bearing the Private Placement
Legend and deposited with or on behalf of the Depositary and registered in the
name of the Depositary or its nominee, issued in a denomination equal to the
outstanding principal amount of the Notes initially sold in reliance on Rule 903
of Regulation S.

 

“Related Party” means (1) any controlling stockholder, 80% (or more) owned
Subsidiary, or immediate family member (in the case of an individual) of any
Principal; or (2) any trust, corporation, partnership or other entity, the
beneficiaries, stockholders, partners, owners or Persons beneficially holding an
80% or more controlling interest of which consist of any one or more Principals
and/or such other Persons referred to in the immediately preceding clause (1).

 

“Representative” means the indenture trustee or other trustee, agent or
representative for any Senior Debt.

 

“Responsible Officer,” when used with respect to the Trustee, means any officer
within the Corporate Trust Office of the Trustee (or any successor group of the
Trustee) or any other officer of the Trustee customarily performing functions
similar to those performed by any of the above designated officers and also
means, with respect to a particular corporate trust matter, any other officer to
whom such matter is referred because of his knowledge of and familiarity with
the particular subject.

 

“Restricted Definitive Note” means a Definitive Note bearing the Private
Placement Legend.

 

“Restricted Global Note” means a Global Note bearing the Private Placement
Legend.

 

“Restricted Investment” means an Investment other than a Permitted Investment.

 

“Restricted Subsidiary” of a Person means any Subsidiary of such Person that is
not an Unrestricted Subsidiary.

 

“Reverse Trigger Event” means after the occurrence of a Trigger Event, the
transfer of the shares of the capital stock of Empress Casino Corporation or the
Equity Interests of any other Person that was previously a Restricted Subsidiary
to the Company or any of its Restricted Subsidiaries pursuant to the terms of
any Trust Agreement.

 

“Rule 144” means Rule 144 promulgated under the Securities Act.

 

“Rule 144A” means Rule 144A promulgated under the Securities Act.

 

22

--------------------------------------------------------------------------------


 

“Rule 903” means Rule 903 promulgated under the Securities Act.

 

“Rule 904” means Rule 904 promulgated the Securities Act.

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, and its successors.

 

“SEC” means the Securities and Exchange Commission.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Senior Credit Facilities” means the amended and restated Credit Agreement dated
as of December 5, 2003 among the Company, as borrower, the guarantors party
thereto, the several lenders from time to time party thereto and Bear, Stearns &
Co.  Inc.  as Sole Lead Arranger and Sole Bookrunner, Merrill Lynch, Pierce,
Fenner & Smith Incorporated as Syndication Agent, Bear Stearns Corporate Lending
Inc.  as Swingline Lender, Administrative Agent and Collateral Agent, and
Société Générale and Credit Lyonnais New York Branch as Joint Documentation
Agents and the lenders from time to time party thereto, including any related
notes, guarantees, collateral documents, instruments and agreements executed in
connection therewith, and in each case as amended, modified, renewed, refunded,
restructured, replaced or refinanced from time to time including increases in
principal amount (whether the same are provided by the original agents and
lenders under such Senior Credit Facilities or other agents or other lenders).

 

“Senior Debt” means, with respect to the Company, as applicable:

 

(1)           any Indebtedness of the Company under the Credit Facilities or
otherwise permitted to be incurred under the terms of this Indenture, unless the
instrument under which such Indebtedness is incurred expressly provides that it
shall not be senior in right of payment to any Indebtedness of the Company, and
(2) all Obligations with respect to the items listed in the preceding clause
(1).  Notwithstanding anything to the contrary in the preceding, Senior Debt
will not include:  (a)  any liability for federal, state, local or other taxes
owed or owing by the Company; (b) any Indebtedness of the Company to any of its
Subsidiaries; (c) any trade payables; (d) any Existing Notes or guarantees
thereof; or (e) the portion of any Indebtedness that is incurred in violation of
this Indenture.

 

“Senior Guarantees” means the Guarantees by the Guarantors of Obligations under
the Senior Credit Facilities.

 

“Shelf Registration Statement” means the Shelf Registration Statement as defined
in the Registration Rights Agreement.

 

“Shreveport Entities” means collectively, HWCC-Shreveport Inc., a Louisiana
corporation, HCS I, Inc., a Louisiana corporation, HCS II Inc., a Louisiana
corporation, Hollywood Casino Shreveport, a Louisiana partnership, Shreveport
Capital Corporation, a Louisiana corporation, HCS-Golf Course LLC, a Delaware
limited liability company, and HWCC-Louisiana Inc., a Louisiana corporation.

 

“Significant Subsidiary” means any Subsidiary that would be a “significant
subsidiary” as defined in Article I, Rule 1-02 of Regulation S-X, promulgated
pursuant to the Securities Act, as such Regulation is in effect on the date
hereof.

 

23

--------------------------------------------------------------------------------


 

“Stated Maturity” means, with respect to any installment of interest or
principal on any series of Indebtedness, the date on which the payment of
interest or principal was scheduled to be paid in the original documentation
governing such Indebtedness, and will not include any contingent obligations to
repay, redeem or repurchase any such interest or principal prior to the date
originally scheduled for the payment thereof.

 

“Subsidiary” means, with respect to any specified Person, (1) any corporation,
association or other business entity of which more than 50% of the total voting
power of shares of Capital Stock entitled (without regard to the occurrence of
any contingency) to vote in the election of directors, managers or trustees of
the corporation, association or other business entity is at the time owned or
controlled, directly or indirectly, by that Person or one or more of the other
Subsidiaries of that Person (or a combination thereof); and (2) any partnership
(a) the sole general partner or the managing general partner of which is such
Person or a Subsidiary of such Person or (b) the only general partners of which
are that Person or one or more Subsidiaries of that Person (or any combination
thereof).

 

“Subsidiary Guarantees” means any senior subordinated Guarantee required to be
provided pursuant to Section 4.15 by any Guarantor of the Company’s payment
obligations under this Indenture and on the Notes, executed pursuant to the
provisions of this Indenture.

 

“TIA” means the Trust Indenture Act of 1939 (15 U.S.C.  §§ 77aaa-77bbbb) as in
effect on the date on which this Indenture is qualified under the TIA.

 

“Total Assets” means the total assets of the Company and its Restricted
Subsidiaries, as shown on the most recent balance sheet of the Company.

 

“Transfer Restricted Notes” means Transfer Restricted Notes as defined in the
Registration Rights Agreement.

 

“Treasury Rate” means, with respect to any redemption date, the rate per annum
equal to the semi-annual equivalent yield to maturity of the Comparable Treasury
Issue, assuming a price for the Comparable Treasury Issue (expressed as a
percentage of its principal amount) equal to the Comparable Treasury Price for
such redemption period.

 

“Trigger Event” shall mean the transfer of shares of capital stock of Empress
Casino Corporation or the Equity Interests of any other Restricted Subsidiary
into trust pursuant to the terms of any Trust Agreements.

 

“Trust Agreements” means (a) the Transfer of Ownership Agreement by and among
Argosy, Empress Casino Corporation and the Illinois Gaming Board and the Trust
Agreement by and between Argosy and LaSalle Bank National Association, each
dated as of July 24, 2001, and (b) any other trust or similar arrangement
required by any Gaming Authority or any other governmental agency or authority
(whether in connection with an acquisition or otherwise) from time to time, in
the case of each of clauses (a) and (b), together with any agreements,
instruments and documents executed or delivered pursuant to or in connection
with such agreements, in each case as such agreements, instruments or documents
may be amended, supplemented, extended, renewed or otherwise modified from time
to time.

 

“Trustee” means the party named as such above until a successor replaces it in
accordance with the applicable provisions of this Indenture and thereafter means
the successor serving hereunder.

 

24

--------------------------------------------------------------------------------


 

“Unrestricted Definitive Note” means one or more Definitive Notes that do not
bear and are not required to bear the Private Placement Legend.

 

“Unrestricted Global Note” means a permanent Global Note substantially in the
form of Exhibit A attached hereto that bears the Global Note Legend and that has
the “Schedule of Exchanges of Interests in the Global Note” attached thereto,
and that is deposited with or on behalf of and registered in the name of the
Depositary, representing a series of Notes that do not bear the Private
Placement Legend.

 

“Unrestricted Subsidiary” means any Subsidiary of the Company (other than a
Permitted Joint Venture) that is designated by the Board of Directors as an
Unrestricted Subsidiary pursuant to a Board Resolution, but only to the extent
that:  (1) either (A) such Subsidiary to be so designated has total assets of
$100,000 or less or (B) immediately after giving pro forma effect to such
designation, the Company could incur $1.00 of Indebtedness pursuant to the Fixed
Charge Coverage Ratio test set forth in the first paragraph of Section 4.09;
(2) such Subsidiary is not, at the time of such designation, party to any
agreement, contract, arrangement or understanding with the Company or any
Restricted Subsidiary of the Company unless the terms of any such agreement,
contract, arrangement or understanding are no less favorable to the Company or
such Restricted Subsidiary than those that might be obtained at the time from
Persons who are not Affiliates of the Company, or would otherwise be permitted
if entered into at the time of such designation pursuant to Section 4.11; and
(3) such Subsidiary is a Person with respect to which neither the Company nor
any of its Restricted Subsidiaries has any direct or indirect Investment
(including a deemed Investment at the time of designation in an amount equal to
the fair market value of the relevant Subsidiary) that could not have been made
at the time of such designation pursuant to Section 4.07; provided that the
Shreveport Entities shall initially be designated as Unrestricted Subsidiaries.

 

Any designation of a Subsidiary of the Company (other than any of the Shreveport
Entities) as an Unrestricted Subsidiary will be evidenced to the Trustee by
filing with the Trustee a certified copy of the Board Resolution giving effect
to such designation and an Officers’ Certificate certifying that such
designation complied with the preceding conditions and was permitted by Section
4.07 hereof.  If, at any time, any Unrestricted Subsidiary would fail to meet
the preceding requirements as an Unrestricted Subsidiary, it will thereafter
cease to be an Unrestricted Subsidiary for purposes of this Indenture and any
Indebtedness of such Subsidiary will be deemed to be incurred by a Restricted
Subsidiary of the Company as of such date and, if such Indebtedness is not
permitted to be incurred as of such date under Section 4.09 hereof, the Company
will be in default of such Section.  The Board of Directors of the Company may
at any time designate any Unrestricted Subsidiary to be a Restricted Subsidiary;
provided that such designation will be deemed to be an incurrence of
Indebtedness by a Restricted Subsidiary of the Company of any outstanding
Indebtedness of such Unrestricted Subsidiary and such designation will only be
permitted if (1) such Indebtedness is permitted under Section 4.09 hereof,
calculated on a pro forma basis as if such designation had occurred at the
beginning of the four-quarter reference period; and (2) no Default or Event of
Default would be in existence following such designation.

 

“U.S.  Person” means a U.S.  person as defined in Rule 902(o) under the
Securities Act.

 

“Voting Stock” of any Person as of any date means the Capital Stock of such
Person that is at the time entitled to vote in the election of the Board of
Directors of such Person.

 

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing (1) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect of the Indebtedness, by (b) the number of
years (calculated to the nearest one-twelfth) that will elapse between such date
and the making of such payment; by (2) the then outstanding principal amount of
such Indebtedness.

 

25

--------------------------------------------------------------------------------


 


SECTION 1.02.                                             OTHER DEFINITIONS.


 

Term

 

Defined in
Section

 

 

 

“Affiliate Transaction”

 

4.11

“Asset Sale Offer”

 

3.09

“Authentication Order”

 

2.02

“Change of Control Offer”

 

4.14

“Change of Control Payment”

 

4.14

“Change of Control Payment Date”

 

4.14

“Covenant Defeasance”

 

8.03

“Covenant Suspension Event”

 

4.20

“Excess Proceeds”

 

4.10

“incur”

 

4.09

“Legal Defeasance”

 

8.02

“Offer Amount”

 

3.09

“Offer Period”

 

3.09

“Paying Agent”

 

2.03

“Permitted Debt”

 

4.09

“Purchase Date”

 

3.09

“Registrar”

 

2.03

“Reinstatement Date”

 

4.20

“Restricted Payments”

 

4.07

“Suspended Covenants”

 

4.20

“Suspension Period”

 

4.20

 


SECTION 1.03.                             INCORPORATION BY REFERENCE OF TRUST
INDENTURE ACT.

 

Whenever this Indenture refers to a provision of the TIA, the provision is
incorporated by reference in and made a part of this Indenture.

 

The following TIA terms used in this Indenture have the following meanings:

 

“indenture securities” means the Notes;

 

“indenture security Holder” means a Holder of a Note;

 

“indenture to be qualified” means this Indenture;

 

“indenture trustee” or “institutional trustee” means the Trustee; and

 

“obligor” on the Notes means the Company and any successor obligor upon the
Notes.

 

All other terms used in this Indenture that are defined by the TIA, defined by
TIA reference to another statute or defined by SEC rule under the TIA have the
meanings so assigned to them.

 

26

--------------------------------------------------------------------------------


 


SECTION 1.04.          RULES OF CONSTRUCTION.

 

Unless the context otherwise requires:

 


(A)           A TERM HAS THE MEANING ASSIGNED TO IT;


 


(B)           AN ACCOUNTING TERM NOT OTHERWISE DEFINED HAS THE MEANING ASSIGNED
TO IT IN ACCORDANCE WITH GAAP;


 


(C)           “OR” IS NOT EXCLUSIVE;


 


(D)           WORDS IN THE SINGULAR INCLUDE THE PLURAL, AND IN THE PLURAL
INCLUDE THE SINGULAR;


 


(E)           THE WORDS “INCLUDE,” “INCLUDING” AND OTHER WORDS OF SIMILAR IMPORT
MEAN “INCLUDE, WITHOUT LIMITATION” OR “INCLUDING, WITHOUT LIMITATION,”
REGARDLESS OF WHETHER ANY REFERENCE TO “WITHOUT LIMITATION” OR WORDS OF SIMILAR
IMPORT IS MADE; AND THE INCLUDED ITEMS DO NOT LIMIT THE SCOPE OF THE MORE
GENERAL TERMS; AND THE LISTED INCLUDED ITEMS ARE COVERED WHETHER OR NOT THEY ARE
WITHIN THE SCOPE OF THE MORE GENERAL TERMS;


 


(F)            REFERENCES TO “DEFEASANCE” SHALL MEAN BOTH COVENANT DEFEASANCE
AND LEGAL DEFEASANCE, UNLESS OTHERWISE SPECIFIED’


 


(G)           PROVISIONS APPLY TO SUCCESSIVE EVENTS AND TRANSACTIONS; AND


 


(H)           REFERENCES TO SECTIONS OF OR RULES UNDER THE SECURITIES ACT SHALL
BE DEEMED TO INCLUDE SUBSTITUTE, REPLACEMENT OR SUCCESSOR SECTIONS OR RULES
ADOPTED BY THE SEC FROM TIME TO TIME.


 


ARTICLE 2

 


THE NOTES

 


SECTION 2.01.                             FORM AND DATING.

 

(a)           General.  The Notes and the Trustee’s certificate of
authentication shall be substantially in the form of Exhibit A hereto.  The
Notes may have notations, legends or endorsements required by law, stock
exchange rule or usage.  Each Note shall be dated the date of its
authentication.  The Notes shall be in denominations of $1,000 and integral
multiples thereof.

 

The terms and provisions contained in the Notes shall constitute, and are hereby
expressly made, a part of this Indenture, and the Company and the Trustee, by
their execution and delivery of this Indenture, expressly agree to such terms
and provisions and to be bound thereby.  However, to the extent any provision of
any Note conflicts with the express provisions of this Indenture, the provisions
of this Indenture shall govern and be controlling.

 

(b)           Global Notes.  Notes issued in global form shall be substantially
in the form of Exhibit A attached hereto (including the Global Note Legend
thereon and the “Schedule of Exchanges of Interests in the Global Note” attached
thereto).  Notes issued in definitive form shall be substantially in the form of
Exhibit A attached hereto (but without the Global Note Legend thereon and
without the “Schedule of Exchanges of Interests in the Global Note” attached
thereto).  Each Global Note shall represent such of the outstanding Notes as
shall be specified therein and each shall provide that it shall

 

27

--------------------------------------------------------------------------------


 

represent the aggregate principal amount of outstanding Notes from time to time
endorsed thereon and that the aggregate principal amount of outstanding Notes
represented thereby may from time to time be reduced or increased, as
appropriate, to reflect exchanges and redemptions.  Any endorsement of a Global
Note to reflect the amount of any increase or decrease in the aggregate
principal amount of outstanding Notes represented thereby shall be made by the
Trustee or the Custodian, at the direction of the Trustee, in accordance with
instructions given by the Holder thereof as required by Section 2.06 hereof.

 

(c)           Euroclear and Clearstream Procedures Applicable.  The provisions
of the “Operating Procedures of the Euroclear System” and “Terms and Conditions
Governing Use of Euroclear” and the “General Terms and Conditions of Clearstream
Banking” and “Customer Handbook” of Clearstream shall be applicable to transfers
of beneficial interests in the Regulation S Global Notes that are held by
Participants through Euroclear or Clearstream.

 


SECTION 2.02.                             EXECUTION AND AUTHENTICATION.


 

The Notes shall be executed by an Officer or an authorized signatory as
identified in an Officers’ Certificate (pursuant to a power of attorney or other
similar instrument).  The signature of any such Officer (or authorized
signatory) on the Notes shall be by manual or facsimile signature in the name
and on behalf of the Company.

 

If an Officer whose signature is on a Note no longer holds that office at the
time the Trustee or authenticating agent authenticates the Note, the Note shall
be valid nevertheless.

 

A Note shall not be valid until the Trustee or authenticating agent manually
signs the certificate of authentication on the Note.  The signature shall be
conclusive evidence that the Note has been authenticated under this Indenture.

 

The Trustee or an authenticating agent shall, upon receipt of a Company Order,
authenticate Initial Notes for original issue in an aggregate principal amount
of $250,000,000.  The aggregate principal amount of the Initial Notes may not
exceed $250,000,000 except as provided in Section 2.07 hereof.  The Company may
issue, without the consent of the Holders, an unlimited aggregate principal
amount of Additional Notes under the Indenture in accordance with Section 2.13,
provided that such issuance is not prohibited by Section 4.09.

 

The Trustee or an authorized agent, shall upon receipt of a Company Order and an
Officers’ Certificate and Opinion of Counsel pursuant to Section 13.04
authenticate Additional Notes for original issue in an aggregate principal
amount set forth in the Company Order.

 

The Trustee may appoint an authenticating agent to authenticate Notes.  An
authenticating agent may authenticate Notes whenever the Trustee may do so. 
Each reference in this Indenture to authentication by the Trustee includes
authentication by such authentication agent.  An authenticating agent has the
same rights as an Agent to deal with the Company or an Affiliate of the Company.

 

The Notes shall be issuable only in registered form without coupons and only in
minimum denominations of $1,000 in principal amount and any integral multiples
of $1,000 in excess thereof.

 


SECTION 2.03.                             REGISTRAR AND PAYING AGENT.

 

The Company shall maintain an office or agency where Notes may be presented for
registration of transfer or for exchange (“Registrar”) and an office or agency
where Notes may be presented for payment (“Paying Agent”).  The Registrar shall
keep a register of the Notes and of their transfer and

 

28

--------------------------------------------------------------------------------


 

exchange.  The Company may appoint one or more co-registrars and one or more
additional paying agents.  The term “Registrar” includes any co-registrar and
the term “Paying Agent” includes any additional paying agent.  The Company may
change any Paying Agent or Registrar without notice to any Holder.  The Company
shall notify the Trustee in writing of the name and address of any Agent not a
party to this Indenture.  If the Company fails to appoint or maintain another
entity as Registrar or Paying Agent, the Trustee shall act as such.  The Company
or any of its Subsidiaries may act as Paying Agent or Registrar.

 

The Company initially appoints DTC to act as Depositary with respect to the
Global Notes.

 

The Company initially appoints the Trustee to act as the Registrar and Paying
Agent and to act as Custodian with respect to the Global Notes.

 


SECTION 2.04.                             PAYING AGENT TO HOLD MONEY IN TRUST.

 

The Company shall require each Paying Agent other than the Trustee to agree in
writing that the Paying Agent will hold in trust for the benefit of Holders or
the Trustee all money held by the Paying Agent for the payment of principal,
premium or Liquidated Damages, if any, or interest on the Notes, and will notify
the Trustee of any default by the Company in making any such payment.  While any
such default continues, the Trustee may require a Paying Agent to pay all money
held by it to the Trustee.  The Company at any time may require a Paying Agent
to pay all money held by it to the Trustee.  Upon payment over to the Trustee,
the Paying Agent (if other than the Company or a Subsidiary) shall have no
further liability for the money.  If the Company or a Subsidiary acts as Paying
Agent, it shall segregate and hold in a separate trust fund for the benefit of
the Holders all money held by it as Paying Agent.  Upon any bankruptcy or
reorganization proceedings relating to the Company, the Trustee shall serve as
Paying Agent for the Notes.

 


SECTION 2.05.                             HOLDER LISTS.

 

The Trustee shall preserve in as current a form as is reasonably practicable the
most recent list available to it of the names and addresses of all Holders and
shall otherwise comply with TIA § 312(a).  If the Trustee is not the Registrar,
the Company shall furnish to the Trustee at least seven Business Days before
each interest payment date and at such other times as the Trustee may request in
writing, a list in such form and as of such date as the Trustee may reasonably
require of the names and addresses of the Holders of Notes and the Company shall
otherwise comply with TIA § 312(a).

 


SECTION 2.06.                             TRANSFER AND EXCHANGE.

 

(a)           Transfer and Exchange of Global Notes.  A Global Note may not be
transferred as a whole except by the Depositary to a nominee of the Depositary,
by a nominee of the Depositary to the Depositary or to another nominee of the
Depositary, or by the Depositary or any such nominee to a successor Depositary
or a nominee of such successor Depositary.  All Global Notes will be exchanged
by the Company for Definitive Notes if:

 

(i)            the Company delivers to the Trustee notice from the Depositary
that it is unwilling or unable to continue to act as Depositary or that it is no
longer a clearing agency registered under the Exchange Act and, in either case,
a successor Depositary is not appointed by the Company within 120 days after the
date of such notice from the Depositary; or

 

29

--------------------------------------------------------------------------------


 

(ii)           the Company in its sole discretion determines that the Global
Notes (in whole but not in part) should be exchanged for Definitive Notes and
delivers a written notice to such effect to the Trustee.

 

Upon the occurrence of either of the preceding events in (i) or (ii) above,
Definitive Notes shall be issued in such names as the Depositary shall instruct
the Trustee.  Global Notes also may be exchanged or replaced, in whole or in
part, as provided in Sections 2.07 and 2.10 hereof.  Every Note authenticated
and delivered in exchange for, or in lieu of, a Global Note or any portion
thereof, pursuant to this Section 2.06 or Section 2.07 or 2.10 hereof, shall be
authenticated and delivered in the form of, and shall be, a Global Note.  A
Global Note may not be exchanged for another Note other than as provided in this
Section 2.06(a), however, beneficial interests in a Global Note may be
transferred and exchanged as provided in Section 2.06(b), (c) or (f) hereof.

 

(b)           Transfer and Exchange of Beneficial Interests in the Global
Notes.  The transfer and exchange of beneficial interests in the Global Notes
shall be effected through the Depositary, in accordance with the provisions of
this Indenture and the Applicable Procedures.  Beneficial interests in the
Restricted Global Notes shall be subject to restrictions on transfer comparable
to those set forth herein to the extent required by the Securities Act. 
Transfers of beneficial interests in the Global Notes also shall require
compliance with either subparagraph (i) or (ii) below, as applicable, as well as
one or more of the other following subparagraphs, as applicable:

 

(i)            Transfer of Beneficial Interests in the Same Global Note. 
Beneficial interests in any Restricted Global Note may be transferred to Persons
who take delivery thereof in the form of a beneficial interest in the same
Restricted Global Note in accordance with the transfer restrictions set forth in
the Private Placement Legend; provided, however, that prior to the expiration of
the Restricted Period, transfers of beneficial interests in the Regulation S
Global Note may not be made to a U.S.  Person or for the account or benefit of a
U.S.  Person (other than an Initial Purchaser).  Beneficial interests in any
Unrestricted Global Note may be transferred to Persons who take delivery thereof
in the form of a beneficial interest in an Unrestricted Global Note.  No written
orders or instructions shall be required to be delivered to the Registrar to
effect the transfers described in this Section 2.06(b)(i).

 

(ii)           All Other Transfers and Exchanges of Beneficial Interests in
Global Notes.  In connection with all transfers and exchanges of beneficial
interests that are not subject to Section 2.06(b)(i) above, the transferor of
such beneficial interest must deliver to the Registrar either:

 

(A)          (1) a written order from a Participant or an Indirect Participant
given to the Depositary in accordance with the Applicable Procedures directing
the Depositary to credit or cause to be credited a beneficial interest in
another Global Note in an amount equal to the beneficial interest to be
transferred or exchanged and (2) instructions given in accordance with the
Applicable Procedures containing information regarding the Participant account
to be credited with such increase; or

 

(B)           (1) a written order from a Participant or an Indirect Participant
given to the Depositary in accordance with the Applicable Procedures directing
the Depositary to cause to be issued a Definitive Note in an amount equal to the
beneficial interest to be transferred or exchanged and (2) instructions given by
the Depositary to the Registrar containing information regarding the Person in
whose name such Definitive Note shall be registered to effect the transfer or
exchange referred to in (1) above.  Upon consummation of an Exchange Offer by
the Company in accordance with Section 2.06(f) hereof, the requirements of this
Section 2.06(b)(ii) shall be deemed to have been satisfied upon

 

30

--------------------------------------------------------------------------------


 

receipt by the Registrar of the instructions contained in the Letter of
Transmittal delivered by the Holder of such beneficial interests in the
Restricted Global Notes.  Upon satisfaction of all of the requirements for
transfer or exchange of beneficial interests in Global Notes contained in this
Indenture and the Notes or otherwise applicable under the Securities Act, the
Trustee shall adjust the principal amount of the relevant Global Note(s)
pursuant to Section 2.06(h) hereof.

 

(iii)          Transfer of Beneficial Interests to Another Restricted Global
Note.  A beneficial interest in any Restricted Global Note may be transferred to
a Person who takes delivery thereof in the form of a beneficial interest in
another Restricted Global Note if the transfer complies with the requirements of
Section 2.06(b)(ii) above and the Registrar receives the following:

 

(A)          if the transferee will take delivery in the form of a beneficial
interest in the 144A Global Note, then the transferor must deliver a certificate
in the form of Exhibit B hereto, including the certifications in item (1)
thereof;

 

(B)           if the transferee will take delivery in the form of a beneficial
interest in the Regulation S Global Note, then the transferor must deliver a
certificate in the form of Exhibit B hereto, including the certifications in
item (2) thereof; and

 

(C)           if the transferee will take delivery in the form of a beneficial
interest in the IAI Global Note, then the transferor must deliver a certificate
in the form of Exhibit B hereto, including the certifications and certificates
and Opinion of Counsel required by item (3) thereof, if applicable.

 

(iv)          Transfer and Exchange of Beneficial Interests in a Restricted
Global Note for Beneficial Interests in the Unrestricted Global Note.  A
beneficial interest in any Restricted Global Note may be exchanged by any holder
thereof for a beneficial interest in an Unrestricted Global Note or transferred
to a Person who takes delivery thereof in the form of a beneficial interest in
an Unrestricted Global Note if the exchange or transfer complies with the
requirements of Section 2.06(b)(ii) above and:

 

(A)          such exchange or transfer is effected pursuant to the Exchange
Offer in accordance with the Registration Rights Agreement and the holder of the
beneficial interest to be transferred, in the case of an exchange, or the
transferee, in the case of a transfer, certifies in the applicable Letter of
Transmittal that it is not (1) a Broker-Dealer, (2) a Person participating in
the distribution of the Exchange Notes or (3) a Person who is an affiliate (as
defined in Rule 144) of the Company;

 

(B)           such transfer is effected pursuant to the Shelf Registration
Statement in accordance with the Registration Rights Agreement;

 

(C)           such transfer is effected by a Broker-Dealer pursuant to the
Exchange Offer Registration Statement in accordance with the Registration Rights
Agreement; or

 

(D)          the Registrar receives the following:

 

(1)           IF THE HOLDER OF SUCH BENEFICIAL INTEREST IN A RESTRICTED GLOBAL
NOTE PROPOSES TO EXCHANGE SUCH BENEFICIAL INTEREST FOR A BENEFICIAL INTEREST IN
AN UNRESTRICTED GLOBAL NOTE, A CERTIFICATE FROM SUCH HOLDER IN THE FORM OF
EXHIBIT C HERETO, INCLUDING THE CERTIFICATIONS IN ITEM (1)(A) THEREOF; OR

 

31

--------------------------------------------------------------------------------


 

(2)           IF THE HOLDER OF SUCH BENEFICIAL INTEREST IN A RESTRICTED GLOBAL
NOTE PROPOSES TO TRANSFER SUCH BENEFICIAL INTEREST TO A PERSON WHO SHALL TAKE
DELIVERY THEREOF IN THE FORM OF A BENEFICIAL INTEREST IN AN UNRESTRICTED GLOBAL
NOTE, A CERTIFICATE FROM SUCH HOLDER IN THE FORM OF EXHIBIT B HERETO, INCLUDING
THE CERTIFICATIONS IN ITEM (4) THEREOF;

 

and, in each such case set forth in this subparagraph (D), if the Registrar so
requests or if the Applicable Procedures so require, an Opinion of Counsel in
form reasonably acceptable to the Registrar to the effect that such exchange or
transfer is in compliance with the Securities Act and that the restrictions on
transfer contained herein and in the Private Placement Legend are no longer
required in order to maintain compliance with the Securities Act.

 

If any such transfer is effected pursuant to subparagraph (B) or (D) above at a
time when an Unrestricted Global Note has not yet been issued, the Company shall
issue and, upon receipt of an Authentication Order in accordance with
Section 2.02 hereof, the Trustee shall authenticate one or more Unrestricted
Global Notes in an aggregate principal amount equal to the aggregate principal
amount of beneficial interests transferred pursuant to subparagraph (B) or (D)
above.  Beneficial interests in an Unrestricted Global Note cannot be exchanged
for, or transferred to Persons who take delivery thereof in the form of, a
beneficial interest in a Restricted Global Note.

 

(c)           Transfer or Exchange of Beneficial Interests for Definitive Notes.

 

(i)            Beneficial Interests in Restricted Global Notes to Restricted
Definitive Notes.  If any holder of a beneficial interest in a Restricted Global
Note proposes to exchange such beneficial interest for a Restricted Definitive
Note or to transfer such beneficial interest to a Person who takes delivery
thereof in the form of a Restricted Definitive Note, then, upon receipt by the
Registrar of the following documentation:

 

(A)          if the holder of such beneficial interest in a Restricted Global
Note proposes to exchange such beneficial interest for a Restricted Definitive
Note, a certificate from such holder in the form of Exhibit C hereto, including
the certifications in item (2)(a) thereof;

 

(B)           if such beneficial interest is being transferred to a QIB in
accordance with Rule 144A under the Securities Act, a certificate to the effect
set forth in Exhibit B hereto, including the certifications in item (1) thereof;

 

(C)           if such beneficial interest is being transferred to a Non-U.S. 
Person in an offshore transaction in accordance with Rule 903 or Rule 904 under
the Securities Act, a certificate to the effect set forth in Exhibit B hereto,
including the certifications in item (2) thereof;

 

(D)          if such beneficial interest is being transferred pursuant to an
exemption from the registration requirements of the Securities Act in accordance
with Rule 144 under the Securities Act, a certificate to the effect set forth in
Exhibit B hereto, including the certifications in item (3)(a) thereof;

 

(E)           if such beneficial interest is being transferred to an
Institutional Accredited Investor in reliance on an exemption from the
registration requirements of the Securities Act other than those listed in
subparagraphs (B) through (D) above, a certificate to

 

32

--------------------------------------------------------------------------------


 

the effect set forth in Exhibit B hereto, including the certifications,
certificates and Opinion of Counsel required by item (3) thereof, if applicable;

 

(F)           if such beneficial interest is being transferred to the Company or
any of its Subsidiaries, a certificate to the effect set forth in Exhibit B
hereto, including the certifications in item (3)(b) thereof; or

 

(G)           if such beneficial interest is being transferred pursuant to an
effective registration statement under the Securities Act, a certificate to the
effect set forth in Exhibit B hereto, including the certifications in
item (3)(c) thereof,

 

the Trustee shall cause the aggregate principal amount of the applicable Global
Note to be reduced accordingly pursuant to Section 2.06(h) hereof, and the
Company shall execute and the Trustee shall authenticate and deliver to the
Person designated in the instructions a Definitive Note in the appropriate
principal amount.  Any Definitive Note issued in exchange for a beneficial
interest in a Restricted Global Note pursuant to this Section 2.06(c) shall be
registered in such name or names and in such authorized denomination or
denominations as the holder of such beneficial interest shall instruct the
Registrar through instructions from the Depositary and the Participant or
Indirect Participant.  The Trustee shall deliver such Definitive Notes to the
Persons in whose names such Notes are so registered.  Any Definitive Note issued
in exchange for a beneficial interest in a Restricted Global Note pursuant to
this Section 2.06(c)(i) shall bear the Private Placement Legend and shall be
subject to all restrictions on transfer contained therein.

 

(ii)           Beneficial Interests in Restricted Global Notes to Unrestricted
Definitive Notes.  A holder of a beneficial interest in a Restricted Global Note
may exchange such beneficial interest for an Unrestricted Definitive Note or may
transfer such beneficial interest to a Person who takes delivery thereof in the
form of an Unrestricted Definitive Note only if:

 

(A)          such exchange or transfer is effected pursuant to the Exchange
Offer in accordance with the Registration Rights Agreement and the holder of
such beneficial interest, in the case of an exchange, or the transferee, in the
case of a transfer, certifies in the applicable Letter of Transmittal that it is
not (1) a Broker-Dealer, (2) a Person participating in the distribution of the
Exchange Notes or (3) a Person who is an affiliate (as defined in Rule 144) of
the Company;

 

(B)           such transfer is effected pursuant to the Shelf Registration
Statement in accordance with the Registration Rights Agreement;

 

(C)           such transfer is effected by a Broker-Dealer pursuant to the
Exchange Offer Registration Statement in accordance with the Registration Rights
Agreement; or

 

(D)          the Registrar receives the following:

 

(1)           IF THE HOLDER OF SUCH BENEFICIAL INTEREST IN A RESTRICTED GLOBAL
NOTE PROPOSES TO EXCHANGE SUCH BENEFICIAL INTEREST FOR A DEFINITIVE NOTE THAT
DOES NOT BEAR THE PRIVATE PLACEMENT LEGEND, A CERTIFICATE FROM SUCH HOLDER IN
THE FORM OF EXHIBIT C HERETO, INCLUDING THE CERTIFICATIONS IN ITEM (1)(B)
THEREOF; OR

 

(2)           IF THE HOLDER OF SUCH BENEFICIAL INTEREST IN A RESTRICTED GLOBAL
NOTE PROPOSES TO TRANSFER SUCH BENEFICIAL INTEREST TO A PERSON WHO SHALL TAKE
DELIVERY THEREOF IN THE FORM OF A DEFINITIVE NOTE THAT DOES NOT BEAR THE PRIVATE

 

33

--------------------------------------------------------------------------------


 

PLACEMENT LEGEND, A CERTIFICATE FROM SUCH HOLDER IN THE FORM OF EXHIBIT B
HERETO, INCLUDING THE CERTIFICATIONS IN ITEM (4) THEREOF;

 

and, in each such case set forth in this subparagraph (D), if the Registrar so
requests or if the Applicable Procedures so require, an Opinion of Counsel in
form reasonably acceptable to the Registrar to the effect that such exchange or
transfer is in compliance with the Securities Act and that the restrictions on
transfer contained herein and in the Private Placement Legend are no longer
required in order to maintain compliance with the Securities Act.

 

(iii)          Beneficial Interests in Unrestricted Global Notes to Unrestricted
Definitive Notes.  If any holder of a beneficial interest in an Unrestricted
Global Note proposes to exchange such beneficial interest for a Definitive Note
or to transfer such beneficial interest to a Person who takes delivery thereof
in the form of a Definitive Note, then, upon satisfaction of the conditions set
forth in Section 2.06(b)(ii) hereof, the Trustee shall cause the aggregate
principal amount of the applicable Global Note to be reduced accordingly
pursuant to Section 2.06(h) hereof, and the Company shall execute and the
Trustee shall authenticate and deliver to the Person designated in the
instructions a Definitive Note in the appropriate principal amount.  Any
Definitive Note issued in exchange for a beneficial interest pursuant to this
Section 2.06(c)(iii) shall be registered in such name or names and in such
authorized denomination or denominations as the holder of such beneficial
interest shall instruct the Registrar through instructions from the Depositary
and the Participant or Indirect Participant.  The Trustee shall deliver such
Definitive Notes to the Persons in whose names such Notes are so registered. 
Any Definitive Note issued in exchange for a beneficial interest pursuant to
this Section 2.06(c)(iii) shall not bear the Private Placement Legend.

 

(d)           Transfer and Exchange of Definitive Notes for Beneficial
Interests.

 

(i)            Restricted Definitive Notes to Beneficial Interests in Restricted
Global Notes.  If any Holder of a Restricted Definitive Note proposes to
exchange such Note for a beneficial interest in a Restricted Global Note or to
transfer such Restricted Definitive Notes to a Person who takes delivery thereof
in the form of a beneficial interest in a Restricted Global Note, then, upon
receipt by the Registrar of the following documentation:

 

(A)          if the Holder of such Restricted Definitive Note proposes to
exchange such Note for a beneficial interest in a Restricted Global Note, a
certificate from such Holder in the form of Exhibit C hereto, including the
certifications in item (2)(b) thereof;

 

(B)           if such Restricted Definitive Note is being transferred to a QIB
in accordance with Rule 144A under the Securities Act, a certificate to the
effect set forth in Exhibit B hereto, including the certifications in item (1)
thereof;

 

(C)           if such Restricted Definitive Note is being transferred to a
Non-U.S.  Person in an offshore transaction in accordance with Rule 903 or
Rule 904 under the Securities Act, a certificate to the effect set forth in
Exhibit B hereto, including the certifications in item (2) thereof;

 

(D)          if such Restricted Definitive Note is being transferred pursuant to
an exemption from the registration requirements of the Securities Act in
accordance with Rule 144 under the Securities Act, a certificate to the effect
set forth in Exhibit B hereto, including the certifications in item (3)(a)
thereof;

 

34

--------------------------------------------------------------------------------


 

(E)           if such Restricted Definitive Note is being transferred to an
Institutional Accredited Investor in reliance on an exemption from the
registration requirements of the Securities Act other than those listed in
subparagraphs (B) through (D) above, a certificate to the effect set forth in
Exhibit B hereto, including the certifications, certificates and Opinion of
Counsel required by item (3) thereof, if applicable;

 

(F)           if such Restricted Definitive Note is being transferred to the
Company or any of its Subsidiaries, a certificate to the effect set forth in
Exhibit B hereto, including the certifications in item (3)(b) thereof; or

 

(G)           if such Restricted Definitive Note is being transferred pursuant
to an effective registration statement under the Securities Act, a certificate
to the effect set forth in Exhibit B hereto, including the certifications in
item (3)(c) thereof,

 

the Trustee shall cancel the Restricted Definitive Note, increase or cause to be
increased the aggregate principal amount of, in the case of clause (A) above,
the appropriate Restricted Global Note, in the case of clause (B) above, the
144A Global Note, in the case of clause (C) above, the Regulation S Global Note,
and in all other cases, the IAI Global Note.

 

(ii)           Restricted Definitive Notes to Beneficial Interests in
Unrestricted Global Notes.  A Holder of a Restricted Definitive Note may
exchange such Note for a beneficial interest in an Unrestricted Global Note or
transfer such Restricted Definitive Note to a Person who takes delivery thereof
in the form of a beneficial interest in an Unrestricted Global Note only if:

 

(A)          such exchange or transfer is effected pursuant to the Exchange
Offer in accordance with the Registration Rights Agreement and the Holder, in
the case of an exchange, or the transferee, in the case of a transfer, certifies
in the applicable Letter of Transmittal that it is not (1) a Broker-Dealer,
(2) a Person participating in the distribution of the Exchange Notes or (3) a
Person who is an affiliate (as defined in Rule 144) of the Company;

 

(B)           such transfer is effected pursuant to the Shelf Registration
Statement in accordance with the Registration Rights Agreement;

 

(C)           such transfer is effected by a Broker-Dealer pursuant to the
Exchange Offer Registration Statement in accordance with the Registration Rights
Agreement; or

 

(D)          the Registrar receives the following:

 

(1)           IF THE HOLDER OF SUCH DEFINITIVE NOTES PROPOSES TO EXCHANGE SUCH
NOTES FOR A BENEFICIAL INTEREST IN THE UNRESTRICTED GLOBAL NOTE, A CERTIFICATE
FROM SUCH HOLDER IN THE FORM OF EXHIBIT C HERETO, INCLUDING THE CERTIFICATIONS
IN ITEM (1)(C) THEREOF; OR

 

(2)           IF THE HOLDER OF SUCH DEFINITIVE NOTES PROPOSES TO TRANSFER SUCH
NOTES TO A PERSON WHO SHALL TAKE DELIVERY THEREOF IN THE FORM OF A BENEFICIAL
INTEREST IN THE UNRESTRICTED GLOBAL NOTE, A CERTIFICATE FROM SUCH HOLDER IN THE
FORM OF EXHIBIT B HERETO, INCLUDING THE CERTIFICATIONS IN ITEM (4) THEREOF;

 

and, in each such case set forth in this subparagraph (D), if the Registrar so
requests or if the Applicable Procedures so require, an Opinion of Counsel in
form reasonably acceptable

 

35

--------------------------------------------------------------------------------


 

to the Registrar to the effect that such exchange or transfer is in compliance
with the Securities Act and that the restrictions on transfer contained herein
and in the Private Placement Legend are no longer required in order to maintain
compliance with the Securities Act.

 

Upon satisfaction of the conditions of any of the subparagraphs in this
Section 2.06(d)(ii), the Trustee shall cancel the Definitive Notes and increase
or cause to be increased the aggregate principal amount of the Unrestricted
Global Note.

 

(iii)          Unrestricted Definitive Notes to Beneficial Interests in
Unrestricted Global Notes.  A Holder of an Unrestricted Definitive Note may
exchange such Note for a beneficial interest in an Unrestricted Global Note or
transfer such Definitive Notes to a Person who takes delivery thereof in the
form of a beneficial interest in an Unrestricted Global Note at any time.  Upon
receipt of a request for such an exchange or transfer, the Trustee shall cancel
the applicable Unrestricted Definitive Note and increase or cause to be
increased the aggregate principal amount of one of the Unrestricted Global
Notes.

 

If any such exchange or transfer from a Definitive Note to a beneficial interest
is effected pursuant to subparagraph (ii)(B), (ii)(D) or (iii) above at a time
when an Unrestricted Global Note has not yet been issued, the Company shall
issue and, upon receipt of an Authentication Order in accordance with
Section 2.02 hereof, the Trustee shall authenticate one or more Unrestricted
Global Notes in an aggregate principal amount equal to the principal amount of
Definitive Notes so transferred.

 

(e)           Transfer and Exchange of Definitive Notes for Definitive Notes. 
Upon request by a Holder of Definitive Notes and such Holder’s compliance with
the provisions of this Section 2.06(e), the Registrar shall register the
transfer or exchange of Definitive Notes.  Prior to such registration of
transfer or exchange, the requesting Holder shall present or surrender to the
Registrar the Definitive Notes duly endorsed or accompanied by a written
instruction of transfer in form satisfactory to the Registrar duly executed by
such Holder or by its attorney, duly authorized in writing.  In addition, the
requesting Holder shall provide any additional certifications, documents and
information, as applicable, required pursuant to the following provisions of
this Section 2.06(e):

 

(i)            Restricted Definitive Notes to Restricted Definitive Notes.  Any
Restricted Definitive Note may be transferred to and registered in the name of
Persons who take delivery thereof in the form of a Restricted Definitive Note if
the Registrar receives the following:

 

(A)          (if the transfer will be made pursuant to Rule 144A under the
Securities Act, then the transferor must deliver a certificate in the form of
Exhibit B hereto, including the certifications in item (1) thereof;

 

(B)           if the transfer will be made pursuant to Rule 903 or Rule 904,
then the transferor must deliver a certificate in the form of Exhibit B hereto,
including the certifications in item (2) thereof; and

 

(C)           if the transfer will be made pursuant to any other exemption from
the registration requirements of the Securities Act, then the transferor must
deliver a certificate in the form of Exhibit B hereto, including the
certifications, certificates and Opinion of Counsel required by item (3)
thereof, if applicable.

 

36

--------------------------------------------------------------------------------


 

(ii)           Restricted Definitive Notes to Unrestricted Definitive Notes. 
Any Restricted Definitive Note may be exchanged by the Holder thereof for an
Unrestricted Definitive Note or transferred to a Person or Persons who take
delivery thereof in the form of an Unrestricted Definitive Note if:

 

(A)          such exchange or transfer is effected pursuant to the Exchange
Offer in accordance with the Registration Rights Agreement and the Holder, in
the case of an exchange, or the transferee, in the case of a transfer, certifies
in the applicable Letter of Transmittal that it is not (1) a Broker-Dealer, (2)
a Person participating in the distribution of the Exchange Notes or (3) a Person
who is an affiliate (as defined in Rule 144) of the Company;

 

(B)           any such transfer is effected pursuant to the Shelf Registration
Statement in accordance with the Registration Rights Agreement;

 

(C)           any such transfer is effected by a Broker-Dealer pursuant to the
Exchange Offer Registration Statement in accordance with the Registration Rights
Agreement; or

 

(D)          the Registrar receives the following:

 

(1)           IF THE HOLDER OF SUCH RESTRICTED DEFINITIVE NOTES PROPOSES TO
EXCHANGE SUCH NOTES FOR AN UNRESTRICTED DEFINITIVE NOTE, A CERTIFICATE FROM SUCH
HOLDER IN THE FORM OF EXHIBIT C HERETO, INCLUDING THE CERTIFICATIONS IN
ITEM (1)(D) THEREOF; OR

 

(2)           IF THE HOLDER OF SUCH RESTRICTED DEFINITIVE NOTES PROPOSES TO
TRANSFER SUCH NOTES TO A PERSON WHO SHALL TAKE DELIVERY THEREOF IN THE FORM OF
AN UNRESTRICTED DEFINITIVE NOTE, A CERTIFICATE FROM SUCH HOLDER IN THE FORM OF
EXHIBIT B HERETO, INCLUDING THE CERTIFICATIONS IN ITEM (4) THEREOF;

 

and, in each such case set forth in this subparagraph (D), if the Registrar so
requests, an Opinion of Counsel in form reasonably acceptable to the Company to
the effect that such exchange or transfer is in compliance with the Securities
Act and that the restrictions on transfer contained herein and in the Private
Placement Legend are no longer required in order to maintain compliance with the
Securities Act.

 

(iii)          Unrestricted Definitive Notes to Unrestricted Definitive Notes. 
A Holder of Unrestricted Definitive Notes may transfer such Notes to a Person
who takes delivery thereof in the form of an Unrestricted Definitive Note.  Upon
receipt of a request to register such a transfer, the Registrar shall register
the Unrestricted Definitive Notes pursuant to the instructions from the Holder
thereof.

 

(f)            Exchange Offer.  Upon the occurrence of the Exchange Offer in
accordance with the Registration Rights Agreement, the Company shall issue and,
upon receipt of an Authentication Order in accordance with Section 2.02, the
Trustee shall authenticate

 

(i)            one or more Unrestricted Global Notes in an aggregate principal
amount equal to the principal amount of the beneficial interests in the
Restricted Global Notes tendered for acceptance by Persons that certify in the
applicable Letters of Transmittal that (x) they are not broker-dealers, (y) they
are not participating in a distribution of the Exchange Notes and (z) they are

 

37

--------------------------------------------------------------------------------


 

not affiliates (as defined in Rule 144) of the Company, and accepted for
exchange in the Exchange Offer; and

 

(ii)           Unrestricted Definitive Notes in an aggregate principal amount
equal to the principal amount of the Restricted Definitive Notes accepted for
exchange in the Exchange Offer.

 

Concurrently with the issuance of such Notes, the Trustee shall cause the
aggregate principal amount of the applicable Restricted Global Notes to be
reduced accordingly, and the Company shall execute and the Trustee shall
authenticate and deliver to the Persons designated by the Holders of Definitive
Notes so accepted Definitive Notes in the appropriate principal amount.

 

(g)           Legends.  The following legends shall appear on the face of all
Global Notes and Definitive Notes issued under this Indenture unless
specifically stated otherwise in the applicable provisions of this Indenture.

 

(i)            Private Placement Legend.  (A)  Except as permitted by
subparagraph (B) below, each Global Note and each Definitive Note (and all Notes
issued in exchange therefor or substitution thereof) shall bear the legend in
substantially the following form:

 

THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD
WITHIN THE UNITED STATES OR TO, OR FOR THE ACCOUNT OR BENEFIT OF, U.S. PERSONS
EXCEPT AS SET FORTH BELOW.  BY ITS ACQUISITION HEREOF, THE HOLDER (1) REPRESENTS
THAT (A) IT IS A “QUALIFIED INSTITUTIONAL BUYER” (AS DEFINED IN RULE 144A UNDER
THE SECURITIES ACT),  (B) IT IS NOT A U.S. PERSON AND IS ACQUIRING THIS SECURITY
IN AN OFFSHORE TRANSACTION IN COMPLIANCE WITH REGULATION S UNDER THE SECURITIES
ACT OR (C) IT IS AN ACCREDITED INVESTOR (AS DEFINED IN RULE 501(a)(1), (2), (3),
OR (7) UNDER THE SECURITIES ACT (AN “ACCREDITED INVESTOR”), (2) AGREES THAT IT
WILL NOT WITHIN TWO YEARS AFTER THE ORIGINAL ISSUANCE OF THIS SECURITY RESELL OR
OTHERWISE TRANSFER THIS SECURITY EXCEPT (A) TO THE COMPANY OR ANY SUBSIDIARY
THEREOF, (B) INSIDE THE UNITED STATES TO A QUALIFIED INSTITUTIONAL BUYER IN
COMPLIANCE WITH RULE 144A UNDER THE SECURITIES ACT, (C) INSIDE THE UNITED STATES
TO AN ACCREDITED INVESTOR THAT, PRIOR TO SUCH TRANSFER, FURNISHES (OR HAS
FURNISHED ON ITS BEHALF BY A U.S. BROKER-DEALER) TO THE TRUSTEE A SIGNED LETTER
CONTAINING CERTAIN REPRESENTATIONS AND AGREEMENTS RELATING TO THE RESTRICTIONS
ON TRANSFER OF THIS SECURITY (THE FORM OF WHICH LETTER CAN BE OBTAINED FROM THE
TRUSTEE FOR THIS SECURITY), (D) OUTSIDE THE UNITED STATES IN AN OFFSHORE
TRANSACTION IN COMPLIANCE WITH RULE 904 UNDER THE SECURITIES ACT (IF AVAILABLE),
(E) PURSUANT TO THE EXEMPTION FROM REGISTRATION PROVIDED BY RULE 144 UNDER THE
SECURITIES ACT (IF AVAILABLE), (F) IN ACCORDANCE WITH ANOTHER EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT (AND BASED UPON AN OPINION OF
COUNSEL IF THE COMPANY SO REQUESTS), OR (G) PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND (3) AGREES THAT IT WILL GIVE
TO EACH PERSON TO WHOM THIS SECURITY IS TRANSFERRED A NOTICE SUBSTANTIALLY TO
THE EFFECT OF THIS

 

38

--------------------------------------------------------------------------------


 

LEGEND.  IN CONNECTION WITH ANY TRANSFER OF THIS SECURITY WITHIN TWO YEARS AFTER
THE ORIGINAL ISSUANCE OF THIS SECURITY, IF THE PROPOSED TRANSFEREE IS AN
ACCREDITED INVESTOR, THE HOLDER MUST, PRIOR TO SUCH TRANSFER, FURNISH TO THE
TRUSTEE AND THE COMPANY SUCH CERTIFICATIONS, LEGAL OPINIONS OR OTHER INFORMATION
AS EITHER OF THEM MAY REASONABLY REQUIRE TO CONFIRM THAT SUCH TRANSFER IS BEING
MADE PURSUANT TO AN EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.  AS USED HEREIN, THE TERMS
“OFFSHORE TRANSACTION,” “UNITED STATES” AND “U.S. PERSON” HAVE THE MEANING GIVEN
TO THEM BY REGULATION S UNDER THE SECURITIES ACT.

 

(B)           Notwithstanding the foregoing, any Global Note or Definitive Note
issued pursuant to subparagraph (b)(iv), (c)(ii), (c)(iii), (d)(ii), (d)(iii),
(e)(ii), (e)(iii) or (f) of this Section 2.06 (and all Notes issued in exchange
therefor or substitution thereof) shall not bear the Private Placement Legend.

 

(ii)           Global Note Legend.  Each Global Note shall bear a legend in
substantially the following form:

 

“THIS GLOBAL NOTE IS HELD BY THE DEPOSITARY (AS DEFINED IN THE INDENTURE
GOVERNING THIS NOTE) OR ITS NOMINEE IN CUSTODY FOR THE BENEFIT OF THE BENEFICIAL
OWNERS HEREOF, AND IS NOT TRANSFERABLE TO ANY PERSON UNDER ANY CIRCUMSTANCES
EXCEPT THAT (I) THE TRUSTEE MAY MAKE SUCH NOTATIONS HEREON AS MAY BE REQUIRED
PURSUANT TO SECTION 2.07 OF THE INDENTURE, (II) THIS GLOBAL NOTE MAY BE
EXCHANGED IN WHOLE BUT NOT IN PART PURSUANT TO SECTION 2.06(a) OF THE INDENTURE,
(III) THIS GLOBAL NOTE MAY BE DELIVERED TO THE TRUSTEE FOR CANCELLATION PURSUANT
TO SECTION 2.11 OF THE INDENTURE AND (IV) THIS GLOBAL NOTE MAY BE TRANSFERRED TO
A SUCCESSOR DEPOSITARY WITH THE PRIOR WRITTEN CONSENT OF PENN NATIONAL GAMING,
INC.”

 

(h)           Cancellation and/or Adjustment of Global Notes.  At such time as
all beneficial interests in a particular Global Note have been exchanged for
Definitive Notes or a particular Global Note has been redeemed, repurchased or
canceled in whole and not in part, each such Global Note shall be returned to or
retained and canceled by the Trustee in accordance with Section 2.11 hereof.  At
any time prior to such cancellation, if any beneficial interest in a Global Note
is exchanged for or transferred to a Person who will take delivery thereof in
the form of a beneficial interest in another Global Note or for Definitive
Notes, the principal amount of Notes represented by such Global Note shall be
reduced accordingly and an endorsement shall be made on such Global Note by the
Trustee or by the Depositary at the direction of the Trustee to reflect such
reduction; and if the beneficial interest is being exchanged for or transferred
to a Person who will take delivery thereof in the form of a beneficial interest
in another Global Note, such other Global Note shall be increased accordingly
and an endorsement shall be made on such Global Note by the Trustee or by the
Depositary at the direction of the Trustee to reflect such increase.

 

39

--------------------------------------------------------------------------------


 

(i)            General Provisions Relating to Transfers and Exchanges.

 

(i)            To permit registrations of transfers and exchanges, the Company
shall execute and the Trustee shall authenticate Global Notes and Definitive
Notes upon receipt of a Company Order or at the Registrar’s request.

 

(ii)           No service charge shall be made to a holder of a beneficial
interest in a Global Note or to a Holder of a Definitive Note for any
registration of transfer or exchange, but the Company may require payment of a
sum sufficient to cover any transfer tax or similar governmental charge payable
in connection therewith (other than any such transfer taxes or similar
governmental charge payable upon exchange or transfer pursuant to Sections 2.10,
3.06, 3.09, 4.10, 4.14 and 9.05 hereof).

 

(iii)          The Registrar shall not be required to register the transfer of
or exchange any Note selected for redemption in whole or in part, except the
unredeemed portion of any Note being redeemed in part.

 

(iv)          All Global Notes and Definitive Notes issued upon any registration
of transfer or exchange of Global Notes or Definitive Notes shall be the valid
obligations of the Company, evidencing the same debt, and entitled to the same
benefits under this Indenture, as the Global Notes or Definitive Notes
surrendered upon such registration of transfer or exchange.

 

(v)           The Company shall not be required (A) to issue, to register the
transfer of or to exchange any Notes during a period beginning at the opening of
business 15 days before the day of any selection of Notes for redemption under
Section 3.02 hereof and ending at the close of business on the day of selection,
(B) to register the transfer of or to exchange any Note so selected for
redemption in whole or in part, except the unredeemed portion of any Note being
redeemed in part or (C) to register the transfer of or to exchange a Note
between a record date and the next succeeding Interest Payment Date.

 

(vi)          Prior to due presentment for the registration of a transfer of any
Note, the Trustee, any Agent and the Company may deem and treat the Person in
whose name any Note is registered as the absolute owner of such Note for the
purpose of receiving payment of principal of and interest on such Notes and for
all other purposes, and none of the Trustee, any Agent or the Company shall be
affected by notice to the contrary.

 

(vii)         The Trustee shall authenticate Global Notes and Definitive Notes
in accordance with the provisions of Section 2.02 hereof.

 

(viii)        All certifications, certificates and Opinions of Counsel required
to be submitted to the Registrar pursuant to this Section 2.06 to effect a
registration of transfer or exchange may be submitted by facsimile.

 


SECTION 2.07.                             REPLACEMENT NOTES.

 

If any mutilated Note is surrendered to the Trustee or the Company and the
Trustee receives evidence to its satisfaction of the destruction, loss or theft
of any Note, the Company shall issue and the Trustee, upon receipt of an
Authentication Order, shall authenticate a replacement Note if the Trustee’s
requirements are met.  If required by the Trustee or the Company, an indemnity
bond must be supplied by the Holder that is sufficient in the judgment of the
Trustee and the Company to protect the

 

40

--------------------------------------------------------------------------------


 

Company, the Trustee, any Agent and any authenticating agent from any loss that
any of them may suffer if a Note is replaced.  The Company may charge for its
expenses in replacing a Note.

 

Every replacement Note is an additional obligation of the Company and shall be
entitled to all of the benefits of this Indenture equally and proportionately
with all other Notes duly issued hereunder.

 


SECTION 2.08.                             OUTSTANDING NOTES.

 

The Notes outstanding at any time are all the Notes authenticated by the Trustee
except for those canceled by it, those delivered to it for cancellation, those
reductions in the interest in a Global Note effected by the Trustee in
accordance with the provisions hereof, and those described in this Section as
not outstanding.  Except as set forth in Section 2.09 hereof, a Note does not
cease to be outstanding because the Company or an Affiliate of the Company holds
the Note; however, Notes held by the Company or a Subsidiary of the Company
shall not be deemed to be outstanding for purposes of Section 3.07(a) hereof.

 

If a Note is replaced pursuant to Section 2.07 hereof, it ceases to be
outstanding unless the Trustee receives proof satisfactory to it that the
replaced Note is held by a bona fide purchaser.

 

If the principal amount of any Note is considered paid under Section 4.01
hereof, it ceases to be outstanding and interest on it ceases to accrue.

 

If the Paying Agent (other than the Company, a Subsidiary or an Affiliate of any
thereof) holds, on a redemption date or maturity date, money sufficient to pay
Notes payable on that date, then on and after that date such Notes shall be
deemed to be no longer outstanding and shall cease to accrue interest.

 


SECTION 2.09.                             TREASURY NOTES.


 

In determining whether the Holders of the required principal amount of Notes
have concurred in any direction, waiver or consent, Notes owned by the Company,
or by any Person directly or indirectly controlling or controlled by or under
direct or indirect common control with the Company, shall be considered as
though not outstanding, except that for the purposes of determining whether the
Trustee shall be protected in relying on any such direction, waiver or consent,
only Notes that a Responsible Officer of the Trustee knows are so owned shall be
so disregarded.

 


SECTION 2.10.                             TEMPORARY NOTES.


 

Until certificates representing Notes are ready for delivery, the Company may
prepare and the Trustee, upon receipt of an Authentication Order, shall
authenticate temporary Notes.  Temporary Notes shall be substantially in the
form of certificated Notes but may have variations that the Company considers
appropriate for temporary Notes and as shall be reasonably acceptable to the
Trustee.  Without unreasonable delay, the Company shall prepare and the Trustee
shall authenticate definitive Notes in exchange for temporary Notes.

 

Holders of temporary Notes shall be entitled to all of the benefits of this
Indenture.

 

41

--------------------------------------------------------------------------------


 


SECTION 2.11.                             CANCELLATION.


 

The Company at any time may deliver Notes to the Trustee for cancellation.  The
Registrar and Paying Agent shall forward to the Trustee any Notes surrendered to
them for registration of transfer, exchange or payment.  The Trustee and no one
else shall cancel all Notes surrendered for registration of transfer, exchange,
payment, replacement or cancellation and shall destroy canceled Notes (subject
to the record retention requirement of the Exchange Act).  Certification of the
destruction of all canceled Notes shall be delivered to the Company.  The
Company may not issue new Notes to replace Notes that it has paid or that have
been delivered to the Trustee for cancellation.

 


SECTION 2.12.                             DEFAULTED INTEREST.


 

If the Company defaults in a payment of interest on the Notes, it shall pay the
defaulted interest in any lawful manner plus, to the extent lawful, interest
payable on the defaulted interest, to the Persons who are Holders on a
subsequent special record date, in each case at the rate provided in the Notes
and in Section 4.01 hereof.  The Company shall notify the Trustee in writing of
the amount of defaulted interest proposed to be paid on each Note and the date
of the proposed payment.  The Company shall fix or cause to be fixed each such
special record date and payment date; provided that no such special record date
shall be less than 10 days prior to the related payment date for such defaulted
interest.  At least 15 days before the special record date, the Company (or,
upon the written request of the Company, the Trustee in the name and at the
expense of the Company) shall mail or cause to be mailed to Holders a notice
that states the special record date, the related payment date and the amount of
such interest to be paid.

 


SECTION 2.13.                             ISSUANCE OF ADDITIONAL NOTES.


 

The Company shall be entitled to issue, without the consent of the Holders,
Additional Notes under this Indenture that shall have identical terms as the
Initial Notes, other than with respect to the date of issuance, issue price, and
amount of interest payable on the first Interest Payment Date applicable
thereto; provided that such issuance is not prohibited by Section 4.09.  Any
such Additional Notes may be issued as the same series as the Initial Notes or
any other Notes previously issued (provided that such Additional Notes will be
fungible with the Notes of such series for United States federal income tax
purposes) or as a separate series.  The Initial Notes and any Additional Notes
and all Exchange Notes shall be treated as a single class for all purposes under
this Indenture.

 

With respect to any Additional Notes, the Company shall set forth in a
resolution of its Board of Directors and in a Company Order, a copy of each of
which shall be delivered to the Trustee, the following information:

 

(1)           THE AGGREGATE PRINCIPAL AMOUNT OF SUCH ADDITIONAL NOTES TO BE
AUTHENTICATED AND DELIVERED PURSUANT TO THIS INDENTURE; AND

 

(2)           THE ISSUE PRICE, THE ISSUE DATE, THE “CUSIP” NUMBER (IF THEN
GENERALLY IN USE) OF SUCH ADDITIONAL NOTES, THE FIRST INTEREST PAYMENT DATE AND
THE AMOUNT OF INTEREST PAYABLE ON SUCH FIRST INTEREST PAYMENT DATE APPLICABLE
THERETO AND THE DATE FROM WHICH INTEREST SHALL ACCRUE; PROVIDED, HOWEVER, THAT
NO ADDITIONAL NOTES MAY BE ISSUED AT A PRICE THAT WOULD CAUSE SUCH ADDITIONAL
NOTES TO HAVE “ORIGINAL ISSUE DISCOUNT” WITHIN THE MEANING OF SECTION 1273 OF
THE INTERNAL REVENUE CODE OF 1986, AS AMENDED.

 

42

--------------------------------------------------------------------------------


 


SECTION 2.14.                             DESIGNATION.


 

Any Additional Notes issued under this Indenture will rank pari passu in right
of payment with the Initial Notes.

 


SECTION 2.15.                             CUSIP NUMBERS.


 

The Company in issuing the Notes may use “CUSIP” numbers (if then generally in
use), and, if so, the Trustee shall use “CUSIP” numbers in notices of redemption
as a convenience to Holders; provided that any such notice may state that no
representation is made as to the correctness of such numbers either as printed
on the Notes or as contained in any notice of a redemption and that reliance may
be placed only on the other identification numbers printed on the Notes, and any
such redemption shall not be affected by any defect in or omission of such
numbers.  The Company will promptly notify the Trustee of any change in the
“CUSIP” numbers.

 


ARTICLE 3

 


REDEMPTION AND PREPAYMENT

 


SECTION 3.01.                             NOTICES TO TRUSTEE.

 

If the Company elects to redeem Notes pursuant to the optional redemption
provisions of Section 3.07 hereof, it shall furnish to the Trustee, at least 30
days but not more than 60 days before a redemption date, an Officers’
Certificate setting forth (i) the clause of this Indenture pursuant to which the
redemption shall occur, (ii) the redemption date, (iii) the principal amount of
Notes to be redeemed and (iv) the redemption price.

 


SECTION 3.02.                             SELECTION OF NOTES TO BE REDEEMED.

 

If less than all of the Notes are to be redeemed or purchased in an offer to
purchase at any time, the Trustee will select Notes to be redeemed or purchased
among the Holders of the Notes in compliance with the requirements of the
principal national securities exchange, if any, on which the Notes are listed
or, if the Notes are not so listed, on a pro rata basis, by lot or in accordance
with any other method the Trustee considers fair and appropriate; provided that
any redemption pursuant to Section 3.07(b) hereof shall be effected on a pro
rata basis or on as nearly a pro rata basis as is practicable (subject to DTC
procedures) unless such method is otherwise prohibited or is not practicable. 
In the event of partial redemption by lot, the particular Notes to be redeemed
shall be selected, unless otherwise provided herein, not less than 30 nor more
than 60 days prior to the redemption date by the Trustee from the outstanding
Notes not previously called for redemption.

 

The Trustee shall promptly notify the Company in writing of the Notes selected
for redemption and, in the case of any Note selected for partial redemption, the
principal amount thereof to be redeemed.  Notes and portions of Notes selected
shall be in amounts of $1,000 or whole multiples of $1,000; except that if all
of the Notes of a Holder are to be redeemed, the entire outstanding amount of
Notes held by such Holder, even if not a multiple of $1,000, shall be redeemed. 
Except as provided in the preceding sentence, provisions of this Indenture that
apply to Notes called for redemption also apply to portions of Notes called for
redemtion.

 

43

--------------------------------------------------------------------------------



SECTION 3.03.                             NOTICE OF REDEMPTION.

 

Subject to the provisions of Section 3.09 hereof, at least 30 days but not more
than 60 days before a redemption date, the Company shall mail or cause to be
mailed, by first class mail, a notice of redemption to each Holder whose Notes
are to be redeemed at its registered address, except that (i) redemption notices
may be mailed more than 60 days prior to a redemption date if the notice is
issued in connection with a defeasance of the Notes or a satisfaction and
discharge of this Indenture and (ii) redemption notices may be mailed less than
30 or more than 60 days prior to a redemption date if so required by any
applicable Gaming Authority in connection with a redemption described under
Section 3.07(d) hereof.  Notices of redemption may not be conditional.

 

The notice shall identify the Notes to be redeemed and shall state:

 


(A)           THE REDEMPTION DATE;


 


(B)           THE REDEMPTION PRICE;


 


(C)           IF ANY NOTE IS BEING REDEEMED IN PART, THE PORTION OF THE
PRINCIPAL AMOUNT OF SUCH NOTE TO BE REDEEMED AND THAT, AFTER THE REDEMPTION DATE
UPON SURRENDER OF SUCH NOTE, A NEW NOTE OR NOTES IN PRINCIPAL AMOUNT EQUAL TO
THE UNREDEEMED PORTION SHALL BE ISSUED UPON CANCELLATION OF THE ORIGINAL NOTE;


 


(D)           THE NAME AND ADDRESS OF THE PAYING AGENT;


 


(E)           THAT NOTES CALLED FOR REDEMPTION MUST BE SURRENDERED TO THE PAYING
AGENT TO COLLECT THE REDEMPTION PRICE;


 


(F)            THAT, UNLESS THE COMPANY DEFAULTS IN MAKING SUCH REDEMPTION
PAYMENT, INTEREST ON NOTES CALLED FOR REDEMPTION CEASES TO ACCRUE ON AND AFTER
THE REDEMPTION DATE;


 


(G)           THE PARAGRAPH OF THE NOTES AND/OR SECTION OF THIS INDENTURE
PURSUANT TO WHICH THE NOTES CALLED FOR REDEMPTION ARE BEING REDEEMED; AND


 


(H)           THAT NO REPRESENTATION IS MADE AS TO THE CORRECTNESS OR ACCURACY
OF THE CUSIP NUMBER, IF ANY, LISTED IN SUCH NOTICE OR PRINTED ON THE NOTES.


 

At the Company’s request, the Trustee shall give the notice of redemption in the
Company’s name and at its expense; provided, however, that the Company shall
have delivered to the Trustee, at least 45 days prior to the redemption date
(unless a shorter period is acceptable to the Trustee), an Officers’ Certificate
requesting that the Trustee give such notice and setting forth the information
to be stated in such notice as provided in the preceding paragraph.

 


SECTION 3.04.                             EFFECT OF NOTICE OF REDEMPTION.

 

Once notice of redemption is mailed in accordance with Section 3.03 hereof,
Notes called for redemption become irrevocably due and payable on the redemption
date at the redemption price.  A notice of redemption may not be conditional.

 

44

--------------------------------------------------------------------------------


 


SECTION 3.05.                             DEPOSIT OF REDEMPTION OR PURCHASE
PRICE.

 

No later than 10:00 a.m. New York City time on the redemption or purchase date,
the Company shall deposit with the Trustee or with the Paying Agent money
sufficient to pay the redemption or purchase price of and accrued interest on
all Notes to be redeemed or purchased on that date.  The Trustee or the Paying
Agent shall promptly return to the Company any money deposited with the Trustee
or the Paying Agent by the Company in excess of the amounts necessary to pay the
redemption or purchase price of, and accrued interest on, all Notes to be
redeemed or purchased.

 

If the Company complies with the provisions of the preceding paragraph, on and
after the redemption or purchase date, interest shall cease to accrue on the
Notes or the portions of Notes called for redemption or purchase.  If a Note is
redeemed or purchased on or after an interest record date but on or prior to the
related interest payment date, then any accrued and unpaid interest shall be
paid to the Person in whose name such Note was registered at the close of
business on such record date.  If any Note called for redemption or purchase
shall not be so paid upon surrender for redemption or purchase because of the
failure of the Company to comply with the preceding paragraph, interest shall be
paid on the unpaid principal, from the redemption or purchase date until such
principal is paid, and to the extent lawful on any interest not paid on such
unpaid principal, in each case at the rate provided in the Notes and in
Section 4.01 hereof.

 


SECTION 3.06.                             NOTES REDEEMED OR PURCHASED IN PART.

 

Upon surrender of a Note that is redeemed or purchased in part, the Company
shall issue and, upon the Company’s written request, the Trustee shall
authenticate for the Holder at the expense of the Company a new Note equal in
principal amount to the unredeemed or unpurchased portion of the Note
surrendered.

 


SECTION 3.07.                             OPTIONAL REDEMPTION AND GAMING
REDEMPTION.

 

(a)           At any time prior to March 1, 2010, the Company may redeem the
Notes for cash at its option, in whole or in part, at any time or from time to
time, upon not less than 30 days nor more than 60 days notice to each Holder of
notes, at a redemption price equal to the greater of (1) 100% of the principal
amount of the Notes being redeemed and (2) the sum of the present values of the
principal amount of the Notes being redeemed and scheduled payments of interest
on such notes to March 1, 2010, discounted to the date of redemption on a
semi-annual basis (assuming a 360-day year consisting of twelve 30-day months)
at the Treasury Rate plus 50 basis points, together in either case with accrued
and unpaid interest, if any, to the date of redemption.

 

(b)           At any time prior to March 1, 2008, the Company may on any one or
more occasions redeem up to 35% of the aggregate principal amount of Notes
issued under this Indenture at a redemption price of 106.750% of the principal
amount, plus accrued and unpaid interest to the redemption date, with the net
cash proceeds of one or more Equity Offerings; provided that:  (1) at least 65%
of the aggregate principal amount of Notes issued under this Indenture remains
outstanding immediately after the occurrence of such redemption (excluding Notes
held by the Company and its Subsidiaries); and (2) the redemption occurs within
180 days of the date of the closing of such Equity Offering.

 

(c)           Except as described in subparagraphs (a) and (b) above, the Notes
will not be redeemable at the Company’s option prior to March 1, 2010.  On and
after March 1, 2010, the Company may redeem all or a part of the Notes upon not
less than 30 nor more than 60 days’ notice, at the redemption prices (expressed
as percentages of principal amount) set forth below plus accrued and unpaid
interest

 

45

--------------------------------------------------------------------------------


 

on the Notes redeemed, to the applicable redemption date, if redeemed during the
twelve-month period beginning on March 1 of the years indicated below:

 

Year

 

Percentage

 

 

 

 

 

2010

 

103.375

%

2011

 

102.250

%

2012

 

101.125

%

2013 and thereafter

 

100.000

%

 

(d)           In addition to the foregoing, if any Gaming Authority requires
that a Holder or Beneficial Owner of Notes must be licensed, qualified or found
suitable under any applicable Gaming Laws and such Holder or Beneficial Owner: 
(i) fails to apply for a license, qualification or a finding of suitability
within 30 days (or such shorter period as may be required by the applicable
Gaming Authority) after being requested to do so by the Gaming Authority, or
(ii) is denied such license or qualification or not found suitable, subject to
applicable Gaming Laws the Company shall have the right, at its option:  (iii)
to require any such Holder or Beneficial Owner to dispose of its Notes within
30 days (or such earlier date as may be required by the applicable Gaming
Authority) of receipt of such notice or finding by such Gaming Authority, or
(iv) to call for the redemption of the Notes of such Holder or Beneficial Owner
at a redemption price equal to the least of:  (A) the principal amount thereof,
together with accrued interest and Liquidated Damages, if any, to the earlier of
the date of redemption or the date of the denial of license or qualification or
of the finding of unsuitability by such Gaming Authority, (B) the price at which
such Holder or Beneficial Owner acquired the Notes, together with accrued
interest and Liquidated Damages, if any, to the earlier of the date of
redemption or the date of the denial of license or qualification or of the
finding of unsuitability by such Gaming Authority, or (C) such other lesser
amount as may be required by any Gaming Authority.

 

The Company shall notify the Trustee in writing of any such redemption as soon
as practicable.  The Holder or Beneficial Owner applying for license,
qualification or a finding of suitability must pay all costs of the licensure or
investigation for such qualification or finding of suitability.

 

(e)           Any redemption pursuant to this Section 3.07 shall be made
pursuant to the provisions of Sections 3.01 through 3.06 hereof.

 


SECTION 3.08.                             MANDATORY REDEMPTION.

 

The Company shall not be required to make mandatory redemption or sinking fund
payments with respect to the Notes.

 


SECTION 3.09.                             OFFER TO PURCHASE BY APPLICATION OF
EXCESS PROCEEDS.

 

In the event that, pursuant to Section 4.10 hereof, the Company shall be
required to commence an offer to all Holders to purchase Notes (an “Asset Sale
Offer”), it shall follow the procedures specified below.

 

The Asset Sale Offer shall be made to all Holders and all holders of other
Indebtedness that is pari passu with the Notes containing provisions similar to
those set forth in this Indenture with respect to offers to purchase or redeem
with proceeds of sales of assets.  The Asset Sale Offer shall remain open for a
period of 20 Business Days following its commencement and no longer, except to
the extent that a longer period is required by applicable law (the “Offer
Period”).  No later than five Business Days after the termination of the Offer
Period (the “Purchase Date”), the Company shall purchase the principal

 

46

--------------------------------------------------------------------------------


 

amount of Notes required to be purchased pursuant to Section 4.10 hereof (the
“Offer Amount”) or, if less than the Offer Amount has been tendered, all Notes
tendered in response to the Asset Sale Offer.  Payment for any Notes so
purchased shall be made in the same manner as interest payments are made.

 

If the Purchase Date is on or after an interest record date and on or before the
related interest payment date, any accrued and unpaid interest shall be paid to
the Person in whose name a Note is registered at the close of business on such
record date, and no additional interest shall be payable to Holders who tender
Notes pursuant to the Asset Sale Offer.

 

Upon the commencement of an Asset Sale Offer, the Company shall send, by first
class mail, a notice to the Trustee and each of the Holders.  The notice shall
contain all instructions and materials necessary to enable such Holders to
tender Notes pursuant to the Asset Sale Offer.  The Asset Sale Offer shall be
made to all Holders.  The notice, which shall govern the terms of the Asset Sale
Offer, shall state:

 


(A)           THAT THE ASSET SALE OFFER IS BEING MADE PURSUANT TO THIS
SECTION 3.09 AND SECTION 4.10 HEREOF AND THE LENGTH OF TIME THE ASSET SALE OFFER
SHALL REMAIN OPEN;


 


(B)           THE OFFER AMOUNT, THE PURCHASE PRICE AND THE PURCHASE DATE;


 


(C)           THAT ANY NOTE NOT TENDERED OR ACCEPTED FOR PAYMENT SHALL CONTINUE
TO ACCRETE OR ACCRUE INTEREST;


 


(D)           THAT, UNLESS THE COMPANY DEFAULTS IN MAKING SUCH PAYMENT, ANY NOTE
ACCEPTED FOR PAYMENT PURSUANT TO THE ASSET SALE OFFER SHALL CEASE TO ACCRETE OR
ACCRUE INTEREST AFTER THE PURCHASE DATE;


 


(E)           THAT HOLDERS ELECTING TO HAVE A NOTE PURCHASED PURSUANT TO AN
ASSET SALE OFFER MAY ELECT TO HAVE NOTES PURCHASED IN INTEGRAL MULTIPLES OF
$1,000 ONLY;


 


(F)            THAT HOLDERS ELECTING TO HAVE A NOTE PURCHASED PURSUANT TO ANY
ASSET SALE OFFER SHALL BE REQUIRED TO SURRENDER THE NOTE, WITH THE FORM ENTITLED
“OPTION OF HOLDER TO ELECT PURCHASE” ON THE REVERSE OF THE NOTE COMPLETED, OR
TRANSFER BY BOOK-ENTRY TRANSFER, TO THE COMPANY, A DEPOSITARY, IF APPOINTED BY
THE COMPANY, OR A PAYING AGENT AT THE ADDRESS SPECIFIED IN THE NOTICE AT LEAST
THREE DAYS BEFORE THE PURCHASE DATE;


 


(G)           THAT HOLDERS SHALL BE ENTITLED TO WITHDRAW THEIR ELECTION IF THE
COMPANY, THE DEPOSITARY OR THE PAYING AGENT, AS THE CASE MAY BE, RECEIVES, NOT
LATER THAN THE EXPIRATION OF THE OFFER PERIOD, A TELEGRAM, TELEX, FACSIMILE
TRANSMISSION OR LETTER SETTING FORTH THE NAME OF THE HOLDER, THE PRINCIPAL
AMOUNT OF THE NOTE THE HOLDER DELIVERED FOR PURCHASE AND A STATEMENT THAT SUCH
HOLDER IS WITHDRAWING HIS ELECTION TO HAVE SUCH NOTE PURCHASED;


 


(H)           THAT, IF THE AGGREGATE PRINCIPAL AMOUNT OF NOTES AND OTHER PARI
PASSU INDEBTEDNESS SURRENDERED BY HOLDERS EXCEEDS THE OFFER AMOUNT, THE COMPANY
SHALL SELECT THE NOTES AND OTHER PARI PASSU INDEBTEDNESS TO BE PURCHASED ON A
PRO RATA BASIS BASED ON THE PRINCIPAL AMOUNT OF NOTES AND OTHER PARI PASSU
INDEBTEDNESS SURRENDERED (WITH SUCH ADJUSTMENTS AS MAY BE DEEMED APPROPRIATE BY
THE COMPANY SO THAT ONLY NOTES IN DENOMINATIONS OF $1,000, OR INTEGRAL MULTIPLES
THEREOF, SHALL BE PURCHASED); AND

 

47

--------------------------------------------------------------------------------


 


(I)            THAT HOLDERS WHOSE NOTES WERE PURCHASED ONLY IN PART SHALL BE
ISSUED NEW NOTES EQUAL IN PRINCIPAL AMOUNT TO THE UNPURCHASED PORTION OF THE
NOTES SURRENDERED (OR TRANSFERRED BY BOOK-ENTRY TRANSFER).


 

On or before the Purchase Date, the Company shall, to the extent lawful, accept
for payment, on a pro rata basis to the extent necessary, the Offer Amount of
Notes or portions thereof tendered pursuant to the Asset Sale Offer, or if less
than the Offer Amount has been tendered, all Notes tendered, and shall deliver
to the Trustee an Officers’ Certificate stating that such Notes or portions
thereof were accepted for payment by the Company in accordance with the terms of
this Section 3.09.  The Company, the Depositary or the Paying Agent, as the case
may be, shall promptly (but in any case not later than five days after the
Purchase Date) mail or deliver to each tendering Holder an amount equal to the
purchase price of the Notes tendered by such Holder and accepted by the Company
for purchase, and the Company shall promptly issue a new Note, and the Trustee,
upon written request from the Company shall authenticate and mail or deliver
such new Note to such Holder, in a principal amount equal to any unpurchased
portion of the Note surrendered.  Any Note not so accepted shall be promptly
mailed or delivered by the Company to the Holder thereof.  The Company shall
publicly announce the results of the Asset Sale Offer on the Purchase Date.

 

Other than as specifically provided in this Section 3.09, any purchase pursuant
to this Section 3.09 shall be made pursuant to the provisions of Sections 3.01
through 3.06 hereof.

 


ARTICLE 4

 


COVENANTS

 


SECTION 4.01.                             PAYMENT OF NOTES.

 

The Company shall pay or cause to be paid the principal of, premium, if any, and
interest on the Notes on the dates and in the manner provided in the Notes. 
Principal, premium or Liquidated Damages, if any, and interest shall be
considered paid on the date due if the Paying Agent, if other than the Company
or a Subsidiary thereof, holds as of 10:00 a.m.  Eastern Time on the due date
money deposited by the Company in immediately available funds and designated for
and sufficient to pay all principal, premium or Liquidated Damages, if any, and
interest then due.  The Company shall pay all Liquidated Damages, if any, in the
same manner on the dates and in the amounts set forth in the Registration Rights
Agreement.

 

The Company shall pay interest (including post-petition interest in any
proceeding under any Bankruptcy Law) on overdue principal at the rate equal to
1% per annum in excess of the then applicable interest rate on the Notes to the
extent lawful; it shall pay interest (including post-petition interest in any
proceeding under any Bankruptcy Law) on overdue installments of interest and
Liquidated Damages (without regard to any applicable grace period) at the same
rate to the extent lawful.

 


SECTION 4.02.                             MAINTENANCE OF OFFICE OR AGENCY.

 

The Company shall maintain in the Borough of Manhattan, the City of New York, an
office or agency (which may be an office of the Trustee or an affiliate of the
Trustee, Registrar or co-registrar) where Notes may be surrendered for
registration of transfer or for exchange and where notices and demands to or
upon the Company in respect of the Notes and this Indenture may be served.  The
Company shall give prompt written notice to the Trustee of the location, and any
change in the location, of such office or agency.  If at any time the Company
shall fail to maintain any such required office or

 

48

--------------------------------------------------------------------------------


 

agency or shall fail to furnish the Trustee with the address thereof, such
presentations, surrenders, notices and demands may be made or served at the
Corporate Trust Office of the Trustee.

 

The Company may also from time to time designate one or more other offices or
agencies where the Notes may be presented or surrendered for any or all such
purposes and may from time to time rescind such designations; provided, however,
that no such designation or rescission shall in any manner relieve the Company
of its obligation to maintain an office or agency in the Borough of Manhattan,
the City of New York for such purposes.  The Company shall give prompt written
notice to the Trustee of any such designation or rescission and of any change in
the location of any such other office or agency.

 

The Company hereby designates the Corporate Trust Office of the Trustee as one
such office or agency of the Company in accordance with Section 2.03.

 


SECTION 4.03.                             REPORTS.

 

(a)           Whether or not required by the SEC, so long as any Notes are
outstanding, the Company shall furnish to the Trustee for mailing to the Holders
of Notes, within 15 days after the time periods specified in the SEC’s rules and
regulations, (i) all quarterly and annual financial information that is filed or
that would be required to be contained in a filing with the SEC on Forms 10-Q
and 10-K if or as if the Company were required to file such Forms, including a
“Management’s Discussion and Analysis of Financial Condition and Results of
Operations” and, with respect to the annual information only, a report on the
annual financial statements by the Company’s certified independent accountants;
and (ii) all current reports that would be required to be filed with the SEC on
Form 8-K if the Company were required to file such reports.  The availability of
the foregoing materials on the SEC’s EDGAR service shall be deemed to satisfy
the Company’s obligations to furnish such materials to the Trustee for mailing
to the Holders of Notes.

 

(b)           In addition, the Company has agreed that, for so long as any Notes
remain outstanding, if the Company is not required to file with the SEC the
reports required by Section 4.03 (a), it will furnish to the Holders and to
securities analysts and prospective investors, upon their request, the
information required to be delivered pursuant to Rule 144A(d)(4) under the
Securities Act.

 


SECTION 4.04.                             COMPLIANCE CERTIFICATE.

 

(a)           The Company shall deliver to the Trustee, within 105 days after
the end of each fiscal year, an Officers’ Certificate stating that a review of
the activities of the Company and its Subsidiaries during the preceding fiscal
year has been made under the supervision of the signing Officers with a view to
determining whether the Company has kept, observed, performed and fulfilled its
obligations under this Indenture, and further stating, as to each such Officer
signing such certificate, that to the best of his or her knowledge the Company
has kept, observed, performed and fulfilled each and every covenant contained in
this Indenture and is not in default in the performance or observance of any of
the terms, provisions and conditions of this Indenture (or, if a Default or
Event of Default shall have occurred, describing all such Defaults or Events of
Default of which he or she may have knowledge and what action the Company is
taking or proposes to take with respect thereto) and that to the best of his or
her knowledge no event has occurred and remains in existence by reason of which
payments on account of the principal of or interest, if any, on the Notes is
prohibited or if such event has occurred, a description of the event and what
action the Company is taking or proposes to take with respect thereto.

 

(b)           So long as not contrary to the then current recommendations of the
American Institute of Certified Public Accountants, the year-end financial
statements delivered pursuant to Section 4.03(a) above shall be accompanied by a
written statement of the Company’s independent public

 

49

--------------------------------------------------------------------------------


 

accountants (who shall be a firm of established national reputation) that in
making the examination necessary for certification of such financial statements,
nothing has come to their attention that would lead them to believe that the
Company has violated any provisions of Article 4 or Article 5 hereof or, if any
such violation has occurred, specifying the nature and period of existence
thereof, it being understood that such accountants shall not be liable directly
or indirectly to any Person for any failure to obtain knowledge of any such
violation.

 

(c)           The Company shall, so long as any of the Notes are outstanding,
deliver to the Trustee, forthwith upon any Officer becoming aware of any Default
or Event of Default, an Officers’ Certificate specifying such Default or Event
of Default and what action the Company is taking or proposes to take with
respect thereto.

 


SECTION 4.05.                             TAXES.

 

The Company shall pay, and shall cause each of its Subsidiaries to pay, prior to
delinquency, all material taxes, assessments, and governmental levies except
such as are contested in good faith and by appropriate proceedings or where the
failure to effect such payment is not adverse in any material respect to the
Holders of the Notes.

 


SECTION 4.06.                             STAY, EXTENSION AND USURY LAWS.

 

The Company covenants (to the extent that it may lawfully do so) that it shall
not at any time insist upon, plead, or in any manner whatsoever claim or take
the benefit or advantage of, any stay, extension or usury law wherever enacted,
now or at any time hereafter in force, that may affect the covenants or the
performance of this Indenture; and the Company (to the extent that it may
lawfully do so) hereby expressly waives all benefit or advantage of any such
law, and covenants that it shall not, by resort to any such law, hinder, delay
or impede the execution of any power herein granted to the Trustee, but shall
suffer and permit the execution of every such power as though no such law has
been enacted.

 


SECTION 4.07.                             RESTRICTED PAYMENTS.

 

The Company shall not, and shall not permit any of its Restricted Subsidiaries
to, directly or indirectly:  (a) declare or pay any dividend or make any other
distribution on account of the Company’s or any of its Restricted Subsidiaries’
Equity Interests (other than (x) dividends or distributions payable in Equity
Interests (other than Disqualified Stock) of the Company or (y) to the Company
or a Restricted Subsidiary of the Company); (b) purchase, redeem or otherwise
acquire or retire for value (x) any Equity Interests of the Company (other than
Disqualified Stock issued after the date of this Indenture within 365 days of
the Stated Maturity of such Disqualified Stock) or (y) any preferred stock of a
Restricted Subsidiary of the Company (other than within 365 days of the Stated
Maturity thereof), in the case of each of clauses (x) and (y), other than any
such Equity Interests or preferred stock held by the Company or a Restricted
Subsidiary of the Company); (c) make any payment of principal on or with respect
to, or purchase, redeem, defease or otherwise acquire or retire for value, any
Indebtedness of the Company that is subordinated to the Notes (except a payment
within 365 days of the Stated Maturity thereof); or (d) make any Restricted
Investment (all such payments and other actions set forth in these clauses
(a) through (d) being collectively referred to as “Restricted Payments”),
unless, at the time of and after giving effect to such Restricted Payment:

 

(i)            no Default or Event of Default has occurred and is continuing or
would occur as a consequence of such Restricted Payment;

 

50

--------------------------------------------------------------------------------


 

(ii)           the Company would, at the time of such Restricted Payment and
after giving pro forma effect thereto as if such Restricted Payment had been
made at the beginning of the applicable four-quarter period, have been permitted
to incur at least $1.00 of additional Indebtedness pursuant to the Fixed Charge
Coverage Ratio test set forth in the first paragraph of Section 4.09 hereof; and

 

(iii)          such Restricted Payment, together with the aggregate amount of
all other Restricted Payments made by the Company and its Restricted
Subsidiaries after the 111/2% Issue Date (excluding Restricted Payments
permitted by clauses (2), (3), (4), (8), (10), (14) and, solely to the extent
not reducing Consolidated Net Income (or Net Income), (7) of the next succeeding
paragraph), is less than the sum, without duplication, of:

 

(A)          50% of the Consolidated Net Income of the Company for the period
(taken as one accounting period) from the beginning of the first fiscal quarter
immediately following the 111/2% Issue Date to the end of the Company’s most
recently ended fiscal quarter for which internal financial statements are
available at the time of such Restricted Payment (or, if such Consolidated Net
Income for such period is a deficit, less 100% of such deficit), plus

 

(B)           100% of (x) the aggregate net cash proceeds received by the
Company since the 111/2% Issue Date as a contribution to its common equity
capital or from the issue or sale of Equity Interests of the Company (other than
Disqualified Stock) or from the issue or sale of convertible or exchangeable
Disqualified Stock or convertible or exchangeable debt securities of the
Company, in each case, that have been converted into or exchanged for such
Equity Interests (other than Equity Interests (or Disqualified Stock or debt
securities) sold to a Subsidiary of the Company), and (y) the purchase price of
any Permitted Business Assets or other assets acquired in exchange for the issue
or sale of Equity Interests of the Company (other than Disqualified Stock) or
from the issue or sale of convertible or exchangeable Disqualified Stock or
convertible or exchangeable debt securities of the Company that have been
converted into or exchanged for such Equity Interests (other than Equity
Interests (or Disqualified Stock or debt securities) sold to a Subsidiary of the
Company) following the date of this Indenture, plus

 

(C)           to the extent that any Restricted Investment (including to
designate a Subsidiary as an Unrestricted Subsidiary) that was made after the
111/2% Issue Date and was included in the calculation of Restricted Payments
made under this Indenture:  (x) is sold for cash or otherwise liquidated or
repaid for cash, in whole or in part, or (y) results in, or is otherwise
returned or reduced by, the payment of principal, interest, dividends or
distributions, or repayments of loans or advances, or other transfers of assets,
or the satisfaction, release, expiration, cancellation or reduction (other than
by means of payments by the Company or any of its Restricted Subsidiaries) of
Indebtedness or other obligations (including any such Indebtedness or other
obligations guaranteed by the Company or any of its Restricted Subsidiaries,
including any Investment Guarantee), or any payments under management contracts
or services agreements, an amount equal to the lesser of (i) the reduction of or
return with respect to, and all other payments received with respect to, such
Restricted Investment (less the cost of disposition, if any) and (ii) the
initial amount of such Restricted Investment that was included in the
calculation of Restricted Payments made under this Indenture, plus

 

(D)          to the extent that any Restricted Investment was made after the
111/2% Issue Date in an entity that subsequently becomes a Restricted Subsidiary
and such

 

51

--------------------------------------------------------------------------------


 

Restricted Investment remains outstanding, the aggregate amount of such
Restricted Investments, plus

 

(E)           to the extent that any Unrestricted Subsidiary of the Company is
redesignated as a Restricted Subsidiary in compliance with Section 4.18 hereof
after the 111/2% Issue Date, the lesser of (1) the fair market value of the
Company’s Investment in such Subsidiary as of the date of such redesignation or
(2) such fair market value as of the date on which such Subsidiary was
originally designated as an Unrestricted Subsidiary.

 

The preceding provisions will not prohibit:   (1) the payment of any dividend or
the consummation of any irrevocable redemption within 60 days after the date of
declaration of the dividend or giving of the redemption notice, as applicable,
if at the date of declaration or giving of the redemption notice, as the case
may be, the dividend or redemption payment would have complied with the
provisions of this Indenture; (2) the redemption, repurchase, retirement,
defeasance or other acquisition of any subordinated Indebtedness of the Company
or of any Equity Interests of the Company in exchange for, or by conversion
into, or out of the net cash proceeds of the substantially concurrent sale
(other than to a Restricted Subsidiary of the Company) of, Equity Interests of
the Company (other than Disqualified Stock) or of any Person that is or becomes,
substantially concurrently with such transaction, a holding company of the
Company; provided that the amount of any such net cash proceeds that are
utilized for any such redemption, repurchase, retirement, defeasance or other
acquisition will be excluded from clause (iii)(B) of the preceding paragraph;
(3) the defeasance, redemption, repurchase or other acquisition of subordinated
Indebtedness of the Company with the net cash proceeds from an incurrence of, or
in exchange for, Permitted Refinancing Indebtedness; (4) the payment of any
dividend by a Restricted Subsidiary of the Company to the holders of its Equity
Interests (other than preferred stock) on a pro rata basis, or the repurchase by
a Restricted Subsidiary of its Equity Interests (other than preferred stock) if
that purchase is made on a pro rata basis from holders of such Equity Interests;
(5) redemptions, repurchases or repayments of Indebtedness or Equity Interests
of the Company or any of its Subsidiaries to the extent required by any Gaming
Authority having jurisdiction over the Company or any Restricted Subsidiary or
deemed necessary by the Board of Directors of the Company in order to avoid the
suspension, revocation or denial of a gaming license by any Gaming Authority, or
as required under Section 3.07(d) hereof; (6) the repurchase, redemption or
other acquisition or retirement for value of any Equity Interests of the Company
or any Restricted Subsidiary of the Company held by any member of the Company’s
(or any of its Restricted Subsidiaries’) present or former management, any
director or any employee (or heirs of, estates of or trusts formed by such
persons) upon the death, disability, retirement or termination of employment of
such officer, director or employee or pursuant to any equity subscription
agreement, stock option agreement, employment agreement, severance agreement or
similar agreement; provided that the aggregate price paid for all such
repurchased, redeemed, acquired or retired Equity Interests may not exceed
$10.0 million in any fiscal year, and provided, further, that any amounts not
used in any fiscal year may be carried forward for up to two succeeding fiscal
year periods until used; (7) the declaration and payment of dividends to holders
of the Company’s Disqualified Stock and to holders of preferred stock of
Restricted Subsidiaries issued in accordance with Section 4.09 hereof;
(8) repurchases of Equity Interests deemed to occur upon exercise of stock
options if such Equity Interests represent a portion of the exercise price of
such options; (9) if a Change of Control Triggering Event or an Asset Sale has
occurred and the Company shall have consummated the Change of Control Offer or
Asset Sale Offer, respectively, and purchased on the Change of Control Payment
Date or the Asset Sale Payment Date, respectively, all Notes tendered in
response to the Change of Control Offer or the Asset Sale Offer, respectively,
pursuant to Section 4.14 or 4.10 respectively, any purchase or redemption
(within 60 days after the Change of Control Payment Date or the Asset Sale
Payment Date, respectively) of any Indebtedness that is subordinated to the
Notes required pursuant to the terms thereof as a result of such Change of
Control or Asset Sale at a purchase or redemption price not to exceed the
outstanding principal amount (or accreted value, as applicable) thereof, plus
accrued and unpaid interest thereon, if any, plus any premium thereon, if any;
provided, however, that at the time of such purchase or redemption, no Default
or Event of Default

 

52

--------------------------------------------------------------------------------


 

shall have occurred and be continuing (or would result therefrom);
(10) consummation of the Argosy Transactions; (11) purchase by the Company or
any of its Restricted Subsidiaries of preferred stock of a Restricted Subsidiary
of the Company if after giving effect thereto the Company’s and its Restricted
Subsidiaries’ direct or indirect aggregate percentage ownership of the Equity
Interests of such Restricted Subsidiary increases; (12) Investment Guarantee
Payments, Permitted Joint Venture Investments or other Investments (without
duplication) that the Company has elected to include in the calculation of
Restricted Payments pursuant to either clause (17)(b)(z) of the definition of
“Permitted Investments” or clause (z) of the definition of “Permitted Joint
Venture Investment”; (13) any payment made relating to any Trust Agreement; and
(14) other Restricted Payments not to exceed $100.0 million.

 

The amount of all Restricted Payments (other than cash) will be the fair market
value on the date of the Restricted Payment of the assets or securities proposed
to be transferred or issued by the Company or such Restricted Subsidiary, as the
case may be, pursuant to the Restricted Payment.  The fair market value of any
assets or securities that are required to be valued by this Section 4.07 will be
determined by the Company’s Board of Directors, whose resolution with respect
thereto will be delivered to the Trustee.

 

The incurrence of Indebtedness (including Guarantees) and the granting of Liens,
to the extent in compliance with Sections 4.09 and 4.12, respectively, and any
payment of consideration to holders of the Company’s or any of its Restricted
Subsidiaries’ Equity Interests from the proceeds thereof, in connection with a
merger or consolidation constituting or resulting in a Change of Control and
otherwise permitted by this Indenture shall not constitute a Restricted Payment
or be subject to the provisions of this Section 4.07 if either (A) both (i) the
Consolidated Leverage Ratio of the Company on a pro forma basis after giving
effect to such Change of Control shall be less than 5.5:1.0 and (ii) there shall
not be effective as of the close of business on the date of the consummation of
such Change of Control or be effective as of such date as a result of an earlier
announcement (which date shall be extended for so long as the rating of the
Notes is under publicly announced consideration for possible downgrade by either
of the Rating Agencies), a decrease in the rating of the Notes by either Rating
Agency by one or more gradations (including gradations within Rating Categories
as well as between Rating Categories), as compared with the rating of the Notes
in effect by each such Rating Agency on the Rating Date or (B) there shall be
effective as of the close of business on the date of the consummation of such
Change of Control or be effective as of such date as a result of an earlier
announcement (which date shall be extended for so long as the rating of the
Notes is under publicly announced consideration for possible change by either of
the Rating Agencies) an increase in the rating of the Notes by both Rating
Agencies by one or more gradations (including gradations within Rating
Categories as well as between Rating Categories), as compared with the rating of
the Notes in effect by each such Rating Agency on the Rating Date.

 


SECTION 4.08.                             DIVIDEND AND OTHER PAYMENT
RESTRICTIONS AFFECTING SUBSIDIARIES.


 

The Company shall not, and shall not permit any of its Restricted Subsidiaries
to, directly or indirectly, create or permit to exist or become effective any
consensual encumbrance or restriction on the ability of any Restricted
Subsidiary to:  (1) pay dividends or make any other distributions on its Capital
Stock to the Company or any of its Restricted Subsidiaries, or pay any
indebtedness owed to the Company or any of its Restricted Subsidiaries; (2) make
loans or advances to the Company or any of its Restricted Subsidiaries; or
(3) transfer any of its properties or assets to the Company or any of its
Restricted Subsidiaries.

 

However, the preceding restrictions will not apply to encumbrances or
restrictions existing under or by reason of:  (1) the provisions of any
agreements governing Existing Indebtedness or Credit Facilities and any other
agreements as in effect on the date of this Indenture and any amendments,

 

53

--------------------------------------------------------------------------------


 

modifications, restatements, renewals, increases, supplements, refundings,
restructurings, replacements or other refinancings of those agreements, provided
that the amendments, modifications, restatements, renewals, increases,
supplements, refundings, restructurings, replacements or other refinancings are
no more restrictive, taken as a whole, in the good faith judgment of the
Company, with respect to such dividend and other payment restrictions than those
contained in the most restrictive of those agreements on the date of this
Indenture; (2) (x) this Indenture and the Notes, in each case as the same may be
amended from time to time in accordance with the terms thereof, and (y) other
Indebtedness pari passu with the Notes, provided that in the case of this
clause (y), the restrictions contained in the agreements governing such pari
passu Indebtedness are no more restrictive, taken as a whole, in the good faith
judgment of the Company, than those contained in this Indenture and the Notes;
(3) applicable law, rule, regulation, decree or order (including any Gaming Law
and any rules, regulations, orders or requirements of any Gaming Authority);
(4) any agreement or instrument (including those governing Indebtedness
(including Acquired Debt) or Capital Stock) of a Person acquired by the Company
or any of its Restricted Subsidiaries as in effect at the time of such
acquisition (except to the extent such Indebtedness or Capital Stock was
incurred in connection with or in contemplation of such acquisition), which
encumbrance or restriction is not applicable to any Person, or the properties or
assets of any Person, other than the Person, or the property or assets of the
Person, so acquired, provided that, in the case of Indebtedness, Disqualified
Stock or preferred stock, such Indebtedness, Disqualified Stock or preferred
stock was permitted by the terms of this Indenture to be incurred; (5) customary
restrictions on subletting or assignment of any lease or sublease governing a
leasehold interest of the Company or any Restricted Subsidiary;
(6) non-assignment provisions or other customary restrictions arising under any
purchase money financing or licenses or other contracts entered into in the
ordinary course of business; (7) purchase money obligations or Capital Lease
Obligations permitted to be incurred under this Indenture that impose
restrictions on that property of the nature described in clause (3) of the
preceding paragraph; (8) any agreement for the sale or other disposition of a
Restricted Subsidiary that imposes restriction on action by that Restricted
Subsidiary pending its sale or other disposition; (9) restrictions on the
transfer of any property subject to a contract with respect to an Asset Sale or
other transfer, conveyance or disposition permitted under this Indenture;
(10) Permitted Refinancing Indebtedness, provided that the restrictions
contained in the agreements governing such Permitted Refinancing Indebtedness
are no more restrictive, taken as a whole, in the good faith judgment of the
Company, than those contained in the agreements governing the Indebtedness being
refinanced; (11) Liens securing Indebtedness otherwise permitted to be incurred
under the provisions of Section 4.12 hereof that limit the right of the debtor
to dispose of the assets subject to such Liens; (12) restrictions in respect of
Equity Interests in joint ventures or non-wholly owned Restricted Subsidiaries
or the property of joint ventures or non-wholly owned Restricted Subsidiaries;
(13) restrictions on cash or other deposits or net worth imposed by customers
under contracts entered into in the ordinary course of business; (14) Senior
Debt, including the Senior Credit Facilities, provided that the restrictions
contained in the agreements governing such Senior Debt are no more restrictive,
taken as a whole, in the good faith judgment of the Company, than those
contained in the Senior Credit Facilities as of the date of this Indenture;
(15) any Indebtedness incurred or preferred stock issued by Foreign Subsidiaries
that is permitted to be incurred after the issue date pursuant to the provisions
of Section 4.09 hereof; (16) restrictions imposed pursuant to any of the Trust
Agreements upon the occurrence of a Trigger Event; (17) agreements in existence
with respect to a Restricted Subsidiary at the time it is so designated,
provided, however, that such agreements are not entered into in anticipation or
contemplation of such designation; and (18) restrictions imposed by Gaming
Authorities on entities holding, or operating pursuant to, Gaming Approvals.

 

Nothing contained in this Section 4.08 shall prevent the Company or any of its
Restricted Subsidiaries from (1) creating, incurring, assuming or suffering to
exist any Liens otherwise permitted by Section 4.12 hereof or (2) restricting
the sale or other disposition of property or assets of the Company or any of its
Restricted Subsidiaries that secure Indebtedness of the Company or any of its
Restricted Subsidiaries.

 

54

--------------------------------------------------------------------------------


 


SECTION 4.09.                             INCURRENCE OF INDEBTEDNESS AND
ISSUANCE OF PREFERRED STOCK.

 

The Company shall not, and shall not permit any of its Restricted Subsidiaries
to, directly or indirectly, create, incur, issue, assume, guarantee or otherwise
become directly or indirectly liable, contingently or otherwise, with respect to
(collectively, “incur”) any Indebtedness (including Acquired Debt), and the
Company will not issue any Disqualified Stock and will not permit any of its
Restricted Subsidiaries to issue any shares of preferred stock; provided,
however, that the Company and its Restricted Subsidiaries may incur Indebtedness
(including Acquired Debt), the Company may issue Disqualified Stock and the
Company’s Restricted Subsidiaries may issue preferred stock if, in any such
case, the Fixed Charge Coverage Ratio for the Company’s most recently ended four
full fiscal quarters for which internal financial statements are available
immediately preceding the date on which such additional Indebtedness is incurred
or such Disqualified Stock or preferred stock is issued would have been at least
2.0 to 1.0 determined on a pro forma basis (including a pro forma application of
the net proceeds therefrom and including as set forth in the definition of
“Fixed Charge Coverage Ratio”), as if the additional Indebtedness had been
incurred or the preferred stock or Disqualified Stock had been issued, as the
case may be, at the beginning of such four-quarter period.

 

The first paragraph of this Section 4.09 will not prohibit the incurrence of any
of the following items of Indebtedness (collectively, “Permitted Debt”):

 

(1)            THE INCURRENCE BY THE COMPANY AND/OR ANY OF ITS RESTRICTED
SUBSIDIARIES OF INDEBTEDNESS AND LETTERS OF CREDIT PURSUANT TO THE CREDIT
FACILITIES OR OTHERWISE; PROVIDED THAT THE AGGREGATE PRINCIPAL AMOUNT OF ALL
INDEBTEDNESS THEN CLASSIFIED AS HAVING BEEN INCURRED IN RELIANCE UPON THIS
CLAUSE (1) THAT REMAINS OUTSTANDING UNDER SUCH CREDIT FACILITIES OR OTHERWISE
AFTER GIVING EFFECT TO SUCH INCURRENCE DOES NOT EXCEED THE GREATER OF (A) EITHER
(X) $1.25 BILLION IF THE ARGOSY ACQUISITION HAS NOT BEEN CONSUMMATED AT, OR
SUBSTANTIALLY CONCURRENTLY WITH, THE TIME OF INCURRENCE OR (Y) $3.025 BILLION IF
THE ARGOSY ACQUISITION HAS BEEN CONSUMMATED AT, OR SUBSTANTIALLY CONCURRENTLY
WITH, THE TIME OF INCURRENCE, LESS THE AGGREGATE AMOUNT OF ALL NET PROCEEDS OF
ASSET SALES CONSUMMATED AFTER THE DATE OF THIS INDENTURE THAT HAVE BEEN APPLIED
BY THE COMPANY OR ANY OF ITS RESTRICTED SUBSIDIARIES TO REPAY ANY INDEBTEDNESS
UNDER A CREDIT FACILITY OR OTHERWISE INCURRED UNDER THIS CLAUSE (1) (AND TO
REDUCE COMMITMENTS WITH RESPECT THERETO IN THE CASE OF ANY SUCH INDEBTEDNESS
THAT IS REVOLVING CREDIT INDEBTEDNESS) PURSUANT TO SECTION 4.10 HEREOF AND
(B) 2.0 TIMES THE CONSOLIDATED CASH FLOW OF THE COMPANY AND ITS RESTRICTED
SUBSIDIARIES FOR THE PERIOD CONSISTING OF THE FOUR FULL FISCAL QUARTERS FOR
WHICH FINANCIAL STATEMENTS ARE AVAILABLE THAT IMMEDIATELY PRECEDE THE DATE ON
WHICH THE INDEBTEDNESS IS INCURRED (AFTER GIVING PRO FORMA EFFECT TO THE
APPLICATION OF THE NET PROCEEDS OF SUCH INDEBTEDNESS AND TO THOSE MATTERS
REFERRED TO IN CLAUSES (1), (2) AND (3) OF THE SECOND PARAGRAPH OF THE
DEFINITION OF “FIXED CHARGE COVERAGE RATIO” THAT HAVE OCCURRED SINCE THE
BEGINNING OF SUCH FOUR QUARTER PERIOD AS IF THEY HAD OCCURRED AT THE START OF
SUCH PERIOD); PROVIDED, HOWEVER, THAT THE MAXIMUM AMOUNT PERMITTED TO BE
OUTSTANDING UNDER THIS CLAUSE (1) SHALL NOT BE DEEMED TO LIMIT ADDITIONAL
INDEBTEDNESS UNDER THE CREDIT FACILITIES TO THE EXTENT THE INCURRENCE OF SUCH
ADDITIONAL INDEBTEDNESS IS PERMITTED PURSUANT TO ANY OF THE OTHER PROVISIONS
UNDER THIS SECTION 4.09;

 

(2)            the incurrence by the Company and its Restricted Subsidiaries of
the Existing Indebtedness;

 

(3)            the incurrence by the Company of Indebtedness represented by the
Notes to be issued on the date of this Indenture in the principal amount of
$250.0 million (and the Exchange Notes issued in exchange therefor);

 

55

--------------------------------------------------------------------------------


 

(4)            the incurrence by the Company and/or any of its Restricted
Subsidiaries of (a) Indebtedness represented by Purchase Money Indebtedness and
Capital Lease Obligations, or (b) Indebtedness in connection with the
construction or any new facility or facilities related to any Permitted Business
or in connection with the expansion by the Company or any Restricted Subsidiary
of any of its existing facilities, in the case of each of clauses (a) and (b),
including all Permitted Refinancing Indebtedness incurred to refinance any
Indebtedness incurred pursuant to this clause (4), in an aggregate principal
amount or accreted value, as applicable, not to exceed $150.0 million in the
aggregate at any time outstanding;

 

(5)            the incurrence by the Company or any of its Restricted
Subsidiaries of Permitted Refinancing Indebtedness in exchange for, or the net
proceeds of which are used to refinance, Indebtedness (including an Investment
Guarantee) that (a) was permitted by this Indenture to be incurred under the
first paragraph of this Section 4.09 or clause (2), (3), (4), (9) or, without
duplication, (15) of this Section 4.09 or this clause (5) or (b) was incurred
during any Suspension Period;

 

(6)            the incurrence by the Company or any of its Restricted
Subsidiaries of intercompany Indebtedness between or among the Company and any
of its Restricted Subsidiaries (including Indebtedness of any Restricted
Subsidiary to the Company or another Restricted Subsidiary or of the Company to
a Restricted Subsidiary constituting the purchase price in respect of
intercompany transfers of goods and services made in the ordinary course of
business); provided, however, that (a) any subsequent issuance or transfer of
Equity Interests that results in any such Indebtedness being held by a Person
other than the Company or a Restricted Subsidiary of the Company and (b) any
sale or other transfer (excluding Liens permitted by this Indenture) of any such
Indebtedness to a Person that is neither the Company nor a Restricted Subsidiary
of the Company will be deemed, in each case, to constitute an incurrence of such
Indebtedness by the Company or such Subsidiary, as the case may be, that was not
permitted by this clause (6);

 

(7)            the incurrence by the Company and/or any of its Restricted
Subsidiaries of Hedging Obligations that are incurred for the purpose of hedging
interest rate risk or currency exchange risk with respect to any Indebtedness
that is permitted by the terms of this Indenture to be outstanding;

 

(8)            the guarantee by the Company or any of its Restricted
Subsidiaries of Indebtedness of the Company or a Restricted Subsidiary of the
Company that was permitted to be incurred by another provision of this Section
4.09;

 

(9)            the incurrence by the Company or any of its Restricted
Subsidiaries of any Investment Guarantee or Investment Guarantee Indebtedness;

 

(10)          Indebtedness in respect of workers’ compensation claims,
self-insurance obligations, performance bonds, surety appeal or similar bonds,
completion guarantees and letters of credit provided by the Company or any of
its Restricted Subsidiaries in the ordinary course of business (including to
support the Company’s and its Restricted Subsidiaries’ applications for gaming
licenses or such workers’ compensation claims, self-insurance, obligations,
bonds or guarantees);

 

(11)          Indebtedness arising from the honoring by a bank or other
financial institution of a check, draft or similar instrument drawn against
insufficient funds in the ordinary course of business; provided, however, that
such Indebtedness is extinguished within five Business Days of its incurrence;

 

56

--------------------------------------------------------------------------------


 

(12)          Indebtedness arising in connection with endorsement of instruments
for deposit in the ordinary course of business;

 

(13)          Indebtedness arising from agreements of the Company or any of its
Restricted Subsidiaries providing for indemnification, adjustment of purchase
price or similar obligations, in each case, incurred or assumed in connection
with the acquisition or disposition of any business, assets or a subsidiary,
other than guarantees of Indebtedness incurred by any Person acquiring all or
any portion of such business, assets or subsidiary for the purpose of financing
that acquisition; provided that:  (a) such Indebtedness is not reflected on the
balance sheet of the Company or any of its Restricted Subsidiaries (contingent
obligations referred to in a footnote or footnotes to financial statements and
not otherwise reflected on the balance sheet will not be deemed to be reflected
on that balance sheet for purposes of this clause (a)); and (b) in the case of a
disposition, the maximum assumable liability in respect of that Indebtedness
shall at no time exceed the gross proceeds including non-cash proceeds (the fair
market value of those non-cash proceeds being measured at the time received and
without giving effect to any subsequent changes in value) actually received by
the Company and/or that Restricted Subsidiary in connection with that
disposition;

 

(14)          incurrence of Indebtedness by the Company or any of its Restricted
Subsidiaries (in addition to Existing Indebtedness) consisting of Guarantees of
Indebtedness of Pennwood in an aggregate principal amount at any time
outstanding not to exceed $20.0 million; and

 

(15)          the incurrence or issuance by the Company and/or any of its
Restricted Subsidiaries of additional Indebtedness, Disqualified Stock or
preferred stock in an aggregate principal amount (or accreted value, as
applicable) at any time outstanding, including all Permitted Refinancing
Indebtedness incurred to refinance any other Indebtedness incurred pursuant to
this clause (15), not to exceed $150.0 million.

 

For purposes of determining compliance with this Section 4.09 in the event that
an item of proposed Indebtedness meets the criteria of more than one of the
categories of Permitted Debt described in clauses (1) through (15) above or is
entitled to be incurred pursuant to the first paragraph of this Section 4.09,
the Company will be permitted to classify such item of Indebtedness on the date
of its incurrence in any manner that complies with this Section 4.09.  In
addition, the Company may, at any time, change the classification of an item of
Indebtedness (or any portion thereof) to any other clause or to the first
paragraph of this Section 4.09, provided that the Company or the applicable
Restricted Subsidiary would be permitted to incur such item of Indebtedness (or
portion thereof) pursuant to such other clause or the first paragraph of this
Section 4.09, as the case may be, at such time of reclassification. 
Indebtedness under the Senior Credit Facilities outstanding on the date on which
the Notes are first issued and authenticated under this Indenture or to be
incurred under Credit Facilities or otherwise in connection with the Argosy
Acquisition (other than Acquired Debt) will be deemed to have been incurred on
such date in reliance on the exception provided by clause (1) of the definition
of “Permitted Debt” to the extent permitted by such exception.

 

Accrual of interest, the accretion of accreted value and the payment of interest
or dividends in the form of additional Indebtedness, Disqualified Stock or
preferred stock will not be deemed to be an incurrence of Indebtedness,
Disqualified Stock or preferred stock for purposes of this Section 4.09.  The
maximum amount of Indebtedness that the Company or a Restricted Subsidiary may
incur shall not be deemed to be exceeded, with respect to any outstanding
Indebtedness, due solely to fluctuations in the exchange rates of currencies.

 

57

--------------------------------------------------------------------------------


 


SECTION 4.10.                             ASSET SALES.

 

(a)           The Company shall not, and shall not permit any of its Restricted
Subsidiaries to, consummate an Asset Sale unless:  (1) the Company (or the
Restricted Subsidiary, as the case may be) receives consideration at the time of
the Asset Sale at least equal to the fair market value of the assets or Equity
Interests issued or sold or otherwise disposed of; and (2) at least 75% of the
consideration received in the Asset Sale by the Company or such Restricted
Subsidiary is in the form of (x) cash or Cash Equivalents or (y) Permitted
Business Assets; provided, however, that for purposes of this clause (2), each
of the following will be deemed to be cash:  (a) any liabilities, as shown on
the Company’s or such Restricted Subsidiary’s most recent balance sheet, of the
Company or such Restricted Subsidiary (other than contingent liabilities and
liabilities of the Company that are by their terms subordinated to the Notes)
that are assumed by the transferee of any such assets pursuant to a customary
novation agreement that releases the Company or such Restricted Subsidiary from
further liability; and (b) any securities, notes or other obligations received
by the Company or such Restricted Subsidiary from such transferee that within
90 days of the consummation of such Asset Sale, subject to ordinary settlement
periods, are converted by the Company or such Restricted Subsidiary into cash or
Cash Equivalents, to the extent of the cash or Cash Equivalents received in that
conversion.

 

(b)           Within 360 days after the receipt of any Net Proceeds from an
Asset Sale, the Company may apply an amount equal to those Net Proceeds at its
option:  (1) to repay Senior Debt or Indebtedness of any Restricted Subsidiary
(other than Existing Notes) and, if such Indebtedness repaid is revolving credit
Indebtedness, to correspondingly reduce commitments with respect thereto; (2) to
improve real property or make capital expenditures; (3) to invest in or acquire
Permitted Business Assets; (4) to enter into binding commitment to take any of
the actions described in foregoing clauses (1), (2) and (3), and take such
action within 12 months after the date of such commitment; or (5) any
combination of the foregoing clauses (1) through (4).

 

Pending the final application of any Net Proceeds, the Company may temporarily
reduce revolving credit borrowings or otherwise invest the Net Proceeds in any
manner that is not prohibited by this Indenture.

 

(c)           Any Net Proceeds from Asset Sales that are not applied or invested
as provided in the preceding paragraph will constitute “Excess Proceeds”.  When
the aggregate amount of Excess Proceeds exceeds $25.0 million, the Company will
make either the offers set forth in clause (a) or the offer set forth in
clause (b), the choice of offer to be determined by the Company in its sole
discretion: (a) the Company will make an offer (an “Asset Sale Offer”) to all
Holders of Notes (the “Note Asset Sale Offer”), and an offer to all holders of
any other Indebtedness that is pari passu with the Notes (the “Pari Passu Asset
Sale Offer”) containing provisions similar to those set forth in this Indenture
with respect to offers to purchase or redeem with the proceeds of sales of
assets, to purchase, on a pro rata basis (with Excess Proceeds pro rated between
the Holders of Notes and such holders of pari passu Indebtedness based upon the
respective outstanding aggregate principal amounts (or accreted value, as
applicable) on the date the Note Asset Sale Offer and the Pari Passu Asset Sale
Offer, respectively, are made), the maximum principal amount of the Notes and
the maximum principal amount (or accreted value, as applicable) of such other
pari passu Indebtedness that may be purchased out of the respective pro rata
amounts of Excess Proceeds.  To the extent that the aggregate principal amount
of Notes or the aggregate principal amount (or accreted value, if applicable) of
such pari passu Indebtedness tendered into the Note Asset Sale Offer and the
Pari Passu Asset Sale Offer, respectively, is less than the principal amount of
Notes or the principal amount (or accreted value, if applicable) of such pari
passu Indebtedness offered to be purchased in the Note Asset Sale Offer or the
Pari Passu Asset Sale Offer, respectively, the Company and its Restricted
Subsidiaries may use those remaining Excess Proceeds for any purpose not
otherwise prohibited by this Indenture.  If the aggregate principal amount of
Notes or the aggregate principal amount (or accreted value, if applicable) of
such pari passu Indebtedness tendered into the Note Asset Sale Offer or the Pari
Passu Asset Sale Offer,

 

58

--------------------------------------------------------------------------------


 

respectively, exceeds the respective pro rata amounts of Excess Proceeds, the
applicable trustee will select such Notes or such other pari passu Indebtedness,
as the case may be, to be purchased on a pro rata basis, (b) the Company will
make an Asset Sale Offer to all Holders of Notes and all holders of other
Indebtedness that is pari passu with the Notes containing provisions similar to
those set forth in this Indenture with respect to offers to purchase or redeem
with the proceeds of sales of assets to purchase the maximum principal amount of
Notes and such other pari passu Indebtedness that may be purchased out of the
Excess Proceeds.  If any Excess Proceeds remain after consummation of such Asset
Sale Offer, the Company may use those Excess Proceeds for any purpose not
otherwise prohibited by this Indenture.  If the aggregate principal amount of
Notes and other pari passu Indebtedness tendered into such Asset Sale Offer
exceeds the amount of Excess Proceeds, the applicable trustee will select the
Notes and such other pari passu Indebtedness to be purchased on a pro rata
basis.  The offer price in any Asset Sale Offer will be equal to 100% of
principal amount plus accrued and unpaid interest to the date of purchase (the
“Asset Sale Payment Date”), and will be payable in cash.  Upon completion of
each Asset Sale Offer, the amount of Excess Proceeds will be reset at zero.

 

(d)           If any non-cash consideration received by the Company or any of
its Restricted Subsidiaries, as the case may be, in connection with any Asset
Sale is converted into or sold or otherwise disposed of for cash (other than
interest received with respect to any such non-cash consideration), then such
conversion or disposition, at the time of such conversion or disposition, shall
be subject to the provisions of this Section 4.10 (subject to the proviso of the
definition of “Asset Sale”).  The Company will comply with the requirements of
Rule 14e-1 under the Exchange Act and any other securities laws and regulations
thereunder to the extent those laws and regulations are applicable in connection
with each repurchase of Notes pursuant to an Asset Sale Offer.  To the extent
that the provisions of any securities laws or regulations conflict with the
Asset Sale provisions of this Indenture, the Company will comply with the
applicable securities laws and regulations and will not be deemed to have
breached its obligations under the Asset Sale provisions of this Indenture by
virtue of such conflict.  The agreements governing the Company’s outstanding
Senior Debt currently prohibit the Company from purchasing any Notes with Asset
Sale proceeds, and also provide that certain change of control or asset sale
events with respect to the Company would constitute a default under these
agreements.  Any future credit agreements or other agreements relating to Senior
Debt to which the Company becomes a party may contain similar restrictions and
provisions.  In the event a Change of Control Triggering Event or an Asset Sale
occurs at a time when the Company is prohibited from purchasing Notes, the
Company could seek the consent of its senior lenders to the purchase of Notes or
could attempt to refinance the borrowings that contain such prohibition.  If the
Company does not obtain such a consent or repay such borrowings, the Company
will remain prohibited from purchasing Notes.  In such case, the Company’s
failure to purchase tendered Notes would constitute an Event of Default under
this Indenture which would, in turn, constitute a default under such Senior
Debt.  In such circumstances, the subordination provisions in this Indenture
would likely restrict payments to the Holders of Notes.

 


SECTION 4.11.                             TRANSACTIONS WITH AFFILIATES.

 

(a)           The Company shall not, and shall not permit any of its Restricted
Subsidiaries to, make any payment to, or sell, lease, transfer or otherwise
dispose of any of its properties or assets to, or purchase any property or
assets from, or enter into or make or amend any transaction, contract,
agreement, understanding, loan, advance or guarantee with or for the benefit of,
any Affiliate (each, an “Affiliate Transaction”), unless:  (1) the Affiliate
Transaction is on terms that are not materially less favorable to the Company or
the relevant Restricted Subsidiary than those that would have been obtained in a
comparable transaction by the Company or such Restricted Subsidiary with an
unrelated Person; and (2) the Company delivers to the Trustee: (a) with respect
to any Affiliate Transaction or series of related Affiliate Transactions
involving aggregate consideration in excess of $10.0 million, a resolution of
the Board of Directors set forth in an officers’ certificate certifying that
such Affiliate Transaction complies with clause (1) above and that such
Affiliate Transaction has been approved by a majority of the disinterested
members of the

 

59

--------------------------------------------------------------------------------


 

Board of Directors; and (b) with respect to any Affiliate Transaction or series
of related Affiliate Transactions involving aggregate consideration in excess of
$50.0 million, an opinion as to the fairness to the Holders of such Affiliate
Transaction from a financial point of view issued by an accounting, appraisal or
investment banking firm of national standing.

 

(b)           The following items will not be deemed to be Affiliate
Transactions and, therefore, will not be subject to the provisions of Section
4.11 (a):  (1) any indemnification or employment agreements or arrangements and
benefit plans or arrangements, and any transactions contemplated by any of the
foregoing relating to compensation and employee benefits matters, in each case
in respect of employees, officers or directors entered into by the Company or
any of its Restricted Subsidiaries in the ordinary course of business;
(2) transactions between or among the Company and/or its Restricted
Subsidiaries; (3) transactions with a Person that is an Affiliate of the Company
solely because the Company or one of its Restricted Subsidiaries owns an Equity
Interest in such Person; (4) payment of reasonable directors’ fees and indemnity
provided on behalf of officers, directors or employees of the Company or any of
its Restricted Subsidiaries; (5) sales or issuances of Equity Interests (other
than Disqualified Stock) of the Company to Affiliates of the Company;
(6) Permitted Investments (other than Permitted Investments in a joint venture
or an Unrestricted Subsidiary, which shall be subject to clause (11) below) and
Restricted Payments that are permitted by the provisions of this Indenture
described under Section 4.07 hereof; (7) transactions disclosed in the Company’s
SEC filings prior to the date of this Indenture and any agreements as in effect
on the date of issuance of the Notes and transactions contemplated thereby and
any renewals, replacements or amendments thereof (so long as the terms of such
renewals, replacements or amendments are not less favorable to the Holders of
the Notes in any material respect, taken as a whole, as compared to the
applicable agreement as in effect on the date of issuance of the Notes); (8) the
occurrence of a Trigger Event and the transactions contemplated by the Trust
Agreements; (9) transactions with persons who have entered into an agreement,
contract or arrangement with the Company or any of its Restricted Subsidiaries
to manage, own or operate a Gaming Facility because the Company and its
Restricted Subsidiaries have not received the requisite Gaming Approvals or are
otherwise not permitted to manage, own or operate such Gaming Facility under
applicable Gaming Laws; provided that such transactions shall have been approved
by a majority of the disinterested members of the Company’s Board of Directors
and determined by them to be in the best interests of the Company;
(10) transactions with customers, clients, suppliers, or purchasers or sellers
of goods or services, in each case in the ordinary course of business and
otherwise in compliance with the terms of this Indenture which are fair to the
Company and its Restricted Subsidiaries taken as a whole, in the determination
of the Company’s Board of Directors or management, or are on terms at least as
favorable as might reasonably have been obtained at such time from an
unaffiliated party; and (11) transactions with joint ventures and Unrestricted
Subsidiaries approved by a majority of the disinterested members of the
Company’s Board of Directors; provided that no Affiliate of the Company (other
than the Company and its Restricted Subsidiaries) has an interest (other than
indirectly through the Company and other than Unrestricted Subsidiaries or such
joint ventures) in any such joint venture or Unrestricted Subsidiary.

 


SECTION 4.12.                             LIENS.

 

The Company shall not, and shall not permit any of its Restricted Subsidiaries
to, create, incur, assume or otherwise cause or suffer to exist or become
effective any Lien of any kind securing Indebtedness (other than Permitted
Liens) upon any of its property or assets, now owned or hereafter acquired,
unless all payments due under this Indenture and the Notes are secured (1) on an
equal and ratable basis with the obligations so secured (if such obligations are
pari passu with the Notes) until such time as such obligations are no longer
secured by a Lien or (2) on a senior basis to the obligations so secured to the
extent such obligations are subordinated in right of payment to the Notes.

 

60

--------------------------------------------------------------------------------


 


SECTION 4.13.                             CORPORATE EXISTENCE.

 

Subject to Article 5 hereof, the Company shall do or cause to be done all things
necessary to preserve and keep in full force and effect (i) its corporate
existence, and the corporate, partnership or other existence of each of its
Subsidiaries, in accordance with the respective organizational documents (as the
same may be amended from time to time) of the Company or any such Subsidiary and
(ii) the rights (charter and statutory), licenses and franchises of the Company
and its Subsidiaries; provided, however, that the Company shall not be required
to preserve any such right, license or franchise, or the corporate, partnership
or other existence of any of its Subsidiaries, if the Board of Directors shall
determine that the preservation thereof is no longer desirable in the conduct of
the business of the Company and its Subsidiaries, taken as a whole, and that the
loss thereof is not adverse in any material respect to the Holders of the Notes.

 


SECTION 4.14.                             OFFER TO REPURCHASE UPON CHANGE OF
CONTROL AND RATINGS DECLINE.


 

(a)           If a Change of Control Triggering Event occurs, each Holder of
Notes shall have the right to require the Company to repurchase all or any part
(equal to $1,000 or an integral multiple of $1,000) of that Holder’s Notes
pursuant to an offer by the Company (a “Change of Control Offer”) on the terms
set forth in this Indenture.  In the Change of Control Offer, the Company shall
offer a payment in cash equal to 101% of the aggregate principal amount of Notes
repurchased plus accrued and unpaid interest on the Notes repurchased, to the
date of purchase (the “Change of Control Payment”).  Subject to the last
paragraph in subsection (b) herein, within 30 days following the occurrence of a
Change of Control Triggering Event, the Company shall mail a notice to each
Holder describing the transaction or transactions that constitute the Change of
Control Triggering Event pursuant to this Section 4.14 and stating: (1) that the
Change of Control Offer is being made pursuant to this Section 4.14 and that all
Notes tendered will be accepted for payment; (2) the purchase price and the
purchase date, which shall be no earlier than 30 Business Days and no later than
60 Business Days from the date such notice is mailed (the “Change of Control
Payment Date”); (3) that any Note not tendered will continue to accrue interest;
(4) that, unless the Company defaults in the payment of the Change of Control
Payment, all Notes accepted for payment pursuant to the Change of Control Offer
shall cease to accrue interest after the Change of Control Payment Date; (5)
that Holders electing to have any Notes purchased pursuant to a Change of
Control Offer will be required to surrender the Notes, with the form entitled
“Option of Holder to Elect Purchase” on the reverse of the Notes completed, to
the Paying Agent at the address specified in the notice prior to the close of
business on the third Business Day preceding the Change of Control Payment Date;
(6) that Holders will be entitled to withdraw their election if the Paying Agent
receives, not later than the close of business on the second Business Day
preceding the Change of Control Payment Date, a telegram, telex, facsimile
transmission or letter setting forth the name of the Holder, the principal
amount of Notes delivered for purchase, and a statement that such Holder is
withdrawing his election to have the Notes purchased; and (7) that Holders whose
Notes are being purchased only in part will be issued new Notes equal in
principal amount to the unpurchased portion of the Notes surrendered, which
unpurchased portion must be equal to $1,000 in principal amount or an integral
multiple thereof.  The Company shall comply with the requirements of Rule 14e-1
under the Exchange Act and any other securities laws and regulations thereunder
to the extent such laws and regulations are applicable in connection with the
repurchase of Notes as a result of a Change of Control Triggering Event.  To the
extent that the provisions of any securities laws or regulations conflict with
the Change of Control provisions of this Indenture, the Company shall comply
with the applicable securities laws and regulations and will not be deemed to
have breached its obligations under the Change of Control provisions of this
Indenture by virtue of such conflict.

 

61

--------------------------------------------------------------------------------


 

(b)           On the Change of Control Payment Date, the Company shall, to the
extent lawful:  (1) accept for payment all Notes or portions of Notes properly
tendered pursuant to the Change of Control Offer; (2) deposit with the paying
agent an amount equal to the Change of Control Payment in respect of all Notes
or portions of Notes properly tendered; and (3) deliver or cause to be delivered
to the Trustee the Notes properly accepted together with an Officers’
Certificate stating the aggregate principal amount of Notes or portions of Notes
being purchased by the Company.  The paying agent shall promptly mail to each
Holder of Notes properly tendered the Change of Control Payment for such Notes,
and the Trustee shall promptly authenticate and mail (or cause to be transferred
by book entry) to each Holder a new note equal in principal amount to any
unpurchased portion of the Notes surrendered, if any; provided that each new
note shall be in a principal amount of $1,000 or an integral multiple of
$1,000.  Prior to complying with any of the provisions of this Section 4.14, but
in any event within 90 days following the occurrence of a Change of Control
Triggering Event, the Company shall either repay all outstanding Senior Debt in
cash or Cash Equivalents or obtain the requisite consents, if any, under all
agreements governing outstanding Senior Debt to permit the repurchase of Notes
required by this Section 4.14.  The Company shall publicly announce the results
of the Change of Control Offer on or as soon as practicable after the Change of
Control Payment Date.  The provisions described above that require the Company
to make a Change of Control Offer following the occurrence of a Change of
Control Triggering Event will be applicable whether or not any other provisions
of this Indenture are applicable.  Except as described above with respect to a
Change of Control Triggering Event, this Indenture does not contain provisions
that permit the Holders of the Notes to require that the Company repurchase or
redeem the Notes in the event of a takeover, recapitalization or similar
transaction.

 

(c)           The Company shall not be required to make a Change of Control
Offer upon the occurrence of a Change of Control Triggering Event if a third
party makes the Change of Control Offer in the manner, at the times and
otherwise in compliance with the requirements set forth in this Indenture
applicable to a Change of Control Offer made by the Company and purchases all
Notes properly tendered and not withdrawn under the Change of Control Offer. 
The definition of “Change of Control” includes a phrase relating to the direct
or indirect sale, lease, transfer, conveyance or other disposition of “all or
substantially all” of the properties or assets of the Company and its
Subsidiaries taken as a whole.  Although there is a limited body of case law
interpreting the phrase “substantially all,” there is no precise established
definition of the phrase under applicable law.  Accordingly, the ability of a
Holder of Notes to require the Company to repurchase its Notes as a result of a
sale, lease, transfer, conveyance or other disposition of less than all of the
assets of the Company and its Subsidiaries taken as a whole to another Person or
group may be uncertain.

 


SECTION 4.15.                             NO SENIOR SUBORDINATED DEBT; NO
GUARANTEES OF SENIOR SUBORDINATED DEBT SECURITIES.


 

The Company shall not incur, create, issue, assume, guarantee or otherwise
become liable for any Indebtedness that is subordinate or junior in right of
payment to any Senior Debt of the Company and senior in any respect in right of
payment to the Notes.  In addition, following the date of this Indenture, no
Restricted Subsidiary of the Company will directly or indirectly guarantee, or
become jointly and severally liable with respect to any Debt Securities of the
Company (excluding, in any event, (x) Acquired Debt and (y) guarantees of such
Acquired Debt or any other Indebtedness of the Company and its Restricted
Subsidiaries to the extent a guarantee is required as a result of the assumption
by the Company or any of its Restricted Subsidiaries of such Acquired Debt
described in clause (x) pursuant to the terms thereof as they existed at the
time of and after giving effect to (and are not modified in contemplation of,
other than to give effect to) the assumption of or acquisition of such Acquired
Debt) issued after the date of this Indenture that are subordinate or junior in
right of payment to any Senior Debt of the Company (“Other Senior Subordinated
Debt Securities”), unless a senior subordinated Subsidiary Guarantee as provided
in Article 11 is provided in respect of the Notes by such Restricted
Subsidiary.  The foregoing does

 

62

--------------------------------------------------------------------------------


 

not apply to distinctions between categories of Indebtedness that exist by
reason of any Liens securing some but not all of such Indebtedness or securing
such Indebtedness with greater or lesser priority or with different collateral.

 


SECTION 4.16.                             PAYMENTS FOR CONSENT.

 

The Company shall not, and will not permit any of its Restricted Subsidiaries
to, directly or indirectly, pay or cause to be paid any consideration to or for
the benefit of any Holder of Notes for or as an inducement to any consent,
waiver or amendment of any of the terms or provisions of this Indenture or the
Notes unless such consideration is offered to be paid and is paid to all Holders
of the Notes that consent, waive or agree to amend in the time frame set forth
in the solicitation documents relating to such consent, waiver or agreement.

 


SECTION 4.17.                             DESIGNATION OF RESTRICTED AND
UNRESTRICTED SUBSIDIARIES.


 

Each of the Shreveport Entities shall be an Unrestricted Subsidiary.  Further,
the Board of Directors may designate any Restricted Subsidiary to be an
Unrestricted Subsidiary if that designation would not cause a Default.  If a
Restricted Subsidiary is designated as an Unrestricted Subsidiary, the aggregate
fair market value of all outstanding Investments owned by the Company and its
Restricted Subsidiaries in the Subsidiary properly designated will be deemed to
be an Investment made as of the time of the designation and will constitute
Restricted Investments under the first paragraph of Section 4.07 hereof or, if
eligible, Permitted Investments, as determined by the Company.  That designation
will only be permitted if the Investment would be permitted at that time and if
the Restricted Subsidiary otherwise meets the definition of an Unrestricted
Subsidiary.  The Board of Directors may redesignate any Unrestricted Subsidiary
to be a Restricted Subsidiary if the redesignation would not cause a Default.

 


SECTION 4.18.                             BUSINESS ACTIVITIES.

 

The Company shall not, and shall not permit any Restricted Subsidiary to, engage
in any business other than Permitted Businesses, except to such extent as would
not be material to the Company and its Restricted Subsidiaries taken as a whole.

 


SECTION 4.19.                             PAYMENT OF LIQUIDATED DAMAGES.

 

If Liquidated Damages are payable due to the occurrence of a Registration
Default as described in the Registration Rights Agreement, the Company shall
deliver to the Trustee a certificate to that effect stating (1) the amount of
such Liquidated Damages that are payable and (2) the date on which such
Liquidated Damages are payable.  Unless and until a Responsible Officer of the
Trustee receives at the Corporate Trust Office of the Trustee such a
certificate, the Trustee may assume without inquiry that no such Liquidated
Damages are payable.  If the Company has paid Liquidated Damages directly to the
person entitled to it, the Company shall deliver to the Trustee a certificate
setting forth the particulars of such payment.

 


SECTION 4.20.                             COVENANT SUSPENSION.


 

(a)           During any period of time (a “Suspension Period”) that: (i) the
Notes have Investment Grade Ratings from both Rating Agencies and (ii) no
Default or Event of Default has occurred and is continuing under this Indenture
(the occurrence of the events described in the foregoing clauses (i) and (ii)
being collectively referred to as a “Covenant Suspension Event,” the Company and
its Subsidiaries will not be subject to the following provisions of this
Indenture, and during a Suspension Period, the Board of Directors of the Company
may not designate any of its Subsidiaries as Unrestricted Subsidiaries

 

63

--------------------------------------------------------------------------------


 

unless the Board of Directors of the Company could have designated such
Subsidiaries as Unrestricted Subsidiaries in compliance with this Indenture
assuming the following sections of this Indenture had not been suspended:

 

(1)            SECTION 4.07,

 

(2)            SECTION 4.08,

 

(3)            SECTION 4.09,

 

(4)            SECTION 4.10,

 

(5)            SECTION 4.11,

 

(6)            SECTION 4.18, AND

 

(7)            CLAUSE (4) OF THE FIRST PARAGRAPH OF SECTION 5.01

 

(COLLECTIVELY, THE “SUSPENDED COVENANTS”).  UPON THE OCCURRENCE OF A COVENANT
SUSPENSION EVENT, THE AMOUNT OF EXCESS PROCEEDS SHALL BE SET AT ZERO.

 

(b)           In the event that the Company and its Restricted Subsidiaries are
not subject to the Suspended Covenants with respect to the Notes for any period
of time as a result of the preceding paragraph and, subsequently, at least one
of the two designated Rating Agencies withdraws its rating or downgrades the
rating assigned to the notes below the required Investment Grade Rating (such
date of withdrawal or downgrade, the “Reinstatement Date”), then the Company and
its Restricted Subsidiaries will after the Reinstatement Date again be subject
to the Suspended Covenants with respect to future events for the benefit of the
Notes.

 

(c)           On the Reinstatement Date, all Indebtedness incurred, or
Disqualified Stock or preferred stock issued, during the Suspension Period will
be subject to Section 4.09 hereof.  To the extent such Indebtedness,
Disqualified Stock or preferred stock would not be so permitted to be incurred
or issued pursuant to Section 4.09, such Indebtedness, Disqualified Stock or
preferred stock will be deemed to have been outstanding on the issue date of the
notes, so that it is classified as permitted under clause (2) of the second
paragraph of Section 4.09.

 

(d)           Calculations made after the Reinstatement Date of the amount
available to be made as Restricted Payments under Section 4.07 will be made as
though such covenant had been in effect from the issue date of the notes and
throughout the Suspension Period.  Accordingly, Restricted Payments made during
the Suspension Period will reduce the amount available to be made as Restricted
Payments under the first paragraph of Section 4.07 to the extent provided
therein.

 

(e)           Notwithstanding that the Suspended Covenants may be reinstated, no
Default or Event of Default will be deemed to have occurred as a result of a
failure to comply with the Suspended Covenants during the Suspension Period (or
on the Reinstatement Date or after the Suspension Period based solely on events
that occurred during the Suspension Period).

 

(f)            Notwithstanding the foregoing, neither (i) the continued
existence, after the Reinstatement Date, of facts and circumstances or
obligations that were incurred or otherwise came into existence during a
Suspension Period nor (ii) the performance of any such obligations, shall
constitute a breach of any covenant set forth in this Indenture or cause a
Default or Event of Default hereunder; provided that

 

64

--------------------------------------------------------------------------------


 

(1) the Company and its Restricted Subsidiaries did not incur or otherwise cause
such facts and circumstances or obligations to exist in anticipation of a
withdrawal or downgrade by the applicable Rating Agency below an Investment
Grade Rating and (2) the Company reasonably believed that such incurrence or
actions would not result in such withdrawal or downgrade.

 


ARTICLE 5


 


SUCCESSORS


 


SECTION 5.01.                             MERGER, CONSOLIDATION OR SALE OF
ASSETS.


 

The Company shall not, directly or indirectly: (1) consolidate or merge with or
into another Person (whether or not the Company is the surviving corporation);
or (2) sell, assign, transfer, convey or otherwise dispose of all or
substantially all of the properties or assets of the Company and its Restricted
Subsidiaries taken as a whole, in one or more related transactions, to another
Person unless:  (i) either (A) the Company is the surviving corporation; or
(B) the Person formed by or surviving any such consolidation or merger (if other
than the Company) or to which such sale, assignment, transfer, conveyance or
other disposition has been made is a corporation organized or existing under the
laws of the United States, any state of the United States or the District of
Columbia; (ii) the Person formed by or surviving any such consolidation or
merger (if other than the Company) or the Person to which such sale, assignment,
transfer, conveyance or other disposition has been made assumes all the
obligations of the Company under the Notes, this Indenture and the Registration
Rights Agreement pursuant to agreements reasonably satisfactory to the Trustee;
(iii) immediately after such transaction no Default or Event of Default exists;
and (iv) on the date of such transaction after giving pro forma effect thereto
and to any related financing transactions as if the same had occurred at the
beginning of the applicable four-quarter period, (a) the Company or the Person
formed by or surviving any such consolidation or merger (if other than the
Company), or to which such sale, assignment, transfer, conveyance or other
disposition has been made, will be permitted to incur at least $1.00 of
additional Indebtedness pursuant to the Fixed Charge Coverage Ratio test set
forth in the first paragraph of Section 4.09 hereof or (b) the Company (or the
Person formed by or surviving any such consolidation or merger (if other than
the Company) or the Person to which such sale, assignment, transfer, conveyance
or other disposition has been made) and its Restricted Subsidiaries will have a
Fixed Charge Coverage Ratio equal to or greater than the Fixed Charge Coverage
Ratio for the Company and its Restricted Subsidiaries immediately prior to such
transaction.  In addition, the Company may not, directly or indirectly, lease
all or substantially all of its properties or assets, in one or more related
transactions, to any other Person.

 

Upon any sale, assignment, transfer, conveyance or other disposition of all or
substantially all of the Company’s and its Restricted Subsidiaries’ assets,
taken as a whole, in compliance with the provisions of this Section 5.01, the
Company will be released from the obligations under the Notes and this Indenture
except with respect to any obligations that arise from, or are related to, such
transaction.

 

This Section 5.01 will not apply to:  (i) a merger, consolidation, sale,
assignment, transfer, conveyance or other disposition of assets between or among
the Company and any of its Restricted Subsidiaries; (ii) a merger between the
Company and an Affiliate of the Company incorporated solely for the purpose of
reincorporating or reorganizing the Company in another State of the United
States; or (iii) the Argosy Transactions.

 

65

--------------------------------------------------------------------------------


 


SECTION 5.02.                             SUCCESSOR CORPORATION SUBSTITUTED.


 

Upon any consolidation or merger, or any sale, assignment, transfer, lease,
conveyance or other disposition of all or substantially all of the Company’s or
its Restricted Subsidiaries’ assets, taken as a whole, in compliance with
Section 5.01 hereof, the successor corporation formed by such consolidation or
into or with which the Company is merged or to which such sale, assignment,
transfer, lease, conveyance or other disposition is made shall succeed to, and
be substituted for (so that from and after the date of such consolidation,
merger, sale, lease, conveyance or other disposition, the provisions of this
Indenture referring to the “Company” shall refer instead to the successor
corporation and not to the Company), and may exercise every right and power of
the Company under this Indenture with the same effect as if such successor
Person had been named as the Company herein; provided, however, that the
predecessor Company shall not be relieved from the obligation to pay the
principal of and interest on the Notes except in the case of a sale, assignment,
transfer, conveyance or other disposition of all of the Company’s or its
Restricted Subsidiaries’ assets, taken as a whole, that meets the requirements
of Section 5.01 hereof.

 


ARTICLE 6


 


DEFAULTS AND REMEDIES


 


SECTION 6.01.                             EVENTS OF DEFAULT.


 

An “Event of Default” occurs if:

 


(A)           THE COMPANY DEFAULTS IN THE PAYMENT WHEN DUE OF INTEREST ON, OR
LIQUIDATED DAMAGES WITH RESPECT TO, THE NOTES AND SUCH DEFAULT CONTINUES FOR A
PERIOD OF 30 DAYS WHETHER OR NOT PROHIBITED BY THE SUBORDINATION PROVISIONS OF
ARTICLE 10;


 


(B)           THE COMPANY DEFAULTS IN THE PAYMENT WHEN DUE OF PRINCIPAL OF OR
PREMIUM, IF ANY, ON THE NOTES WHEN THE SAME BECOMES DUE AND PAYABLE AT MATURITY,
UPON REDEMPTION (INCLUDING IN CONNECTION WITH AN OFFER TO PURCHASE) OR
OTHERWISE, WHETHER OR NOT PROHIBITED BY THE SUBORDINATION PROVISIONS OF
ARTICLE 10;


 


(C)           THE COMPANY OR ANY OF ITS RESTRICTED SUBSIDIARIES FAILS TO COMPLY
WITH ANY OF THE PROVISIONS OF SECTIONS 4.10, 4.14 OR 5.01 HEREOF;


 


(D)           THE COMPANY OR ANY OF ITS RESTRICTED SUBSIDIARIES FAILS TO OBSERVE
OR PERFORM ANY OTHER COVENANT, REPRESENTATION, WARRANTY OR OTHER AGREEMENT IN
THIS INDENTURE OR THE NOTES FOR 60 DAYS AFTER RECEIPT OF NOTICE TO THE COMPANY
BY THE TRUSTEE OR THE HOLDERS OF AT LEAST 25% IN AGGREGATE PRINCIPAL AMOUNT OF
THE NOTES THEN OUTSTANDING VOTING AS A SINGLE CLASS;


 


(E)           A DEFAULT OCCURS UNDER ANY MORTGAGE, INDENTURE OR INSTRUMENT UNDER
WHICH THERE MAY BE ISSUED OR BY WHICH THERE MAY BE SECURED OR EVIDENCED ANY
INDEBTEDNESS FOR MONEY BORROWED BY THE COMPANY OR ANY OF ITS RESTRICTED
SUBSIDIARIES THAT IS A SIGNIFICANT SUBSIDIARY OR ANY GROUP OF RESTRICTED
SUBSIDIARIES THAT, TAKEN AS A WHOLE, WOULD CONSTITUTE A SIGNIFICANT SUBSIDIARY
(OR THE PAYMENT OF WHICH IS GUARANTEED BY THE COMPANY OR ANY OF ITS RESTRICTED
SUBSIDIARIES THAT IS A SIGNIFICANT SUBSIDIARY OR ANY GROUP OF RESTRICTED
SUBSIDIARIES THAT, TAKEN AS A WHOLE, WOULD CONSTITUTE A SIGNIFICANT SUBSIDIARY)
WHETHER SUCH INDEBTEDNESS OR GUARANTEE NOW EXISTS, OR IS CREATED AFTER THE DATE
OF THIS INDENTURE, IF THAT DEFAULT:  (I) IS CAUSED BY A FAILURE TO PAY PRINCIPAL
ON SUCH INDEBTEDNESS AT FINAL MATURITY (A “PAYMENT DEFAULT”); OR (II) RESULTS IN
THE ACCELERATION OF SUCH INDEBTEDNESS PRIOR TO ITS EXPRESS MATURITY, AND, IN
EACH CASE, THE PRINCIPAL AMOUNT OF ANY SUCH INDEBTEDNESS, TOGETHER WITH THE
PRINCIPAL AMOUNT OF ANY OTHER SUCH INDEBTEDNESS UNDER


 


66

--------------------------------------------------------------------------------



 


WHICH THERE HAS BEEN A PAYMENT DEFAULT OR THE MATURITY OF WHICH HAS BEEN SO
ACCELERATED, AGGREGATES $100.0 MILLION OR MORE; PROVIDED, THAT THIS CLAUSE (E)
SHALL NOT APPLY TO ANY INVESTMENT GUARANTEE OR INVESTMENT GUARANTEE INDEBTEDNESS
UNLESS THE COMPANY OR ONE OF ITS RESTRICTED SUBSIDIARIES DEFAULTS IN THE
PERFORMANCE OF ITS PAYMENT OBLIGATIONS IN RESPECT OF ITS INVESTMENT GUARANTEE OF
SUCH INVESTMENT GUARANTEE INDEBTEDNESS;


 


(F)            A FINAL JUDGMENT OR FINAL JUDGMENTS FOR THE PAYMENT OF MONEY ARE
ENTERED BY A COURT OR COURTS OF COMPETENT JURISDICTION AGAINST THE COMPANY OR
ANY OF ITS RESTRICTED SUBSIDIARIES THAT IS A SIGNIFICANT SUBSIDIARY OR ANY GROUP
OF RESTRICTED SUBSIDIARIES THAT, TAKEN AS A WHOLE, WOULD CONSTITUTE A
SIGNIFICANT SUBSIDIARY AND SUCH JUDGMENT OR JUDGMENTS REMAIN UNDISCHARGED FOR A
PERIOD (DURING WHICH EXECUTION SHALL NOT BE EFFECTIVELY STAYED) OF 60 DAYS;
PROVIDED THAT THE AGGREGATE OF ALL SUCH UNDISCHARGED JUDGMENTS EXCEEDS $100
MILLION;


 


(G)           THE COMPANY OR ANY OF ITS RESTRICTED SUBSIDIARIES THAT IS A
SIGNIFICANT SUBSIDIARY OR ANY GROUP OF RESTRICTED SUBSIDIARIES THAT, TAKEN AS A
WHOLE, WOULD CONSTITUTE A SIGNIFICANT SUBSIDIARY PURSUANT TO OR WITHIN THE
MEANING OF BANKRUPTCY LAW (I) COMMENCES A VOLUNTARY CASE, (II) CONSENTS TO THE
ENTRY OF AN ORDER FOR RELIEF AGAINST IT IN AN INVOLUNTARY CASE, (III) CONSENTS
TO THE APPOINTMENT OF A CUSTODIAN OF IT OR FOR ALL OR SUBSTANTIALLY ALL OF ITS
PROPERTY, (IV) MAKES A GENERAL ASSIGNMENT FOR THE BENEFIT OF ITS CREDITORS, OR
(V) GENERALLY IS NOT PAYING ITS DEBTS AS THEY BECOME DUE; OR


 


(H)           A COURT OF COMPETENT JURISDICTION ENTERS AN ORDER OR DECREE UNDER
ANY BANKRUPTCY LAW THAT (I) IS FOR RELIEF AGAINST THE COMPANY OR ANY OF ITS
RESTRICTED SUBSIDIARIES THAT IS A SIGNIFICANT SUBSIDIARY OR ANY GROUP OF
RESTRICTED SUBSIDIARIES THAT, TAKEN AS A WHOLE, WOULD CONSTITUTE A SIGNIFICANT
SUBSIDIARY IN AN INVOLUNTARY CASE; (II) APPOINTS A CUSTODIAN OF THE COMPANY OR
ANY OF ITS RESTRICTED SUBSIDIARIES THAT IS A SIGNIFICANT SUBSIDIARY OR ANY GROUP
OF RESTRICTED SUBSIDIARIES THAT, TAKEN AS A WHOLE, WOULD CONSTITUTE A
SIGNIFICANT SUBSIDIARY OR FOR ALL OR SUBSTANTIALLY ALL OF THE PROPERTY OF THE
COMPANY OR ANY OF ITS RESTRICTED SUBSIDIARIES THAT IS A SIGNIFICANT SUBSIDIARY
OR ANY GROUP OF RESTRICTED SUBSIDIARIES THAT, TAKEN AS A WHOLE, WOULD CONSTITUTE
A SIGNIFICANT SUBSIDIARY; OR (III) ORDERS THE LIQUIDATION OF THE COMPANY OR ANY
OF ITS RESTRICTED SUBSIDIARIES THAT IS A SIGNIFICANT SUBSIDIARY OR ANY GROUP OF
RESTRICTED SUBSIDIARIES THAT, TAKEN AS A WHOLE, WOULD CONSTITUTE A SIGNIFICANT
SUBSIDIARY; AND THE ORDER OR DECREE REMAINS UNSTAYED AND IN EFFECT FOR 60
CONSECUTIVE DAYS.


 


SECTION 6.02.                             ACCELERATION.

 

If any Event of Default (other than an Event of Default specified in clause (g)
or (h) of Section 6.01 hereof with respect to the Company, any Restricted
Subsidiary that is a Significant Subsidiary or any group of Restricted
Subsidiaries that, taken as a whole, would constitute a Significant Subsidiary)
occurs and is continuing, the Trustee or the Holders of at least 25% in
principal amount of the then outstanding Notes may declare all the Notes to be
due and payable immediately.  Upon any such declaration, the Notes shall become
due and payable immediately.  Notwithstanding the foregoing, if an Event of
Default specified in clause (g) or (h) of Section 6.01 hereof occurs with
respect to the Company, all outstanding Notes shall be due and payable
immediately without further action or notice.  The Holders of a majority in
aggregate principal amount of the then outstanding Notes by written notice to
the Trustee may on behalf of all of the Holders rescind an acceleration and its
consequences if the rescission would not conflict with any judgment or decree
and if the Trustee shall have received an Officers’ Certificate that all
existing Events of Default (except nonpayment of principal, interest or premium
that has become due solely because of the acceleration) have been cured or
waived.

 

67

--------------------------------------------------------------------------------


 


SECTION 6.03.                             OTHER REMEDIES.

 

If an Event of Default occurs and is continuing, the Trustee may pursue any
available remedy to collect the payment of principal, premium and Liquidated
Damages, if any, and interest on the Notes or to enforce the performance of any
provision of the Notes or this Indenture.

 

The Trustee may maintain a proceeding even if it does not possess any of the
Notes or does not produce any of them in the proceeding.  A delay or omission by
the Trustee or any Holder of a Note in exercising any right or remedy accruing
upon an Event of Default shall not impair the right or remedy or constitute a
waiver of or acquiescence in the Event of Default.  All remedies are cumulative
to the extent permitted by law.

 


SECTION 6.04.                             WAIVER OF PAST DEFAULTS.

 

Holders of not less than a majority in aggregate principal amount of the then
outstanding Notes by notice to the Trustee may on behalf of the Holders of all
of the Notes waive an existing Default or Event of Default and its consequences
hereunder, except a continuing Default or Event of Default in the payment of the
principal of, premium and Liquidated Damages, if any, or interest on, the Notes
(including in connection with an offer to purchase) (provided, however, that the
Holders of a majority in aggregate principal amount of the then outstanding
Notes may rescind an acceleration and its consequences, including any related
payment default that resulted from such acceleration).  Upon any such waiver,
such Default shall cease to exist, and any Event of Default arising therefrom
shall be deemed to have been cured for every purpose of this Indenture; but no
such waiver shall extend to any subsequent or other Default or impair any right
consequent thereon.

 


SECTION 6.05.                             CONTROL BY MAJORITY.

 

Holders of a majority in principal amount of the then outstanding Notes may
direct the time, method and place of conducting any proceeding for exercising
any remedy available to the Trustee or exercising any trust or power conferred
on it.  However, the Trustee may refuse to follow any direction that conflicts
with law or this Indenture that the Trustee determines may be unduly prejudicial
to the rights of other Holders of Notes or that may involve the Trustee in
personal liability.

 


SECTION 6.06.                             LIMITATION ON SUITS.

 

A Holder of a Note may pursue a remedy with respect to this Indenture or the
Notes only if:

 


(A)           THE HOLDER OF A NOTE GIVES TO THE TRUSTEE WRITTEN NOTICE OF A
CONTINUING EVENT OF DEFAULT;


 


(B)           THE HOLDERS OF AT LEAST 25% IN PRINCIPAL AMOUNT OF THE THEN
OUTSTANDING NOTES MAKE A WRITTEN REQUEST TO THE TRUSTEE TO PURSUE THE REMEDY;


 


(C)           SUCH HOLDER OF A NOTE OR HOLDERS OF NOTES OFFER AND, IF REQUESTED,
PROVIDE TO THE TRUSTEE INDEMNITY SATISFACTORY TO THE TRUSTEE AGAINST ANY LOSS,
LIABILITY OR EXPENSE;


 


(D)           THE TRUSTEE DOES NOT COMPLY WITH THE REQUEST WITHIN 60 DAYS AFTER
RECEIPT OF THE REQUEST AND THE OFFER AND, IF REQUESTED, THE PROVISION OF
INDEMNITY; AND

 

68

--------------------------------------------------------------------------------



(E)           DURING SUCH 60-DAY PERIOD THE HOLDERS OF A MAJORITY IN PRINCIPAL
AMOUNT OF THE THEN OUTSTANDING NOTES DO NOT GIVE THE TRUSTEE A DIRECTION
INCONSISTENT WITH THE REQUEST.


 

A Holder of a Note may not use this Indenture to prejudice the rights of another
Holder of a Note or to obtain a preference or priority over another Holder of a
Note.

 


SECTION 6.07.                             RIGHTS OF HOLDERS OF NOTES TO RECEIVE
PAYMENT.

 

Notwithstanding any other provision of this Indenture, the right of any Holder
of a Note to receive payment of principal, premium and Liquidated Damages, if
any, and interest on the Note, on or after the respective due dates expressed in
the Note (including in connection with an offer to purchase), or to bring suit
for the enforcement of any such payment on or after such respective dates, shall
not be impaired or affected without the consent of such Holder.

 


SECTION 6.08.                             COLLECTION SUIT BY TRUSTEE.

 

If an Event of Default specified in Section 6.01(a) or (b) occurs and is
continuing, the Trustee is authorized to recover judgment in its own name and as
Trustee of an express trust against the Company for the whole amount of
principal of, premium and Liquidated Damages, if any, and interest remaining
unpaid on the Notes and interest on overdue principal and, to the extent lawful,
interest and such further amount as shall be sufficient to cover the costs and
expenses of collection, including the reasonable compensation, expenses,
disbursements and advances of the Trustee, its agents and counsel.

 


SECTION 6.09.                             TRUSTEE MAY FILE PROOFS OF CLAIM.

 

The Trustee is authorized to file such proofs of claim and other papers or
documents as may be necessary or advisable in order to have the claims of the
Trustee (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Trustee, its agents and counsel) and the
Holders of the Notes allowed in any judicial proceedings relative to the Company
(or any other obligor upon the Notes), its creditors or its property and shall
be entitled and empowered to collect, receive and distribute any money or other
property payable or deliverable on any such claims and any custodian in any such
judicial proceeding is hereby authorized by each Holder to make such payments to
the Trustee, and in the event that the Trustee shall consent to the making of
such payments directly to the Holders, to pay to the Trustee any amount due to
it for the reasonable compensation, expenses, disbursements and advances of the
Trustee, its agents and counsel, and any other amounts due the Trustee under
Section 7.07 hereof.  To the extent that the payment of any such compensation,
expenses, disbursements and advances of the Trustee, its agents and counsel, and
any other amounts due the Trustee under Section 7.07 hereof out of the estate in
any such proceeding, shall be denied for any reason, payment of the same shall
be secured by a Lien on, and shall be paid out of, any and all distributions,
dividends, money, securities and other properties that the Holders may be
entitled to receive in such proceeding whether in liquidation or under any plan
of reorganization or arrangement or otherwise.  Nothing herein contained shall
be deemed to authorize the Trustee to authorize or consent to or accept or adopt
on behalf of any Holder any plan of reorganization, arrangement, adjustment or
composition affecting the Notes or the rights of any Holder, or to authorize the
Trustee to vote in respect of the claim of any Holder in any such proceeding.

 

69

--------------------------------------------------------------------------------


 


SECTION 6.10.                             PRIORITIES.

 

If the Trustee collects any money pursuant to this Article, it shall pay out the
money in the following order:

 

First:  to the Trustee, its agents and attorneys for amounts due under
Section 7.07 hereof, including payment of all compensation, expense and
liabilities incurred, and all advances made, by the Trustee and the costs and
expenses of collection;

 

Second:  to Holders of Notes for amounts due and unpaid on the Notes for
principal, premium and Liquidated Damages, if any, and interest, ratably,
without preference or priority of any kind, according to the amounts due and
payable on the Notes for principal, premium and Liquidated Damages, if any and
interest, respectively; and

 

Third:  to the Company or to such party as a court of competent jurisdiction
shall direct.

 

The Trustee may fix a record date and payment date for any payment to Holders of
Notes pursuant to this Section 6.10.

 


SECTION 6.11.                             UNDERTAKING FOR COSTS.

 

In any suit for the enforcement of any right or remedy under this Indenture or
in any suit against the Trustee for any action taken or omitted by it as a
Trustee, a court in its discretion may require the filing by any party litigant
in the suit of an undertaking to pay the costs of the suit, and the court in its
discretion may assess reasonable costs, including reasonable attorneys’ fees,
against any party litigant in the suit, having due regard to the merits and good
faith of the claims or defenses made by the party litigant.  This Section does
not apply to a suit by the Trustee, a suit by a Holder of a Note pursuant to
Section 6.07 hereof, or a suit by Holders of more than 10% in principal amount
of the then outstanding Notes.

 


ARTICLE 7


 


TRUSTEE

 


SECTION 7.01.                             DUTIES OF TRUSTEE.

 

(a)           If an Event of Default has occurred and is continuing, the Trustee
shall exercise such of the rights and powers vested in it by this Indenture, and
use the same degree of care and skill in its exercise, as a prudent person would
exercise or use under the circumstances in the conduct of such person’s own
affairs.

 

(b)           Except during the continuance of an Event of Default:

 

(I)            THE DUTIES OF THE TRUSTEE SHALL BE DETERMINED SOLELY BY THE
EXPRESS PROVISIONS OF THIS INDENTURE AND THE TRUSTEE NEED PERFORM ONLY THOSE
DUTIES THAT ARE SPECIFICALLY SET FORTH IN THIS INDENTURE AND NO OTHERS, AND NO
IMPLIED COVENANTS OR OBLIGATIONS SHALL BE READ INTO THIS INDENTURE AGAINST THE
TRUSTEE; AND

 

(II)           IN THE ABSENCE OF BAD FAITH ON ITS PART, THE TRUSTEE MAY
CONCLUSIVELY RELY, AS TO THE TRUTH OF THE STATEMENTS AND THE CORRECTNESS OF THE
OPINIONS EXPRESSED THEREIN, UPON CERTIFICATES OR OPINIONS FURNISHED TO THE
TRUSTEE AND CONFORMING TO THE REQUIREMENTS

 

70

--------------------------------------------------------------------------------


 

OF THIS INDENTURE.  HOWEVER, THE TRUSTEE SHALL EXAMINE THE CERTIFICATES AND
OPINIONS TO DETERMINE WHETHER OR NOT THEY CONFORM TO THE REQUIREMENTS OF THIS
INDENTURE.

 

(c)           The Trustee may not be relieved from liabilities for its own
negligent action, its own negligent failure to act, or its own willful
misconduct, except that:

 

(I)            THIS PARAGRAPH DOES NOT LIMIT THE EFFECT OF PARAGRAPH (B) OF THIS
SECTION;

 

(II)           THE TRUSTEE SHALL NOT BE LIABLE FOR ANY ERROR OF JUDGMENT MADE IN
GOOD FAITH BY A RESPONSIBLE OFFICER, UNLESS IT IS PROVED THAT THE TRUSTEE WAS
NEGLIGENT IN ASCERTAINING THE PERTINENT FACTS; AND

 

(III)          THE TRUSTEE SHALL NOT BE LIABLE WITH RESPECT TO ANY ACTION IT
TAKES OR OMITS TO TAKE IN GOOD FAITH IN ACCORDANCE WITH A DIRECTION RECEIVED BY
IT PURSUANT TO SECTION 6.05 HEREOF.

 

(d)           Whether or not therein expressly so provided, every provision of
this Indenture that in any way relates to the Trustee is subject to
paragraphs (a), (b), and (c) of this Section.

 

(e)           No provision of this Indenture shall require the Trustee to expend
or risk its own funds or incur any liability.  The Trustee shall be under no
obligation to exercise any of its rights and powers under this Indenture at the
request of any Holders, unless such Holder shall have offered to the Trustee
security and indemnity satisfactory to it against any loss, liability or
expense.

 

(f)            The Trustee shall not be liable for interest on any money
received by it except as the Trustee may agree in writing with the Company. 
Money held in trust by the Trustee need not be segregated from other funds
except to the extent required by law.

 


SECTION 7.02.                             RIGHTS OF TRUSTEE.

 

(a)           The Trustee may conclusively rely upon any document believed by it
to be genuine and to have been signed or presented by the proper Person.  The
Trustee need not investigate any fact or matter stated in the document.

 

(b)           Before the Trustee acts or refrains from acting, it may require an
Officers’ Certificate or an Opinion of Counsel or both.  The Trustee shall not
be liable for any action it takes or omits to take in good faith in reliance on
such Officers’ Certificate or Opinion of Counsel.  The Trustee may consult with
counsel and the written advice of such counsel or any Opinion of Counsel shall
be full and complete authorization and protection from liability in respect of
any action taken, suffered or omitted by it hereunder in good faith and in
reliance thereon.

 

(c)           The Trustee may act through its attorneys and agents and shall not
be responsible for the misconduct or negligence of any agent appointed with due
care.

 

(d)           The Trustee shall not be liable for any action it takes or omits
to take in good faith that it believes to be authorized or within the rights or
powers conferred upon it by this Indenture.

 

(e)           Unless otherwise specifically provided in this Indenture, any
demand, request, direction or notice from the Company shall be sufficient if
signed by an Officer of the Company.

 

71

--------------------------------------------------------------------------------


 

(f)            The Trustee shall be under no obligation to exercise any of the
rights or powers vested in it by this Indenture at the request or direction of
any of the Holders unless such Holders shall have offered to the Trustee
reasonable security or indemnity against the costs, expenses and liabilities
that might be incurred by it in compliance with such request or direction.

 


SECTION 7.03.                             INDIVIDUAL RIGHTS OF TRUSTEE.

 

The Trustee in its individual or any other capacity may become the owner or
pledgee of Notes and may otherwise deal with the Company or any Affiliate of the
Company with the same rights it would have if it were not Trustee.  However, in
the event that the Trustee acquires any conflicting interest it must eliminate
such conflict within 90 days, apply to the SEC for permission to continue as
Trustee or resign.  Any Agent may do the same with like rights and duties.  The
Trustee is also subject to Sections 7.10 and 7.11 hereof.

 


SECTION 7.04.                             TRUSTEE’S DISCLAIMER.

 

The Trustee shall not be responsible for and makes no representation as to the
validity or adequacy of this Indenture or the Notes, it shall not be accountable
for the Company’s use of the proceeds from the Notes or any money paid to the
Company or upon the Company’s direction under any provision of this Indenture,
it shall not be responsible for the use or application of any money received by
any Paying Agent other than the Trustee, and it shall not be responsible for any
statement or recital herein or any statement in the Notes or any other document
in connection with the sale of the Notes or pursuant to this Indenture other
than its certificate of authentication.

 


SECTION 7.05.                             NOTICE OF DEFAULTS.

 

If a Default or Event of Default occurs and is continuing and if it is known to
the Trustee, the Trustee shall mail to Holders of Notes a notice of the Default
or Event of Default within 90 days after it occurs.  Except in the case of a
Default or Event of Default in payment of principal of, premium, if any, or
interest on any Note, the Trustee may withhold the notice if and so long as a
committee of its Responsible Officers in good faith determines that withholding
the notice is in the interests of the Holders of the Notes.

 


SECTION 7.06.                             REPORTS BY TRUSTEE TO HOLDERS OF THE
NOTES.

 

Within 60 days after each May 15 beginning with the May 15 following the date of
this Indenture, and for so long as Notes remain outstanding, the Trustee shall
mail to the Holders of the Notes a brief report dated as of such reporting date
that complies with TIA § 313(a) (but if no event described in TIA § 313(a) has
occurred within the twelve months preceding the reporting date, no report need
be transmitted).  The Trustee also shall comply with TIA § 313(b)(2).  The
Trustee shall also transmit by mail all reports as required by TIA § 313(c).

 

A copy of each report at the time of its mailing to the Holders of Notes shall
be mailed to the Company and filed with the SEC and each stock exchange on which
the Notes are listed in accordance with TIA § 313(d).  The Company shall
promptly notify the Trustee when the Notes are listed on any stock exchange.

 


SECTION 7.07.                             COMPENSATION AND INDEMNITY.

 

The Company shall pay to the Trustee from time to time compensation for its
acceptance of this Indenture and services hereunder as agreed between the
Company and the Trustee.  The Trustee’s

 

72

--------------------------------------------------------------------------------


 

compensation shall not be limited by any law on compensation of a Trustee of an
express trust.  The Company shall reimburse the Trustee promptly upon request
for all reasonable disbursements, advances and expenses incurred or made by it
in addition to the compensation for its services.  Such expenses shall include
the reasonable compensation, disbursements and expenses of the Trustee’s agents
and counsel.

 

The Company shall indemnify the Trustee against any and all losses, liabilities
or expenses incurred by it arising out of or in connection with the acceptance
or administration of its duties under this Indenture, including the costs and
expenses of enforcing this Indenture against the Company (including this
Section 7.07) and defending itself against any claim (whether asserted by the
Company or any Holder or any other person) or liability in connection with the
exercise or performance of any of its powers or duties hereunder, except to the
extent any such loss, liability or expense may be attributable to its negligence
or bad faith.  The Trustee shall notify the Company promptly of any claim for
which it may seek indemnity.  Failure by the Trustee to so notify the Company
shall not relieve the Company of its obligations hereunder.  The Company shall
defend the claim and the Trustee shall cooperate in the defense.  The Trustee
may have separate counsel and the Company shall pay the reasonable fees and
expenses of such counsel.  The Company need not pay for any settlement made
without its consent, which consent shall not be unreasonably withheld.

 

The obligations of the Company under this Section 7.07 shall survive the
satisfaction and discharge of this Indenture.

 

To secure the Company’s payment obligations in this Section, the Trustee shall
have a Lien prior to the Notes on all money or property held or collected by the
Trustee, except that held in trust to pay principal and interest on particular
Notes.  Such Lien shall survive the satisfaction and discharge of this
Indenture.

 

When the Trustee incurs expenses or renders services after an Event of Default
specified in Section 6.01(g) or (h) hereof occurs, the expenses and the
compensation for the services (including the fees and expenses of its agents and
counsel) are intended to constitute expenses of administration under any
Bankruptcy Law.

 

The Trustee shall comply with the provisions of TIA § 313(b)(2) to the extent
applicable.

 


SECTION 7.08.                             REPLACEMENT OF TRUSTEE.

 

A resignation or removal of the Trustee and appointment of a successor Trustee
shall become effective only upon the successor Trustee’s acceptance of
appointment as provided in this Section.

 

The Trustee may resign in writing at any time and be discharged from the trust
hereby created by so notifying the Company.  The Holders of a majority in
principal amount of the then outstanding Notes may remove the Trustee by so
notifying the Trustee and the Company in writing.  The Company may remove the
Trustee if:

 


(A)           THE TRUSTEE FAILS TO COMPLY WITH SECTION 7.10 HEREOF;


 


(B)           THE TRUSTEE IS ADJUDGED A BANKRUPT OR AN INSOLVENT OR AN ORDER FOR
RELIEF IS ENTERED WITH RESPECT TO THE TRUSTEE UNDER ANY BANKRUPTCY LAW;


 


(C)           A CUSTODIAN OR PUBLIC OFFICER TAKES CHARGE OF THE TRUSTEE OR ITS
PROPERTY; OR


 


(D)           THE TRUSTEE BECOMES INCAPABLE OF ACTING.

 

73

--------------------------------------------------------------------------------


 

If the Trustee resigns or is removed or if a vacancy exists in the office of
Trustee for any reason, the Company shall promptly appoint a successor Trustee. 
Within one year after the successor Trustee takes office, the Holders of a
majority in principal amount of the then outstanding Notes may appoint a
successor Trustee to replace the successor Trustee appointed by the Company.

 

If a successor Trustee does not take office within 60 days after the retiring
Trustee resigns or is removed, the retiring Trustee, the Company, or the Holders
of at least 10% in principal amount of the then outstanding Notes may petition
any court of competent jurisdiction for the appointment of a successor Trustee.

 

If the Trustee, after written request by any Holder who has been a Holder for at
least six months, fails to comply with Section 7.10, such Holder may petition
any court of competent jurisdiction for the removal of the Trustee and the
appointment of a successor Trustee.

 

A successor Trustee shall deliver a written acceptance of its appointment to the
retiring Trustee and to the Company.  Thereupon, the resignation or removal of
the retiring Trustee shall become effective, and the successor Trustee shall
have all the rights, powers and duties of the Trustee under this Indenture.  The
successor Trustee shall mail a notice of its succession to Holders.  The
retiring Trustee shall promptly transfer all property held by it as Trustee to
the successor Trustee; provided all sums owing to the Trustee hereunder have
been paid and subject to the Lien provided for in Section 7.07 hereof. 
Notwithstanding replacement of the Trustee pursuant to this Section 7.08, the
Company’s obligations under Section 7.07 hereof shall continue for the benefit
of the retiring Trustee.

 


SECTION 7.09.                             SUCCESSOR TRUSTEE BY MERGER, ETC.


 

If the Trustee consolidates, merges or converts into, or transfers all or
substantially all of its corporate trust business (including the administration
of the trust created by this Indenture) to, another corporation, the successor
corporation without any further act shall be the successor Trustee.

 


SECTION 7.10.                             ELIGIBILITY; DISQUALIFICATION.

 

There shall at all times be a Trustee hereunder that is a corporation organized
and doing business under the laws of the United States of America or of any
state thereof that is authorized under such laws to exercise corporate trustee
power, that is subject to supervision or examination by federal or state
authorities and that has (or in the case of a subsidiary of a bank holding
company, its bank holding company parent shall have) a combined capital and
surplus of at least $100 million as set forth in its most recent published
annual report of condition.

 

This Indenture shall always have a Trustee who satisfies the requirements of TIA
§§ 310(a)(1), (2) and (5).  The Trustee is subject to TIA § 310(b).

 


SECTION 7.11.                             PREFERENTIAL COLLECTION OF CLAIMS
AGAINST COMPANY.

 

The Trustee is subject to TIA § 311(a), excluding any creditor relationship
listed in TIA § 311(b).  A Trustee who has resigned or been removed shall be
subject to TIA § 311(a) to the extent indicated therein.

 

74

--------------------------------------------------------------------------------


 


ARTICLE 8


 


LEGAL DEFEASANCE AND COVENANT DEFEASANCE

 


SECTION 8.01.                             OPTION TO EFFECT LEGAL DEFEASANCE OR
COVENANT DEFEASANCE.


 

The Company may, at the option of its Board of Directors evidenced by a
resolution set forth in an Officers’ Certificate, at any time, elect to have
either Section 8.02 or 8.03 hereof be applied to all outstanding Notes upon
compliance with the conditions set forth below in this Article 8.

 


SECTION 8.02.                             LEGAL DEFEASANCE AND DISCHARGE.

 

Upon the Company’s exercise under Section 8.01 hereof of the option applicable
to this Section 8.02, the Company shall, subject to the satisfaction of the
conditions set forth in Section 8.04 hereof, be deemed to have been discharged
from its obligations with respect to all outstanding Notes on the date the
conditions set forth below are satisfied (hereinafter, “Legal Defeasance”).  For
this purpose, Legal Defeasance means that the Company shall be deemed to have
paid and discharged the entire Indebtedness represented by the outstanding
Notes, which shall thereafter be deemed to be “outstanding” only for the
purposes of Section 8.05 hereof and the other Sections of this Indenture
referred to in (a) and (b) below, and to have satisfied all its other
obligations under such Notes and this Indenture (and the Trustee, on demand of
and at the expense of the Company, shall execute proper instruments
acknowledging the same), except for the following provisions which shall survive
until otherwise terminated or discharged hereunder:  (a) the rights of Holders
of outstanding Notes to receive payments in respect of the principal of, or
interest or premium and Liquidated Damages, if any, on such Notes when such
payments are due from the trust referred to below, (b) the Company’s obligations
with respect to the Notes concerning issuing temporary Notes, registration of
Notes, the replacement of mutilated, destroyed, lost or stolen Notes and the
maintenance of an office or agency for payment and money for security payments
held in trust, (c) the rights, powers, trusts, duties and immunities of the
Trustee, and the Company’s obligations in connection therewith and (d) this
Article 8.  Subject to compliance with this Article 8, the Company may exercise
its option under this Section 8.02 notwithstanding the prior exercise of its
option under Section 8.03 hereof.

 


SECTION 8.03.                             COVENANT DEFEASANCE.

 

Upon the Company’s exercise under Section 8.01 hereof of the option applicable
to this Section 8.03, the Company shall, subject to the satisfaction of the
conditions set forth in Section 8.04 hereof, be released from its obligations
under the covenants contained in Sections 4.03, 4.07, 4.08, 4.09, 4.10, 4.11,
4.12, 4.13, 4.14, 4.15, 4.16, 4.17 and 4.18 hereof and clause (iv) of
Section 5.01 hereof with respect to the outstanding Notes on and after the date
the conditions set forth in Section 8.04 are satisfied (hereinafter, “Covenant
Defeasance”), and the Notes shall thereafter be deemed not “outstanding” for the
purposes of any direction, waiver, consent or declaration or act of Holders (and
the consequences of any thereof) in connection with such covenants, but shall
continue to be deemed “outstanding” for all other purposes hereunder (it being
understood that such Notes shall not be deemed outstanding for accounting
purposes).  For this purpose, Covenant Defeasance means that, with respect to
the outstanding Notes, the Company may omit to comply with and shall have no
liability in respect of any term, condition or limitation set forth in any such
covenant, whether directly or indirectly, by reason of any reference elsewhere
herein to any such covenant or by reason of any reference in any such covenant
to any other provision herein or in any other document and such omission to
comply shall not constitute a Default or an Event of Default under Section 6.01
hereof, but, except as specified above, the remainder of this Indenture and such
Notes shall be unaffected thereby.  In addition, upon the Company’s exercise
under Section 8.01

 

75

--------------------------------------------------------------------------------


 

hereof of the option applicable to this Section 8.03 hereof, subject to the
satisfaction of the conditions set forth in Section 8.04 hereof, Sections
6.01(c) through 6.01(f) hereof shall not constitute Events of Default.  The
Company may exercise Legal Defeasance regardless of whether it previously has
exercised Covenant Defeasance and the Company may, within 90 days following the
exercise of Covenant Defeasance, redeem the Notes in whole and not in part
pursuant to an optional redemption as provided under Section 3.07(a) hereof and
apply the defeasance trust to such redemption.

 


SECTION 8.04.                             CONDITIONS TO LEGAL OR COVENANT
DEFEASANCE.

 

The following shall be the conditions to the application of either Section 8.02
or 8.03 hereof to the outstanding Notes:

 

In order to exercise either Legal Defeasance or Covenant Defeasance,

 


(A)           THE COMPANY MUST IRREVOCABLY DEPOSIT WITH THE TRUSTEE, IN TRUST,
FOR THE BENEFIT OF THE HOLDERS OF THE NOTES, CASH IN U.S.  DOLLARS, NON-CALLABLE
GOVERNMENT SECURITIES, OR A COMBINATION OF CASH IN U.S.  DOLLARS AND
NON-CALLABLE GOVERNMENT SECURITIES, IN AMOUNTS AS SHALL BE SUFFICIENT, IN THE
OPINION OF A NATIONALLY RECOGNIZED FIRM OF INDEPENDENT PUBLIC ACCOUNTANTS, TO
PAY THE PRINCIPAL OF, OR INTEREST AND PREMIUM AND LIQUIDATED DAMAGES, IF ANY, ON
THE OUTSTANDING NOTES ON THE STATED MATURITY OR ON THE APPLICABLE REDEMPTION
DATE, AS THE CASE MAY BE, AND THE COMPANY MUST SPECIFY WHETHER THE NOTES ARE
BEING DEFEASED TO MATURITY OR TO A PARTICULAR REDEMPTION DATE PROVIDED THAT THE
COMPANY MAY (WITHIN 90 DAYS OF SUCH DEPOSIT) SUBSEQUENTLY REDEEM THE NOTES IN
WHOLE AND IN PART AS PROVIDED UNDER SECTION 3.07(A);


 


(B)           IN THE CASE OF AN ELECTION UNDER SECTION 8.02 HEREOF, THE COMPANY
HAS DELIVERED TO THE TRUSTEE AN OPINION OF COUNSEL CONFIRMING THAT (I) THE
COMPANY HAS RECEIVED FROM, OR THERE HAS BEEN PUBLISHED BY, THE INTERNAL REVENUE
SERVICE A RULING OR (II) SINCE THE DATE OF THIS INDENTURE, THERE HAS BEEN A
CHANGE IN THE APPLICABLE UNITED STATES FEDERAL INCOME TAX LAW, IN EITHER CASE TO
THE EFFECT THAT, THE HOLDERS OF THE OUTSTANDING NOTES SHALL NOT RECOGNIZE
INCOME, GAIN OR LOSS FOR UNITED STATES FEDERAL INCOME TAX PURPOSES AS A RESULT
OF SUCH LEGAL DEFEASANCE AND SHALL BE SUBJECT TO UNITED STATES FEDERAL INCOME
TAX ON THE SAME AMOUNTS, IN THE SAME MANNER AND AT THE SAME TIMES AS WOULD HAVE
BEEN THE CASE IF SUCH LEGAL DEFEASANCE HAD NOT OCCURRED;


 


(C)           IN THE CASE OF AN ELECTION UNDER SECTION 8.03 HEREOF, THE COMPANY
HAS DELIVERED TO THE TRUSTEE AN OPINION OF COUNSEL CONFIRMING THAT THE HOLDERS
OF THE OUTSTANDING NOTES SHALL NOT RECOGNIZE INCOME, GAIN OR LOSS FOR UNITED
STATES FEDERAL INCOME TAX PURPOSES AS A RESULT OF SUCH COVENANT DEFEASANCE AND
SHALL BE SUBJECT TO FEDERAL INCOME TAX ON THE SAME AMOUNTS, IN THE SAME MANNER
AND AT THE SAME TIMES AS WOULD HAVE BEEN THE CASE IF SUCH COVENANT DEFEASANCE
HAD NOT OCCURRED;


 


(D)           NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING ON THE DATE OF SUCH DEPOSIT (OTHER THAN A DEFAULT OR EVENT OF DEFAULT
RESULTING FROM THE INCURRENCE OF INDEBTEDNESS ALL OR A PORTION OF THE PROCEEDS
OF WHICH WILL BE USED TO DEFEASE THE NOTES PURSUANT TO THIS ARTICLE EIGHT
CONCURRENTLY WITH SUCH INCURRENCE) OR INSOFAR AS SECTIONS 6.01(H) OR 6.01(I)
HEREOF IS CONCERNED, AT ANY TIME IN THE PERIOD ENDING ON THE 91ST DAY AFTER THE
DATE OF DEPOSIT;


 


(E)           SUCH LEGAL DEFEASANCE OR COVENANT DEFEASANCE SHALL NOT RESULT IN A
BREACH OR VIOLATION OF, OR CONSTITUTE A DEFAULT UNDER ANY MATERIAL AGREEMENT OR
INSTRUMENT (OTHER THAN THIS INDENTURE OR ANY AGREEMENT OR INSTRUMENT GOVERNING
ANY OTHER INDEBTEDNESS WHICH IS BEING DEFEASED OR DISCHARGED) TO WHICH THE
COMPANY OR ANY OF ITS RESTRICTED SUBSIDIARIES IS A PARTY OR BY WHICH THE COMPANY
OR ANY OF ITS RESTRICTED SUBSIDIARIES IS BOUND;

 

76

--------------------------------------------------------------------------------


 


(F)            THE COMPANY SHALL HAVE DELIVERED TO THE TRUSTEE AN OFFICERS’
CERTIFICATE STATING THAT THE DEPOSIT WAS NOT MADE BY THE COMPANY WITH THE INTENT
OF PREFERRING THE HOLDERS OF NOTES OVER ANY OTHER CREDITORS OF THE COMPANY OR
WITH THE INTENT OF DEFEATING, HINDERING, DELAYING OR DEFRAUDING ANY OTHER
CREDITORS OF THE COMPANY; AND


 


(G)           THE COMPANY SHALL HAVE DELIVERED TO THE TRUSTEE AN OFFICERS’
CERTIFICATE AND AN OPINION OF COUNSEL, EACH STATING THAT ALL CONDITIONS
PRECEDENT PROVIDED FOR OR RELATING TO THE LEGAL DEFEASANCE OR THE COVENANT
DEFEASANCE HAVE BEEN COMPLIED WITH.


 

The Legal Defeasance or Covenant Defeasance will be effective on the day on
which all the applicable conditions above have been satisfied.

 


SECTION 8.05.                             DEPOSITED MONEY AND GOVERNMENT
SECURITIES TO BE HELD IN TRUST; OTHER MISCELLANEOUS PROVISIONS.


 

Subject to Section 8.06 hereof, all money and non-callable Government Securities
(including the proceeds thereof) deposited with the Trustee (or other qualifying
trustee, collectively for purposes of this Section 8.05, the “Trustee”) pursuant
to Section 8.04 hereof in respect of the outstanding Notes shall be held in
trust and applied by the Trustee, in accordance with the provisions of such
Notes and this Indenture, to the payment, either directly or through any Paying
Agent (including the Company acting as Paying Agent) as the Trustee may
determine, to the Holders of such Notes of all sums due and to become due
thereon in respect of principal, premium and Liquidated Damages, if any, and
interest, but such money need not be segregated from other funds except to the
extent required by law.

 

The Company shall pay and indemnify the Trustee against any tax, fee or other
charge imposed on or assessed against the cash or non-callable Government
Securities deposited pursuant to Section 8.04 hereof or the principal and
interest received in respect thereof other than any such tax, fee or other
charge which by law is for the account of the Holders of the outstanding Notes.

 

Anything in this Article 8 to the contrary notwithstanding, the Trustee shall
deliver or pay to the Company from time to time upon the request of the Company
any money or non-callable Government Securities held by it as provided in
Section 8.04 hereof which, in the opinion of a nationally recognized firm of
independent public accountants expressed in a written certification thereof
delivered to the Trustee (which may be the opinion delivered under
Section 8.04(a) hereof), are in excess of the amount thereof that would then be
required to be deposited to effect an equivalent Legal Defeasance or Covenant
Defeasance.

 


SECTION 8.06.                             REPAYMENT TO COMPANY.

 

Any money deposited with the Trustee or any Paying Agent, or then held by the
Company, in trust for the payment of the principal of, premium or Liquidated
Damages, if any, or interest on any Note and remaining unclaimed for two years
after such principal, and premium or Liquidated Damages, if any, or interest has
become due and payable shall be paid to the Company on its request or (if then
held by the Company) shall be discharged from such trust; and the Holder of such
Note shall thereafter look only to the Company for payment thereof, and all
liability of the Trustee or such Paying Agent with respect to such trust money,
and all liability of the Company as Trustee thereof, shall thereupon cease;
provided, however, that the Trustee or such Paying Agent, before being required
to make any such repayment, shall at the expense of the Company cause to be
published once, in the New York Times and The Wall Street Journal (national
edition), notice that such money remains unclaimed and that, after a date
specified therein, which shall not be less than 30 days from the date of such
notification or publication, any unclaimed balance of such money then remaining
shall be repaid to the Company.

 

77

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, in the case of a covenant or legal defeasance or
discharge to the applicable redemption date for a redemption pursuant to Section
3.07(a), the excess (if any) of (x) the amount deposited with the Trustee or any
Paying Agent, or then held by the Company, in trust for the payment of the
principal of, premium or Liquidated Damages, if any, or interest on the Notes
over (y) the redemption price determined pursuant to Section 3.07(a) (including
accrued and unpaid interest, if any, to the applicable redemption date) shall be
paid to the Company on its request or (if then held by the Company) shall be
discharged from such trust on the applicable redemption date.

 


SECTION 8.07.                             REINSTATEMENT.

 

If the Trustee or Paying Agent is unable to apply any United States dollars or
non-callable Government Securities in accordance with Section 8.02 or 8.03
hereof, as the case may be, by reason of any order or judgment of any court or
governmental authority enjoining, restraining or otherwise prohibiting such
application, then the Company’s obligations under this Indenture and the Notes
shall be revived and reinstated as though no deposit had occurred pursuant to
Section 8.02 or 8.03 hereof until such time as the Trustee or Paying Agent is
permitted to apply all such money in accordance with Section 8.02 or 8.03
hereof, as the case may be; provided, however, that, if the Company makes any
payment of principal of, premium or Liquidated Damages, if any, or interest on
any Note following the reinstatement of its obligations, the Company shall be
subrogated to the rights of the Holders of such Notes to receive such payment
from the money held by the Trustee or Paying Agent.

 


ARTICLE 9


 


AMENDMENT, SUPPLEMENT AND WAIVER

 


SECTION 9.01.                             WITHOUT CONSENT OF HOLDERS OF NOTES.

 

Notwithstanding Section 9.02 of this Indenture, the Company and the Trustee may
amend or supplement this Indenture or the Notes without the consent of any
Holder of a Note:

 


(A)           TO CURE ANY AMBIGUITY, DEFECT OR INCONSISTENCY;


 


(B)           TO PROVIDE FOR UNCERTIFICATED NOTES IN ADDITION TO OR IN PLACE OF
CERTIFICATED NOTES OR TO ALTER THE PROVISIONS OF ARTICLE 2 HEREOF (INCLUDING THE
RELATED DEFINITIONS) IN A MANNER THAT DOES NOT MATERIALLY ADVERSELY AFFECT ANY
HOLDER;


 


(C)           TO PROVIDE FOR THE ASSUMPTION OF THE COMPANY’S OBLIGATIONS TO THE
HOLDERS OF THE NOTES BY A SUCCESSOR TO THE COMPANY PURSUANT TO ARTICLE 5 HEREOF;


 


(D)           TO COMPLY WITH THE RULES OF ANY APPLICABLE SECURITIES DEPOSITARY;


 


(E)           TO COMPLY WITH APPLICABLE GAMING LAWS, TO THE EXTENT THAT SUCH
AMENDMENT OR SUPPLEMENT IS NOT MATERIALLY ADVERSE TO THE HOLDERS OF NOTES;


 


(F)            TO PROVIDE FOR THE ISSUANCE OF ADDITIONAL NOTES IN ACCORDANCE
WITH THE LIMITATIONS SET FORTH IN THIS INDENTURE INCLUDING SECTION 4.09;


 


(G)           TO MAKE ANY CHANGE THAT WOULD PROVIDE ANY ADDITIONAL RIGHTS OR
BENEFITS TO THE HOLDERS OF THE NOTES (INCLUDING TO PROVIDE FOR ANY GUARANTEES OF
THE NOTES OR ANY COLLATERAL SECURING THE NOTES) OR THAT DOES NOT ADVERSELY
AFFECT THE LEGAL RIGHTS HEREUNDER OF ANY HOLDER OF THE NOTE; OR

 

78

--------------------------------------------------------------------------------


 


(H)           TO COMPLY WITH REQUIREMENTS OF THE SEC IN ORDER TO EFFECT OR
MAINTAIN THE QUALIFICATION OF THIS INDENTURE UNDER THE TIA.


 

Upon the request of the Company accompanied by a resolution of its Board of
Directors authorizing the execution of any such amended or supplemental
Indenture, and upon receipt by the Trustee of the documents described in
Section 7.02 hereof, the Trustee shall join with the Company in the execution of
any amended or supplemental Indenture authorized or permitted by the terms of
this Indenture and to make any further appropriate agreements and stipulations
that may be therein contained, but the Trustee shall not be obligated to enter
into such amended or supplemental Indenture that affects its own rights, duties
or immunities under this Indenture or otherwise.

 


SECTION 9.02.                             WITH CONSENT OF HOLDERS OF NOTES.

 

Except as provided below in this Section 9.02, the Company and the Trustee may
amend or supplement this Indenture (including Sections 3.09, 4.10 and 4.14
hereof) and the Notes with the consent of the Holders of at least a majority in
principal amount of the Notes then outstanding voting as a single class
(including consents obtained in connection with a tender offer or exchange offer
for, or purchase of, the Notes), and, subject to Sections 6.04 and 6.07 hereof,
any existing Default or Event of Default (other than a Default or Event of
Default in the payment of the principal of, premium, if any, or interest on the
Notes, except a payment default resulting from an acceleration that has been
rescinded) or compliance with any provision of this Indenture or the Notes may
be waived with the consent of the Holders of a majority in principal amount of
the then outstanding Notes voting as a single class (including consents obtained
in connection with a tender offer or exchange offer for, or purchase of, the
Notes).

 

Upon the request of the Company accompanied by a resolution of its Board of
Directors authorizing the execution of any such amended or supplemental
Indenture, and upon the filing with the Trustee of evidence satisfactory to the
Trustee of the consent of the Holders of Notes as aforesaid, and upon receipt by
the Trustee of the documents described in Section 7.02 hereof, the Trustee shall
join with the Company in the execution of such amended or supplemental Indenture
unless such amended or supplemental Indenture directly affects the Trustee’s own
rights, duties or immunities under this Indenture or otherwise, in which case
the Trustee may in its discretion, but shall not be obligated to, enter into
such amended or supplemental Indenture.

 

It shall not be necessary for the consent of the Holders of Notes under this
Section 9.02 to approve the particular form of any proposed amendment or waiver,
but it shall be sufficient if such consent approves the substance thereof.

 

After an amendment, supplement or waiver under this Section becomes effective,
the Company shall mail to the Holders of Notes affected thereby a notice briefly
describing the amendment, supplement or waiver.  Any failure of the Company to
mail such notice, or any defect therein, shall not, however, in any way impair
or affect the validity of any such amended or supplemental Indenture or waiver.

 

Subject to Sections 6.04 and 6.07 hereof, the Holders of a majority in aggregate
principal amount of the Notes then outstanding voting as a single class may
waive compliance in a particular instance by the Company with any provision of
this Indenture or the Notes.  However, without the consent of each Holder
affected, an amendment or waiver under this Section 9.02 may not:

 


(A)           REDUCE THE PRINCIPAL AMOUNT OF NOTES WHOSE HOLDERS MUST CONSENT TO
AN AMENDMENT, SUPPLEMENT OR WAIVER;


 


79

--------------------------------------------------------------------------------



 


(B)           REDUCE THE PRINCIPAL OF OR CHANGE THE FIXED MATURITY OF ANY NOTE
OR ALTER THE PROVISIONS WITH RESPECT TO THE REDEMPTION OF THE NOTES (OTHER THAN
PROVISIONS RELATING TO THE COVENANTS DESCRIBED UNDER SECTIONS 3.09, 4.10 AND
4.14 HEREOF);


 


(C)           REDUCE THE RATE OF OR CHANGE THE TIME FOR PAYMENT OF INTEREST ON
ANY NOTE;


 


(D)           WAIVE A DEFAULT OR EVENT OF DEFAULT IN THE PAYMENT OF PRINCIPAL
OF, OR INTEREST OR PREMIUM, OR LIQUIDATED DAMAGES, IF ANY, ON THE NOTES (EXCEPT
A RESCISSION OF ACCELERATION OF THE NOTES BY THE HOLDERS OF AT LEAST A MAJORITY
IN AGGREGATE PRINCIPAL AMOUNT OF THE NOTES AND A WAIVER OF THE PAYMENT DEFAULT
THAT RESULTED FROM SUCH ACCELERATION);


 


(E)           MAKE ANY NOTE PAYABLE IN MONEY OTHER THAN THAT STATED IN THE
NOTES;


 


(F)            MAKE ANY CHANGE IN THE PROVISIONS OF THIS INDENTURE RELATING TO
WAIVERS OF PAST DEFAULTS OR THE RIGHTS OF HOLDERS OF NOTES TO RECEIVE PAYMENTS
OF PRINCIPAL OF, OR INTEREST OR PREMIUM OR LIQUIDATED DAMAGES, IF ANY, ON THE
NOTES;


 


(G)           WAIVE A REDEMPTION PAYMENT WITH RESPECT TO ANY NOTE (OTHER THAN A
PAYMENT REQUIRED BY ONE OF THE COVENANTS DESCRIBED UNDER SECTIONS 3.09, 4.10 AND
4.14 HEREOF); OR


 


(H)           MAKE ANY CHANGE IN SECTION 6.04 OR 6.07 HEREOF OR IN THE FOREGOING
AMENDMENT AND WAIVER PROVISIONS.


 

In addition, any amendment to, or waiver of, Article 10 of this Indenture that
adversely affects the rights of the Holders of the Notes shall require the
consent of the Holders of at least 75% in principal amount of the Notes then
outstanding voting as a single class (including consents obtained in connection
with a tender offer or exchange offer for, or purchase of, the Notes).

 


SECTION 9.03.                             COMPLIANCE WITH TRUST INDENTURE ACT.

 

Every amendment or supplement to this Indenture or the Notes shall be set forth
in an amended or supplemental Indenture that complies with the TIA as then in
effect.

 


SECTION 9.04.                             REVOCATION AND EFFECT OF CONSENTS.

 

Until an amendment, supplement or waiver becomes effective, a consent to it by a
Holder of a Note is a continuing consent by the Holder of a Note and every
subsequent Holder of a Note or portion of a Note that evidences the same debt as
the consenting Holder’s Note, even if notation of the consent is not made on any
Note.  However, any such Holder of a Note or subsequent Holder of a Note may
revoke the consent as to its Note if the Trustee receives written notice of
revocation before the date the waiver, supplement or amendment becomes
effective.  An amendment, supplement or waiver becomes effective in accordance
with its terms and thereafter binds every Holder.

 


SECTION 9.05.                             NOTATION ON OR EXCHANGE OF NOTES.

 

The Trustee may place an appropriate notation about an amendment, supplement or
waiver on any Note thereafter authenticated.  The Company in exchange for all
Notes may issue and the Trustee shall, upon receipt of an Authentication Order,
authenticate new Notes that reflect the amendment, supplement or waiver.

 

80

--------------------------------------------------------------------------------


 

Failure to make the appropriate notation or issue a new Note shall not affect
the validity and effect of such amendment, supplement or waiver.

 


SECTION 9.06.                             TRUSTEE TO SIGN AMENDMENTS, ETC.


 

The Trustee shall sign any amended or supplemental Indenture authorized pursuant
to this Article Nine if the amendment or supplement does not adversely affect
the rights, duties, liabilities or immunities of the Trustee.  The Company may
not sign an amendment or supplemental Indenture until the Board of Directors
approves it.  In executing any amended or supplemental indenture, the Trustee
shall be entitled to receive and (subject to Section 7.01 hereof) shall be fully
protected in relying upon, in addition to the documents required by
Section 13.04 hereof, an Officer’s Certificate and an Opinion of Counsel stating
that the execution of such amended or supplemental indenture is authorized or
permitted by this Indenture.

 


ARTICLE 10


 


SUBORDINATION


 


SECTION 10.01.                       AGREEMENT TO SUBORDINATE.

 

The Company agrees, and each Holder by accepting a Note agrees, that the
Indebtedness evidenced by the Notes is subordinated in right of payment, to the
extent and in the manner provided in this Article 10, to the prior payment in
full of all Senior Debt (whether outstanding on the date hereof or hereafter
created, incurred, assumed or guaranteed), and that the subordination is for the
benefit of the holders of Senior Debt.

 


SECTION 10.02.                       LIQUIDATION; DISSOLUTION; BANKRUPTCY.

 

Upon any distribution to creditors of the Company in a liquidation or
dissolution of the Company or in a bankruptcy, reorganization, insolvency,
receivership or similar proceeding relating to the Company or its property, in
an assignment for the benefit of creditors or any marshaling of the Company’s
assets and liabilities:

 

(i)            holders of Senior Debt shall be entitled to receive payment in
full of all Obligations due in respect of such Senior Debt (including interest
after the commencement of any such proceeding at the rate specified in the
applicable Senior Debt) and all outstanding letters of credits under Credit
Facilities shall either have been terminated or cash collateralized in
accordance with the terms thereof, before Holders of the Notes shall be entitled
to receive any payment on, or distribution with respect to the Notes (except
that Holders of the Notes may receive and retain (A) Permitted Junior Securities
and (B) payments made from any defeasance trust created pursuant to Section 8.01
hereof), and

 

(ii)           until all Obligations with respect to Senior Debt (as provided in
clause (i) above) are paid in full, any distribution to which Holders would be
entitled but for this Article 10 shall be made to holders of Senior Debt (except
that Holders of Notes may receive (A) Permitted Junior Securities and (B)
payments and other distributions made from any defeasance trust created pursuant
to Section 8.01 hereof), as their interests may appear.

 

81

--------------------------------------------------------------------------------


 


SECTION 10.03.                       DEFAULT ON DESIGNATED SENIOR DEBT.

 

(a)           The Company may not make any payment on or distribution to the
Trustee or any Holder in respect of Obligations with respect to the Notes
(except (A) Permitted Junior Securities and (B) payments and other distributions
made from any defeasance trust created pursuant to Section 8.01 hereof) until
all principal and other Obligations with respect to the Senior Debt have been
paid in full if:

 

(i)            a payment default of any principal or other Obligations with
respect to Designated Senior Debt occurs and is continuing beyond any applicable
grace period in the agreement, indenture or other document governing such
Designated Senior Debt; or

 

(ii)           any other default on Designated Senior Debt occurs and is
continuing that then permits holders of the Designated Senior Debt to accelerate
its maturity and the Trustee receives a notice of the default (a “Payment
Blockage Notice”) from the applicable agent under the Senior Credit Facilities,
the Company or any holder of any Designated Debt.  If the Trustee receives any
such Payment Blockage Notice, no subsequent Payment Blockage Notice shall be
effective for purposes of this Section unless and until (A) at least 360 days
shall have elapsed since the effectiveness of the immediately prior Payment
Blockage Notice and (B) all scheduled payments of principal, premium, if any,
and interest on the Securities that have come due have been paid in full in
cash.  No nonpayment default that existed or was continuing on the date of
delivery of any Payment Blockage Notice to the Trustee shall be, or be made, the
basis for a subsequent Payment Blockage Notice unless such default shall have
been cured or waived for a period of not less than 90 consecutive days.

 

(b)           The Company may and shall resume payments on and distributions in
respect of the Notes:

 

(i)            in the case of a payment default, upon the date on which such
default is cured or waived; and

 

(ii)           in the case of a nonpayment default, upon the earlier of the date
on which such nonpayment default is cured or waived or 179 days after the date
on which the applicable Payment Blockage Notice is received,

 

unless the maturity of any Designated Senior Debt has been accelerated.

 

Notwithstanding the foregoing, the Company shall be permitted to repurchase,
redeem, repay or prepay any or all of the Notes to the extent required to do so
by any Gaming Authority, as described under Section 3.07 hereof.

 


SECTION 10.04.                       ACCELERATION OF SECURITIES.

 

If payment of the Securities is accelerated because of an Event of Default, the
Company shall promptly notify holders of Senior Debt of the acceleration.

 


SECTION 10.05.                       WHEN DISTRIBUTION MUST BE PAID OVER.

 

In the event that the Trustee or any Holder receives any payment of any
Obligations with respect to the Notes at a time when a Responsible Officer of
the Trustee or such Holder, as applicable, has actual knowledge that such
payment is prohibited by Section 10.03 hereof, such payment shall be held by the
Trustee or such Holder, in trust for the benefit of, and shall be paid forthwith
over and delivered to,

 

82

--------------------------------------------------------------------------------


 

the holders of Senior Debt as their interests may appear or their Representative
under this Indenture or other agreement (if any) pursuant to which Senior Debt
may have been issued, as their respective interests may appear, for application
to the payment of all Obligations with respect to Senior Debt remaining unpaid
to the extent necessary to pay such Obligations in full in accordance with their
terms, after giving effect to any concurrent payment or distribution to or for
the holders of Senior Debt.

 

With respect to the holders of Senior Debt, the Trustee undertakes to perform
only such obligations on the part of the Trustee as are specifically set forth
in this Article 10, and no implied covenants or obligations with respect to the
holders of Senior Debt shall be read into this Indenture against the Trustee. 
The Trustee shall not be deemed to owe any fiduciary duty to the holders of
Senior Debt, and shall not be liable to any such holders if the Trustee shall
pay over or distribute to or on behalf of Holders or the Company or any other
Person money or assets to which any holders of Senior Debt shall be entitled by
virtue of this Article 10, except if such payment is made as a result of the
willful misconduct or gross negligence of the Trustee.

 


SECTION 10.06.                       NOTICE BY COMPANY.

 

The Company shall promptly notify the Trustee and the Paying Agent of any facts
known to the Company that would cause a payment of any Obligations with respect
to the Notes to violate this Article 10, but failure to give such notice shall
not affect the subordination of the Notes to the Senior Debt as provided in this
Article 10.

 


SECTION 10.07.                       SUBROGATION.

 

After all Senior Debt is paid in full and until the Notes are paid in full,
Holders of Notes shall be subrogated (equally and ratably with all other
Indebtedness pari passu with the Notes) to the rights of holders of Senior Debt
to receive distributions applicable to Senior Debt to the extent that
distributions otherwise payable to the Holders of Notes have been applied to the
payment of Senior Debt.  A distribution made under this Article 10 to holders of
Senior Debt that otherwise would have been made to Holders of Notes is not, as
between the Company and Holders, a payment by the Company on the Notes.

 


SECTION 10.08.                       RELATIVE RIGHTS.


 

This Article 10 defines the relative rights of Holders of Notes and holders of
Senior Debt.  Nothing in this Indenture shall:

 

(i)            impair, as between the Company and Holders of Notes, the
obligation of the Company, which is absolute and unconditional, to pay principal
of and interest on the Notes in accordance with their terms;

 

(ii)           affect the relative rights of Holders of Notes and creditors of
the Company other than their rights in relation to holders of Senior Debt; or

 

(iii)          prevent the Trustee or any Holder of Notes from exercising its
available remedies upon a Default or Event of Default, subject to the rights of
holders and owners of Senior Debt to receive distributions and payments
otherwise payable to Holders of Notes.

 

If the Company fails because of this Article 10 to pay principal of or interest
on a Note on the due date, the failure is still a Default or Event of Default.

 

83

--------------------------------------------------------------------------------


 


SECTION 10.09.                       SUBORDINATION MAY NOT BE IMPAIRED BY
COMPANY.

 

No right of any holder of Senior Debt to enforce the subordination of the
Indebtedness evidenced by the Notes shall be impaired by any act or failure to
act by the Company or any Holder or by the failure of the Company or any Holder
to comply with this Indenture.

 


SECTION 10.10.                       DISTRIBUTION OR NOTICE TO REPRESENTATIVE.

 

Whenever a distribution is to be made or a notice given to holders of Senior
Debt, the distribution may be made and the notice given to their Representative.

 

Upon any payment or distribution of assets of the Company referred to in this
Article 10, the Trustee and the Holders of Notes shall be entitled to rely upon
any order or decree made by any court of competent jurisdiction or upon any
certificate of such Representative or of the liquidating trustee or agent or
other Person making any distribution to the Trustee or to the Holders of Notes
for the purpose of ascertaining the Persons entitled to participate in such
distribution, the holders of the Senior Debt and other Indebtedness of the
Company, the amount thereof or payable thereon, the amount or amounts paid or
distributed thereon and all other facts pertinent thereto or to this Article 10.

 


SECTION 10.11.                       RIGHTS OF TRUSTEE AND PAYING AGENT.

 

Notwithstanding the provisions of this Article 10 or any other provision of this
Indenture, the Trustee shall not be charged with knowledge of the existence of
any facts that would prohibit the making of any payment or distribution by the
Trustee, and the Trustee and the Paying Agent may continue to make payments on
the Notes, unless the Trustee shall have received at its Corporate Trust Office
at least five Business Days prior to the date of such payment written notice of
facts that would cause the payment of any Obligations with respect to the Notes
to violate this Article 10.  Only the Company or a Representative may give the
notice.  Nothing in this Article 10 shall impair the claims of, or payments to,
the Trustee under or pursuant to Section 7.07 hereof.

 

The Trustee in its individual or any other capacity may hold Senior Debt with
the same rights it would have if it were not Trustee.  Any Agent may do the same
with like rights.

 


SECTION 10.12.                       AUTHORIZATION TO EFFECT SUBORDINATION.

 

Each Holder of Notes, by the Holder’s acceptance thereof, authorizes and directs
the Trustee on such Holder’s behalf to take such action as may be necessary or
appropriate to effectuate the subordination as provided in this Article 10, and
appoints the Trustee to act as such Holder’s attorney-in-fact for any and all
such purposes.  If the Trustee does not file a proper proof of claim or proof of
debt in the form required in any proceeding referred to in Section 6.09 hereof
at least 30 days before the expiration of the time to file such claim, the
Representatives are hereby authorized to file an appropriate claim for and on
behalf of the Holders of the Notes.

 


SECTION 10.13.                       AMENDMENTS.

 

The provisions of this Article 10 shall not be amended or modified without the
written consent of the holders of all Senior Debt.

 

84

--------------------------------------------------------------------------------


 


ARTICLE 11


 


SUBSIDIARY GUARANTEES

 

No Person shall be required to guarantee the Notes pursuant to this Article 11,
except as expressly provided in Section 4.15 with respect to a Restricted
Subsidiary that is required to provide a senior subordinated guarantee in
respect of the Notes.  This Article 11 shall be effective only with respect to
such a Guarantor and only at such time as, and only to the extent that, such a
senior subordinated guarantee is required to be provided in respect of the Notes
by such Guarantor pursuant to Section 4.15.

 


SECTION 11.01.                       GUARANTEE.

 

On the Issue Date, there will exist no Guarantors.  With respect to any Person
that becomes a Guarantor after the Issue Date as required by Section 4.15, such
Guarantor agrees as set forth in this Article 11.

 

Subject to this Article 11, each of the Guarantors hereby, jointly and
severally, unconditionally guarantees to each Holder of a Note authenticated and
delivered by the Trustee and to the Trustee and its successors and assigns,
irrespective of the validity and enforceability of this Indenture, the Notes or
the obligations of the Company hereunder or thereunder, that:  (a) the principal
of and interest on the Notes will be promptly paid in full when due, whether at
maturity, by acceleration, redemption or otherwise, and interest on the overdue
principal of and interest on the Notes, if any, if lawful, and all other
obligations of the Company to the Holders or the Trustee hereunder or thereunder
will be promptly paid in full or performed, all in accordance with the terms
hereof and thereof; and (b) in case of any extension of time of payment or
renewal of any Notes or any of such other obligations, that same will be
promptly paid in full when due or performed in accordance with the terms of the
extension or renewal, whether at stated maturity, by acceleration or otherwise. 
Failing payment when due of any amount so guaranteed or any performance so
guaranteed for whatever reason, the Guarantors shall be jointly and severally
obligated to pay the same immediately.  Each Guarantor agrees that this is a
guarantee of payment and not a guarantee of collection.

 

The Guarantors hereby agree that their obligations hereunder shall be
unconditional, irrespective of the validity, regularity or enforceability of the
Notes or this Indenture, the absence of any action to enforce the same, any
waiver or consent by any Holder of the Notes with respect to any provisions
hereof or thereof, the recovery of any judgment against the Company, any action
to enforce the same or any other circumstance which might otherwise constitute a
legal or equitable discharge or defense of a guarantor.  Each Guarantor hereby
waives diligence, presentment, demand of payment, filing of claims with a court
in the event of insolvency or bankruptcy of the Company, any right to require a
proceeding first against the Company, protest, notice and all demands whatsoever
and covenant that this Subsidiary Guarantee shall not be discharged except by
complete performance of the obligations contained in the Notes and this
Indenture.

 

If any Holder or the Trustee is required by any court or otherwise to return to
the Company, the Guarantors or any custodian, trustee, liquidator or other
similar official acting in relation to either the Company or the Guarantors, any
amount paid either to the Trustee or such Holder, this Subsidiary Guarantee, to
the extent theretofore discharged, shall be reinstated in full force and effect.

 

Each Guarantor agrees that it shall not be entitled to any right of subrogation
in relation to the Holders in respect of any obligations guaranteed hereby until
payment in full of all obligations guaranteed hereby.  Each Guarantor further
agrees that, as between the Guarantors, on the one hand, and the Holders and the
Trustee, on the other hand, (x) the maturity of the obligations guaranteed
hereby may

 

85

--------------------------------------------------------------------------------


 

be accelerated as provided in Article 6 hereof for the purposes of this
Subsidiary Guarantee, notwithstanding any stay, injunction or other prohibition
preventing such acceleration in respect of the obligations guaranteed hereby,
and (y) in the event of any declaration of acceleration of such obligations as
provided in Article 6 hereof, such obligations (whether or not due and payable)
shall forthwith become due and payable by the Guarantors for the purpose of this
Subsidiary Guarantee.  The Guarantors shall have the right to seek contribution
from any non-paying Guarantor so long as the exercise of such right does not
impair the rights of the Holders under the Guarantee.

 


SECTION 11.02.                       SUBORDINATION OF SUBSIDIARY GUARANTEE.

 

The Obligations of each Guarantor under its Subsidiary Guarantee pursuant to
this Article 11 shall be junior and subordinated to the Senior Guarantee of such
Guarantor on the same basis as the Notes are junior and subordinated to Senior
Debt of the Company.  For the purposes of the foregoing sentence, the Trustee
and the Holders shall have the right to receive and/or retain payments by any of
the Guarantors only at such times as they may receive and/or retain payments in
respect of the Notes pursuant to this Indenture, including Article 11 hereof.

 


SECTION 11.03.                       LIMITATION ON GUARANTOR LIABILITY.

 

Each Guarantor, and by its acceptance of Notes, each Holder, hereby confirms
that it is the intention of all such parties that the Subsidiary Guarantee of
such Guarantor not constitute a fraudulent transfer or conveyance for purposes
of Bankruptcy Law, the Uniform Fraudulent Conveyance Act, the Uniform Fraudulent
Transfer Act or any similar federal or state law to the extent applicable to any
Subsidiary Guarantee.  To effectuate the foregoing intention, the Trustee, the
Holders and the Guarantors hereby irrevocably agree that the obligations of such
Guarantor will, after giving effect to such maximum amount and all other
contingent and fixed liabilities of such Guarantor that are relevant under such
laws, and after giving effect to any collections from, rights to receive
contribution from or payments made by or on behalf of any other Guarantor in
respect of the obligations of such other Guarantor under this Article 11, result
in the obligations of such Guarantor under its Subsidiary Guarantee not
constituting a fraudulent transfer or conveyance.

 


SECTION 11.04.                       EXECUTION AND DELIVERY OF SUBSIDIARY
GUARANTEE AND SUPPLEMENTAL INDENTURE.


 

To evidence its Subsidiary Guarantee set forth in Section 11.01, each Guarantor
hereby agrees that a notation of such Subsidiary Guarantee substantially in the
form included in Exhibit E shall be endorsed by an Officer of such Guarantor on
each Note authenticated and delivered by the Trustee and that this Indenture
shall be executed on behalf of such Guarantor by its President or one of its
Vice Presidents.

 

Each Guarantor shall promptly execute a supplemental indenture substantially in
the form included in Exhibit F.

 

Each Guarantor hereby agrees that its Subsidiary Guarantee set forth in Section
11.01 shall remain in full force and effect notwithstanding any failure to
endorse on each Note a notation of such Subsidiary Guarantee.

 

If an Officer whose signature is on this Indenture or on the Subsidiary
Guarantee no longer holds that office at the time the Trustee authenticates the
Note on which a Subsidiary Guarantee is endorsed, the Subsidiary Guarantee shall
be valid nevertheless.

 

86

--------------------------------------------------------------------------------


 

If a Subsidiary Guarantee has been provided, the delivery of any Note by the
Trustee, after the authentication thereof hereunder, shall constitute due
delivery of such Subsidiary Guarantee set forth in this Indenture on behalf of
the Guarantors.

 


SECTION 11.05.                       GUARANTORS MAY CONSOLIDATE, ETC., ON
CERTAIN TERMS.

 

Except as otherwise provided in Section 11.06, no Guarantor may consolidate with
or merge with or into (whether or not such Guarantor is the surviving Person)
another Person whether or not affiliated with such Guarantor unless:

 


(A)           SUBJECT TO SECTION 11.06 HEREOF, THE PERSON FORMED BY OR SURVIVING
ANY SUCH CONSOLIDATION OR MERGER (IF OTHER THAN A GUARANTOR OR THE COMPANY)
UNCONDITIONALLY ASSUMES ALL THE OBLIGATIONS OF SUCH GUARANTOR, PURSUANT TO A
SUPPLEMENTAL INDENTURE IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE
TRUSTEE, UNDER THE NOTES, THE INDENTURE AND THE SUBSIDIARY GUARANTEE ON THE
TERMS SET FORTH HEREIN OR THEREIN; AND


 


(B)           IMMEDIATELY AFTER GIVING EFFECT TO SUCH TRANSACTION, NO DEFAULT OR
EVENT OF DEFAULT EXISTS.


 

In case of any such consolidation, merger, sale or conveyance and upon the
assumption by the successor Person, by supplemental indenture, executed and
delivered to the Trustee and satisfactory in form to the Trustee, of the
Subsidiary Guarantee endorsed upon the Notes and the due and punctual
performance of all of the covenants and conditions of this Indenture to be
performed by the Guarantor, such successor Person shall succeed to and be
substituted for the Guarantor with the same effect as if it had been named
herein as a Guarantor.  Such successor Person thereupon may cause to be signed
any or all of the Subsidiary Guarantees to be endorsed upon all of the Notes
issuable hereunder which theretofore shall not have been signed by the Company
and delivered to the Trustee.  All the Subsidiary Guarantees so issued shall in
all respects have the same legal rank and benefit under this Indenture as the
Subsidiary Guarantees theretofore and thereafter issued in accordance with the
terms of this Indenture as though all of such Subsidiary Guarantees had been
issued at the date of the execution hereof.

 

Except as set forth in Articles 4 and 5 hereof, and notwithstanding clauses (a)
and (b) above, nothing contained in this Indenture or in any of the Notes shall
prevent any consolidation or merger of a Guarantor with or into the Company or
another Guarantor, or shall prevent any sale or conveyance of the property of a
Guarantor as an entirety or substantially as an entirety to the Company or
another Guarantor.

 


SECTION 11.06.                       RELEASES FOLLOWING SALE.

 

In the event (i) of a sale or other disposition of all of the assets of any
Guarantor, by way of merger, consolidation or otherwise, (ii) of a sale or other
disposition of all to the capital stock of any Guarantor, in each case to a
Person that is not (either before or after giving effect to such transactions) a
Restricted Subsidiary of the Company or (iii) that the Company properly
designates any Restricted Subsidiary that is a Guarantor as an Unrestricted
Subsidiary in accordance with this Indenture, then such Guarantor (in the event
of a sale or other disposition, by way of merger, consolidation or otherwise, of
all of the capital stock of such Guarantor) or the corporation acquiring the
property (in the event of a sale or other disposition of all or substantially
all of the assets of such Guarantor) will be released and relieved of any
obligations under its Subsidiary Guarantee; provided that the Net Proceeds of
such sale or other disposition are applied in accordance with the applicable
provisions of this Indenture, including without limitation Section 4.10 hereof. 
Upon delivery by the Company to the Trustee of an Officers’ Certificate and an
Opinion of Counsel to the effect that such sale or other disposition was made by
the Company in

 

87

--------------------------------------------------------------------------------


 

accordance with the provisions of this Indenture, including without limitation
Section 4.10 hereof, the Trustee shall execute any documents reasonably required
in order to evidence the release of any Guarantor from its obligations under its
Subsidiary Guarantee.

 

Any Guarantor not released from its obligations under its Subsidiary Guarantee
shall remain liable for the full amount of principal of and interest on the
Notes and for the other obligations of any Guarantor under this Indenture as
provided in this Article 11.

 


SECTION 11.07.                       DISCHARGE OF SUBSIDIARY GUARANTEE.


 

A Guarantor shall be automatically and unconditionally released and discharged
of its Subsidiary Guarantee and its obligations in respect of this Indenture and
the Notes without any action required on the part of the Trustee or any Holder
of Notes at such time as such Guarantor’s guarantee or joint and several
liability with respect to all Other Senior Subordinated Debt Securities of the
Company is released or discharged, or, at the Company’s option, if the Guarantor
is not a guarantor of or jointly and severally liable with respect to such Other
Senior Subordinated Debt Securities.

 


ARTICLE 12


 


SATISFACTION AND DISCHARGE


 


SECTION 12.01.                       SATISFACTION AND DISCHARGE.

 

This Indenture shall be discharged and shall cease to be of further effect as to
all Notes issued thereunder, when:

 

(1)           EITHER:

 

(a)           all Notes that have been authenticated, except lost, stolen or
destroyed Notes that have been replaced or paid and Notes for whose payment
money has been deposited in trust and, if provided for in this Indenture,
thereafter repaid to the Company, have been delivered to the Trustee for
cancellation; or

 

(b)           all Notes that have not been delivered to the Trustee for
cancellation have become due and payable by reason of the mailing of a notice of
redemption or otherwise or shall become due and payable within one year and the
Company has irrevocably deposited or caused to be deposited with the Trustee as
trust funds in trust solely for the benefit of the Holders, cash in U.S.
dollars, non-callable Government Securities, or a combination of cash in U.S.
dollars and non-callable Government Securities, in amounts as shall be
sufficient without consideration of any reinvestment of interest, to pay and
discharge the entire indebtedness on the Notes not delivered to the Trustee for
cancellation for principal, premium and Liquidated Damages, if any, and accrued
interest to the date of maturity or redemption;

 

(2)           NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING ON
THE DATE OF THE DEPOSIT OR SHALL OCCUR AS A RESULT OF THE DEPOSIT (AFTER GIVING
EFFECT THERETO) AND THE DEPOSIT SHALL NOT RESULT IN A BREACH OR VIOLATION OF, OR
CONSTITUTE A DEFAULT UNDER, ANY OTHER INSTRUMENT TO WHICH THE COMPANY IS A PARTY
OR BY WHICH THE COMPANY IS BOUND;

 

88

--------------------------------------------------------------------------------


 

(3)           THE COMPANY HAS PAID OR CAUSED TO BE PAID ALL OTHER SUMS PAYABLE
BY IT UNDER THIS INDENTURE; AND

 

(4)           THE COMPANY HAS DELIVERED IRREVOCABLE INSTRUCTIONS TO THE TRUSTEE
UNDER THIS INDENTURE TO APPLY THE DEPOSITED MONEY TOWARD THE PAYMENT OF THE
NOTES AT MATURITY OR THE REDEMPTION DATE, AS THE CASE MAY BE.

 

In addition, the Company must deliver an Officers’ Certificate and an Opinion of
Counsel to the Trustee stating that all conditions precedent to satisfaction and
discharge have been satisfied.  Notwithstanding the satisfaction and discharge
of this Indenture, if money shall have been deposited with the Trustee pursuant
to subclause (b) of clause (1) of this Section, the provisions of Section 12.02
and Section 8.06 shall survive.

 


SECTION 12.02.                       APPLICATION OF TRUST MONEY.

 

Subject to the provisions of Section 8.06, all money deposited with the Trustee
pursuant to Section 11.01 shall be held in trust and applied by it, in
accordance with the provisions of the Notes and this Indenture, to the payment,
either directly or through any Paying Agent (including the Company acting as its
own Paying Agent) as the Trustee may determine, to the Persons entitled thereto,
of the principal (and premium or Liquidated Damages, if any) and interest for
whose payment such money has been deposited with the Trustee; but such money
need not be segregated from other funds except to the extent required by law. 
If the Trustee or Paying Agent is unable to apply any money or Government
Securities in accordance with Section 11.01 by reason of any legal proceeding or
by reason of any order or judgment of any court or governmental authority
enjoining, restraining or otherwise prohibiting such application, the Company’s
obligations under this Indenture and the Notes shall be revived and reinstated
as though no deposit had occurred pursuant to Section 11.01; provided that if
the Company has made any payment of principal of, premium or Liquidated Damages,
if any, or interest on any Notes because of the reinstatement of its
obligations, the Company shall be subrogated to the rights of the Holders of
such Notes to receive such payment from the money or Government Securities held
by the Trustee or Paying Agent.

 


ARTICLE 13


 


MISCELLANEOUS


 


SECTION 13.01.                       TRUST INDENTURE ACT CONTROLS.

 

If any provision of this Indenture limits, qualifies or conflicts with the
duties imposed by TIA § 318(c), the imposed duties shall control.

 


SECTION 13.02.                       NOTICES.

 

Any notice or communication by the Company or the Trustee to the others is duly
given if in writing and delivered in Person or mailed by first class mail
(registered or certified, return receipt requested), telex, telecopier or
overnight air courier guaranteeing next day delivery, to the others’ address:

 

89

--------------------------------------------------------------------------------


 

If to the Company and/or any Guarantor:

 

 

 

Penn National Gaming, Inc.

 

Wyomissing Professional Center

 

825 Berkshire Boulevard, Suite 200

 

Wyomissing, PA 19610

 

Telecopier No.: (610) 376-2842

 

Attention: Robert S. Ippolito

 

 

With a copy to:

 

 

 

Skadden, Arps, Slate, Meagher & Flom LLP

 

300 South Grand Avenue

 

Suite 3400

 

Los Angeles, CA 90071

 

Telecopier No.: (213) 687-5600

 

Attention: Rodrigo Guerra, Jr., Esq.

 

 

If to the Trustee:

 

 

 

Wells Fargo Bank, National Association

 

Sixth Street & Marquette Avenue

 

N9303-120

 

Minneapolis, MN 55479

 

Telecopier No.: (612) 667-9825

 

Attention: Jeffrey Rose

 

The Company or the Trustee, by notice to the others may designate additional or
different addresses for subsequent notices or communications.

 

All notices and communications (other than those sent to Holders) shall be
deemed to have been duly given: at the time delivered by hand, if personally
delivered; five Business Days after being deposited in the mail, postage
prepaid, if mailed; when answered back, if telexed; when receipt acknowledged,
if telecopied; and the next Business Day after timely delivery to the courier,
if sent by overnight air courier guaranteeing next day delivery.

 

Any notice or communication to a Holder shall be mailed by first class mail,
certified or registered, return receipt requested, or by overnight air courier
guaranteeing next day delivery to its address shown on the register kept by the
Registrar.  Any notice or communication shall also be so mailed to any Person
described in TIA § 313(c), to the extent required by the TIA.  Failure to mail a
notice or communication to a Holder or any defect in it shall not affect its
sufficiency with respect to other Holders.

 

If a notice or communication is mailed in the manner provided above within the
time prescribed, it is duly given, whether or not the addressee receives it.

 

If the Company mails a notice or communication to Holders, it shall mail a copy
to the Trustee and each Agent at the same time.

 

90

--------------------------------------------------------------------------------


 


SECTION 13.03.                       COMMUNICATION BY HOLDERS OF NOTES WITH
OTHER HOLDERS OF NOTES.

 

Holders may communicate pursuant to TIA § 312(b) with other Holders with respect
to their rights under this Indenture or the Notes.  The Company, the Trustee,
the Registrar and anyone else shall have the protection of TIA § 312(c).

 


SECTION 13.04.                       CERTIFICATE AND OPINION AS TO CONDITIONS
PRECEDENT.

 

Upon any request or application by the Company to the Trustee to take any action
under this Indenture, the Company shall furnish to the Trustee:

 


(A)           AN OFFICERS’ CERTIFICATE IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO THE TRUSTEE (WHICH SHALL INCLUDE THE STATEMENTS SET FORTH IN
SECTION 13.05 HEREOF) STATING THAT, IN THE OPINION OF THE SIGNERS, ALL
CONDITIONS PRECEDENT AND COVENANTS, IF ANY, PROVIDED FOR IN THIS INDENTURE
RELATING TO THE PROPOSED ACTION HAVE BEEN SATISFIED; AND


 


(B)           AN OPINION OF COUNSEL IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO THE TRUSTEE (WHICH SHALL INCLUDE THE STATEMENTS SET FORTH IN
SECTION 13.05 HEREOF) STATING THAT, IN THE OPINION OF SUCH COUNSEL, ALL SUCH
CONDITIONS PRECEDENT AND COVENANTS HAVE BEEN SATISFIED.


 


SECTION 13.05.                       STATEMENTS REQUIRED IN CERTIFICATE OR
OPINION.


 

Each certificate or opinion with respect to compliance with a condition or
covenant provided for in this Indenture (other than a certificate provided
pursuant to TIA § 314(a)(4)) shall comply with the provisions of TIA § 314(e)
and shall include:

 


(A)           A STATEMENT THAT THE PERSON MAKING SUCH CERTIFICATE OR OPINION HAS
READ SUCH COVENANT OR CONDITION;


 


(B)           A BRIEF STATEMENT AS TO THE NATURE AND SCOPE OF THE EXAMINATION OR
INVESTIGATION UPON WHICH THE STATEMENTS OR OPINIONS CONTAINED IN SUCH
CERTIFICATE OR OPINION ARE BASED;


 


(C)           A STATEMENT THAT, IN THE OPINION OF SUCH PERSON, HE OR SHE HAS
MADE SUCH EXAMINATION OR INVESTIGATION AS IS NECESSARY TO ENABLE HIM TO EXPRESS
AN INFORMED OPINION AS TO WHETHER OR NOT SUCH COVENANT OR CONDITION HAS BEEN
SATISFIED; AND


 


(D)           A STATEMENT AS TO WHETHER OR NOT, IN THE OPINION OF SUCH PERSON,
SUCH CONDITION OR COVENANT HAS BEEN SATISFIED.


 


SECTION 13.06.                       RULES BY TRUSTEE AND AGENTS.

 

The Trustee may make reasonable rules for action by or at a meeting of Holders. 
The Registrar or Paying Agent may make reasonable rules and set reasonable
requirements for its functions.

 


SECTION 13.07.                       NO PERSONAL LIABILITY OF DIRECTORS,
OFFICERS, EMPLOYEES AND STOCKHOLDERS.

 

No director, officer, employee, incorporator or direct or indirect stockholder
of the Company or any successor entity, as such, shall have any liability for
any obligations of the Company under the Notes, this Indenture, or the
Registration Rights Agreement, or for any claim based on, in respect of,

 

91

--------------------------------------------------------------------------------


 

or by reason of, such obligations or their creation.  Each Holder of Notes by
accepting a note waives and releases all such liability.  The waiver and release
are part of the consideration for issuance of the Notes.  The waiver may not be
effective to waive liabilities under the federal securities laws.

 


SECTION 13.08.                       GOVERNING LAW.

 

THIS INDENTURE AND THE NOTES SHALL BE GOVERENED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND TO BE
PERFORMED IN THE STATE OF NEW YORK, INCLUDING, WITHOUT LIMITATION, SECTIONS
5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW AND NEW YORK CIVIL
PRACTICE LAWS AND RULES 327(B).

 

EACH OF THE PARTIES HERETO (A) IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF
NEW YORK OR, IF SUCH COURT WILL NOT ACCEPT JURISDICTION, THE SUPREME COURT OF
THE STATE OF NEW YORK OR ANY COURT OF COMPETENT CIVIL JURISDICTION SITTING IN
NEW YORK COUNTY, NEW YORK, (B) UNCONDITIONALLY WAIVES AND AGREES NOT TO ASSERT
BY WAY OF MOTION, AS A DEFENSE OR OTHERWISE ANY CLAIMS THAT IT IS NOT SUBJECT TO
THE JURISDICTION OF THE ABOVE COURTS, THAT SUCH ACTION OR SUIT IS BROUGHT IN AN
INCONVENIENT FORUM OR THAT THE VENUE OF SUCH ACTION, SUIT OR OTHER PROCEEDING IS
IMPROPER AND AGREES THAT IT SHALL NOT ATTEMPT TO DENY OR DEFEAT SUCH
JURISDICTION BY MOTION OR OTHER REQUEST FOR LEAVE FROM ANY SUCH COURT AND (C)
AGREES THAT IT SHALL NOT BRING ANY ACTION RELATING TO THE INDENTURE OR THE NOTES
IN ANY COURT OTHER THAN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK OR, IF SUCH COURT WILL NOT ACCEPT JURISDICTION, THE SUPREME
COURT OF THE STATE OF NEW YORK OR ANY COURT OF COMPETENT CIVIL JURISDICTION
SITTING IN NEW YORK COUNTY, NEW YORK.

 


SECTION 13.09.                       NO ADVERSE INTERPRETATION OF OTHER
AGREEMENTS.

 

This Indenture may not be used to interpret any other indenture, loan or debt
agreement of the Company or its Subsidiaries or of any other Person.  Any such
indenture, loan or debt agreement may not be used to interpret this Indenture.

 


SECTION 13.10.                       SUCCESSORS.

 

All agreements of the Company in this Indenture and the Notes shall bind its
successors.  All agreements of the Trustee in this Indenture shall bind its
successors.

 


SECTION 13.11.                       SEVERABILITY.

 

In case any provision in this Indenture or in the Notes shall be invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.

 

92

--------------------------------------------------------------------------------


 


SECTION 13.12.                       COUNTERPART ORIGINALS.

 

The parties may sign any number of copies of this Indenture.  Each signed copy
shall be an original, but all of them together represent the same agreement.

 


SECTION 13.13.                       TABLE OF CONTENTS, HEADINGS, ETC.


 

The Table of Contents, Cross-Reference Table and Headings of the Articles and
Sections of this Indenture have been inserted for convenience of reference only,
are not to be considered a part of this Indenture and shall in no way modify or
restrict any of the terms or provisions hereof.

 

[Signatures on following page]

 

93

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have executed this Indenture as of the date
first written above.

 

 

PENN NATIONAL GAMING, INC.

 

 

 

 

 

 

 

 

 

By:

 

/s/ William J. Clifford

 

 

 

Name:

William J. Clifford

 

 

Title:

Chief Financial Officer

 

94

--------------------------------------------------------------------------------


 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

 

 

By:

 

/s/ Jeffery Rose

 

 

Name:

Jeffrey Rose

 

Title:

Corporate Trust Officer

 

95

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF NOTE

 

[Face of Note]

 

CUSIP/CINS                       

 

63/4% [Series A] [Series B] Senior Subordinated Notes due 2015

 

No.

 

$

 

PENN NATIONAL GAMING, INC.  promises to pay to
                                                  or registered assigns, the
principal sum of                                                Dollars
on                          , 2015.

 

Interest Payment Dates:                           and                           

 

Record Dates:                           and                           

 

Dated:                           ,                    

 

 

PENN NATIONAL GAMING, INC.

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

This is one of the Notes referred to

in the within-mentioned Indenture:

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Trustee

 

By:

 

 

 

Authorized Signatory

 

A-1

--------------------------------------------------------------------------------


 

[Back of Note]

 

63/4% [Series A] [Series B] Senior Subordinated Notes due 2015

 

[Insert the Global Note Legend, if applicable pursuant to the provisions of the
Indenture]

 

[Insert the Private Placement Legend, if applicable pursuant to the provisions
of the Indenture]

 

Capitalized terms used herein shall have the meanings assigned to them in the
Indenture referred to below unless otherwise indicated.

 

1.             Interest.  Penn National Gaming, Inc., a Pennsylvania corporation
(the “Company”), promises to pay interest on the principal amount of this Note
at 6¾% per annum from March 9, 2005 until maturity and shall pay any Liquidated
Damages.  Any Liquidated Damages following the occurrence of a Registration
Default shall be assessed on the principal amount of Transfer Restricted
Securities held by such Holder as described in the Registration Rights
Agreement.  The Company shall pay interest and any Liquidated Damages
semi-annually in arrears on March 1 and September 1 of each year, or if any such
day is not a Business Day, on the next succeeding Business Day (each an
“Interest Payment Date”).  Interest on the Notes will accrue from the most
recent date to which interest has been paid or, if no interest has been paid,
from the date of issuance; provided that if there is no existing Default in the
payment of interest, and if this Note is authenticated between a record date
referred to on the face hereof and the next succeeding Interest Payment Date,
interest shall accrue from such next succeeding Interest Payment Date; provided,
further, that the first Interest Payment Date shall be September 1, 2005.  The
Company shall pay interest (including post-petition interest in any proceeding
under any Bankruptcy Law) on overdue principal and premium, if any, from time to
time on demand at a rate that is 1% per annum in excess of the rate then in
effect; it shall pay interest (including post-petition interest in any
proceeding under any Bankruptcy Law) on overdue installments of interest and any
Liquidated Damages (without regard to any applicable grace periods) from time to
time on demand at the same rate to the extent lawful.  Interest will be computed
on the basis of a 360-day year of twelve 30-day months.

 

2.             Method of Payment.  The Company will pay interest on the Notes
(except defaulted interest) and Liquidated Damages, if any, to the Persons who
are registered Holders of Notes at the close of business on February 15 and
August 15 preceding the Interest Payment Date, even if such Notes are canceled
after such record date and on or before such Interest Payment Date, except as
provided in Section 2.12 of the Indenture with respect to defaulted interest. 
The Notes will be payable as to principal, premium and Liquidated Damages, if
any, and interest at the office or agency of the Company maintained for such
purpose within the City and State of New York, or, at the option of the Company,
payment of interest and any Liquidated Damages may be made by check mailed to
the Holders at their addresses set forth in the register of Holders, and
provided that payment by wire transfer of immediately available funds will be
required with respect to principal of and interest, premium and any Liquidated
Damages on, all Global Notes and all other Notes the Holders of which hold at
least $1,000,000 in principal amount of the Notes and shall have provided wire
transfer instructions to the Company or the Paying Agent.  Such payment shall be
in such coin or currency of the United States of America as at the time of
payment is legal tender for payment of public and private debts.

 

3.             Paying Agent and Registrar.  Initially, Wells Fargo Bank,
National Association, the Trustee under the Indenture, will act as Paying Agent
and Registrar.  The Company may change any Paying Agent or Registrar without
notice to any Holder.  The Company or any of its Subsidiaries may act in any
such capacity.

 

A-2

--------------------------------------------------------------------------------


 

4.             Indenture.  The Company issued the Notes under an Indenture dated
as of March 9, 2005 (“Indenture”) among the Company and the Trustee.  The terms
of the Notes include those stated in the Indenture and those made part of the
Indenture by reference to the Trust Indenture Act of 1939, as amended (15 U.S. 
Code §§ 77aaa-77bbbb).  The Notes are subject to all such terms, and Holders are
referred to the Indenture and such Act for a statement of such terms.  To the
extent any provision of this Note conflicts with the express provisions of the
Indenture, the provisions of this Indenture shall govern and be controlling.

 

5.             Optional Redemption.

 

(a)           At any time prior to March 1, 2008, the Company may on any one or
more occasions redeem up to 35% of the aggregate principal amount of Notes
originally issued under the Indenture at a redemption price of 106.750% of the
principal amount, plus accrued and unpaid interest and Liquidated Damages, if
any, to the redemption date, with the net cash proceeds of one or more Equity
Offerings; provided that at least 65% of the aggregate principal amount of Notes
issued under the Indenture remains outstanding immediately after the occurrence
of such redemption (excluding Notes held by the Company and its Subsidiaries);
and the redemption occurs within 90 days of the date of the closing of such
Equity Offering.

 

(b)           At any time prior to March 1, 2010, Penn National may redeem the
Notes for cash at its option, in whole or in part, at any time or from time to
time, upon not less than 30 days nor more than 60 days notice to each Holder of
Notes, at a redemption price equal to the greater of (1) 100% of the principal
amount of the Notes being redeemed and (2) the sum of the present values of the
principal amount of the notes being redeemed and scheduled payments of interest
on such Notes to March 1, 2010, discounted to the date of redemption on a
semi-annual basis (assuming a 360-day year consisting of twelve 30-day months)
at the Treasury Rate plus 50 basis points, together in either case with accrued
and unpaid interest, if any, to the date of redemption.

 

(c)           Except as described in subparagraphs (a) and (b) above, the Notes
shall not be redeemable at the Company’s option prior to March 1, 2010.  On and
after March 1, 2010, the Company may redeem all or a part of the Notes upon not
less than 30 nor more than 60 days’ notice, at the redemption prices (expressed
as percentages of principal amount) set forth below plus accrued and unpaid
interest and Liquidated Damages, if any, on the Notes redeemed, to the
applicable redemption date, if redeemed during the twelve-month period beginning
on March 1 of the years indicated below:

 

Year

 

Percentage

 

 

 

 

 

2010

 

103.375

%

2011

 

102.250

%

2012

 

101.125

%

2013 and thereafter

 

100.000

%

 

In addition to the foregoing, if any Gaming Authority requires that a Holder or
Beneficial Owner of Notes must be licensed, qualified or found suitable under
any applicable Gaming Laws and such Holder or Beneficial Owner (i) fails to
apply for a license, qualification or a finding of suitability within 30 days
(or such shorter period as may be required by the applicable Gaming Authority)
after being requested to do so by the Gaming Authority, or (ii) is denied such
license or qualification or not found suitable, the Company shall have the
right, subject to applicable Gaming Laws, at its option (i) to require any such
Holder or Beneficial Owner to dispose of its Notes within 30 days (or such
earlier date as may be required by the applicable Gaming Authority) of receipt
of such notice or finding by such Gaming Authority, or (ii) to call for the
redemption of the Notes of such Holder or Beneficial Owner at a redemption price
equal to the least of (A) the principal amount thereof, together with accrued
interest and Liquidated

 

A-3

--------------------------------------------------------------------------------


 

Damages, if any, to the earlier of the date of redemption or the date of the
denial of license or qualification or of the finding of unsuitability by such
Gaming Authority, (B) the price at which such holder or beneficial owner
acquired the Notes, together with accrued interest and Liuidated Damages, if
any, to the earlier of the date of redemption or the date of the denial of
license or qualification or of the finding of unsuitability by such Gaming
Authority, or (C) such other lesser amount as may be required by any Gaming
Authority.

 

6.             Mandatory Redemption.

 

Except as set forth in paragraph 7 below, the Company shall not be required to
make mandatory redemption payments with respect to the Notes.

 

7.             Repurchase at Option of Holder.

 

(a)           If there is a Change of Control Triggering Event, the Company will
be required to make an offer (a “Change of Control Offer”) to repurchase all or
any part (equal to $1,000 or an integral multiple thereof) of each Holder’s
Notes at a purchase price equal to 101% of the aggregate principal amount
thereof plus accrued and unpaid interest and Liquidated Damages thereon, if any,
to the date of purchase (the “Change of Control Payment”).  Within 30 days
following the occurrence of a Change of Control Triggering Event, the Company
will mail a notice to each Holder setting forth the procedures governing the
Change of Control Offer as required by the Indenture.

 

(b)           If the Company or a Subsidiary consummates any Asset Sales, within
five days of each date on which the aggregate amount of Excess Proceeds exceeds
$25.0 million, the Company will commence an offer to all Holders of Notes (as
“Asset Sale Offer”) pursuant to Section 3.09 of the Indenture to purchase the
maximum principal amount of Notes that may be purchased out of the Excess
Proceeds at an offer price in cash in an amount equal to 100% of the principal
amount thereof plus accrued and unpaid interest and Liquidated Damages thereon,
if any, to the date fixed for the closing of such offer, in accordance with the
procedures set forth in the Indenture.  To the extent that the aggregate amount
of Notes tendered pursuant to an Asset Sale Offer is less than the Excess
Proceeds, the Company (or such Subsidiary) may use such deficiency for general
corporate purposes.  If the aggregate principal amount of Notes surrendered by
Holders thereof exceeds the amount of Excess Proceeds, the Trustee will select
the Notes to be purchased on a pro rata basis.  Holders of Notes that are the
subject of an offer to purchase will receive an Asset Sale Offer from the
Company prior to any related purchase date and may elect to have such Notes
purchased by completing the form entitled “Option of Holder to Elect Purchase”
on the reverse of the Notes.

 

8.             Notice of Redemption.  Notice of redemption will be mailed at
least 30 days but not more than 60 days before the redemption date to each
Holder whose Notes are to be redeemed at its registered address.  Notes in
denominations larger than $1,000 may be redeemed in part but only in whole
multiples of $1,000, unless all of the Notes held by a Holder are to be
redeemed.  On and after the redemption date interest ceases to accrue on Notes
or portions thereof called for redemption.

 

9.             Denominations, Transfer, Exchange.  The Notes are in registered
form without coupons in denominations of $1,000 and integral multiples of
$1,000.  The transfer of Notes may be registered and Notes may be exchanged as
provided in the Indenture.  The Registrar and the Trustee may require a Holder,
among other things, to furnish appropriate endorsements and transfer documents
and the Company may require a Holder to pay any taxes and fees required by law
or permitted by the Indenture.  The Company need not exchange or register the
transfer of any Note or portion of a Note selected for redemption, except for
the unredeemed portion of any Note being redeemed in part.  Also, the Company

 

A-4

--------------------------------------------------------------------------------


 

need not exchange or register the transfer of any Notes for a period of 15 days
before a selection of Notes to be redeemed or during the period between a record
date and the corresponding Interest Payment Date.

 

10.           Persons Deemed Owners.  The registered Holder of a Note may be
treated as its owner for all purposes.

 

11.           Amendment, Supplement and Waiver.  Subject to certain exceptions,
the Indenture or the Notes may be amended or supplemented with the consent of
the Holders of at least a majority in principal amount of the then outstanding
Notes voting as a single class, and any existing default or compliance with any
provision of the Indenture or the Notes may be waived with the consent of the
Holders of a majority in principal amount of the then outstanding Notes voting
as a single class.  Without the consent of any Holder of a Note, the Indenture
or the Notes may be amended or supplemented to cure any ambiguity, defect or
inconsistency, to provide for uncertificated Notes in addition to or in place of
certificated Notes, to provide for the assumption of the Company’s obligations
to Holders of the Notes in case of a merger or consolidation, to comply with the
rules of any applicable securities depositary, to comply with applicable Gaming
Laws, to the extent that such amendment or supplement is not materially adverse
to the Holders of Notes, to provide for the issuance of additional Notes in
accordance with the limitations set forth in the Indenture including Section
4.09, to make any change that would provide any additional rights or benefits to
the Holders of the Notes (including to provide for any guarantees of the Notes
or any collateral securing the notes) or that does not adversely affect the
legal rights under the Indenture of any such Holder, to comply with the
requirements of the SEC in order to effect or maintain the qualification of the
Indenture under the Trust Indenture Act, or to allow any Guarantor to execute a
supplemental indenture to the Indenture and/or a Subsidiary Guarantee with
respect to the Notes.

 

12.           Defaults and Remedies.  Events of Default include:  (i) default
for 30 days in the payment when due of interest or Liquidated Damages on the
Notes; (ii) default in payment when due of principal of or premium, if any, on
the Notes when the same becomes due and payable at maturity, upon redemption
(including in connection with an offer to purchase) or otherwise, (iii) failure
by the Company or any of its Restricted Subsidiaries to comply with
Section 4.10, 4.14 or 5.01 of the Indenture; (iv) failure by the Company or any
of its Restricted Subsidiaries for 60 days after notice to the Company by the
Trustee or the Holders of at least 25% in principal amount of the Notes then
outstanding voting as a single class to comply with certain other agreements in
the Indenture or the Notes; (v) default under certain other agreements relating
to Indebtedness of the Company which default results in the acceleration of such
Indebtedness prior to its express maturity; (vi) certain final judgments for the
payment of money that remain undischarged for a period of 60 days; and
(vii) certain events of bankruptcy or insolvency with respect to the Company or
any of its Restricted Subsidiaries that is a Significant Subsidiary or any group
of Restricted Subsidiaries that, taken as a whole, would constitute a
Significant Subsidiary.  If any Event of Default occurs and is continuing, the
Trustee or the Holders of at least 25% in principal amount of the then
outstanding Notes may declare all the Notes to be due and payable. 
Notwithstanding the foregoing, in the case of an Event of Default arising from
certain events of bankruptcy or insolvency, all outstanding Notes shall become
due and payable without further action or notice.  Holders may not enforce the
Indenture or the Notes except as provided in the Indenture.  Subject to certain
limitations, Holders of a majority in principal amount of the then outstanding
Notes may direct the Trustee in its exercise of any trust or power.  The Trustee
may withhold from Holders of the Notes notice of any continuing Default or Event
of Default (except a Default or Event of Default relating to the payment of
principal, interest or Liquidated Damages) if it determines that withholding
notice is in their interest.  The Holders of a majority in aggregate principal
amount of the Notes then outstanding by notice to the Trustee may on behalf of
the Holders of all of the Notes waive any existing Default or Event of Default
and its consequences under the Indenture except a continuing Default or Event of
Default in the payment of interest or Liquidated Damages on, or the principal
of, the Notes.  The Company is required to deliver to the Trustee annually a
statement regarding compliance with the Indenture, and the Company is required
upon becoming aware

 

A-5

--------------------------------------------------------------------------------


 

of any Default or Event of Default, to deliver to the Trustee a statement
specifying such Default or Event of Default.

 

13.           Trustee Dealings with Company.  The Trustee, in its individual or
any other capacity, may make loans to, accept deposits from, and perform
services for the Company or its Affiliates, and may otherwise deal with the
Company or its Affiliates, as if it were not the Trustee.

 

14.           No Recourse Against Others.  A director, officer, employee,
incorporator or direct or indirect stockholder, of the Company, as such, shall
not have any liability for any obligations of the Company under the Notes, the
Indenture or the Registration Rights Agreement or for any claim based on, in
respect of, or by reason of, such obligations or their creation.  Each Holder by
accepting a Note waives and releases all such liability.  The waiver and release
are part of the consideration for the issuance of the Notes.

 

15.           Authentication.  This Note shall not be valid until authenticated
by the manual signature of the Trustee or an authenticating agent.

 

16.           Abbreviations.  Customary abbreviations may be used in the name of
a Holder or an assignee, such as:  TEN COM (= tenants in common), TEN ENT (=
tenants by the entireties), JT TEN (= joint tenants with right of survivorship
and not as tenants in common), CUST (= Custodian), and U/G/M/A (= Uniform Gifts
to Minors Act).

 

17.           Additional Rights of Holders of Restricted Global Notes and
Restricted Definitive Notes.  In addition to the rights provided to Holders of
Notes under the Indenture, Holders of Restricted Global Notes and Restricted
Definitive Notes shall have all the rights set forth in the Registration Rights
Agreement.

 

18.           CUSIP Numbers.  Pursuant to a recommendation promulgated by the
Committee on Uniform Security Identification Procedures, the Company has caused
CUSIP numbers to be printed on the Notes and the Trustee may use CUSIP numbers
in notices of redemption as a convenience to Holders.  No representation is made
as to the accuracy of such numbers either as printed on the Notes or as
contained in any notice of redemption and reliance may be placed only on the
other identification numbers placed thereon.

 

The Company will furnish to any Holder upon written request and without charge a
copy of this Indenture and/or the Registration Rights Agreement.  Requests may
be made to:

 

Penn National Gaming, Inc.
Wyomissing Professional Center
825 Berkshire Boulevard, Suite 200
Wyomissing, PA 19610
Attention:  Robert S.  Ippolito

 

A-6

--------------------------------------------------------------------------------


 

ASSIGNMENT FORM

 

To assign this Note, fill in the form below:

 

(I) or (we) assign and transfer this Note to: 
                                                                                    

(Insert assignee’s legal name)

 

                                                                                                                                                                        

(Insert assignee’s soc.  sec.  or tax I.D.  no.)

 

                                                                                                                                                                        

(Print or type assignee’s name, address and zip code)

 

and irrevocably appoint
                                                                                    to
transfer this Note on the books of the Company.  The agent may substitute
another to act for him.

 

 

Date:

 

Your Signature:

 

 

(Sign exactly as your name appears on the face of this Note)

 

Signature Guarantee*: 
                                                                                     

 

--------------------------------------------------------------------------------

*                 Participant in a recognized Signature Guarantee Medallion
Program (or other signature guarantor acceptable to the Trustee).

 

A-7

--------------------------------------------------------------------------------


 

OPTION OF HOLDER TO ELECT PURCHASE

 

If you want to elect to have this Note purchased by the Company pursuant to
Section 4.10 or 4.14 of the Indenture, check the appropriate box below:

 

 

o

Section 4.10

 

o

Section 4.14

 

If you want to elect to have only part of the Note purchased by the Company
pursuant to Section 4.10 or Section 4.14 of the Indenture, state the amount you
elect to have purchased:

 

$

 

 

 

 

Date:

 

 

 

 

 

Your Signature:

 

 

(Sign exactly as your name appears on the face of this Note)

 

 

Tax Identification No.:

 

 

 

 

Signature Guarantee*:

 

 

 

 

--------------------------------------------------------------------------------

*                 Participant in a recognized Signature Guarantee Medallion
Program (or other signature guarantor acceptable to the Trustee).

 

A-8

--------------------------------------------------------------------------------


 

SCHEDULE OF EXCHANGES OF INTERESTS IN THE GLOBAL NOTE (1)

 

The following exchanges of a part of this Global Note for an interest in another
Global Note or for a Definitive Note, or exchanges of a part of another Global
Note or Definitive Note for an interest in this Global Note, have been made:

 

Date of Exchange

 

Amount of Decrease
in Principal Amount
of This Global Note

 

Amount of Increase in
Principal Amount of
This Global Note

 

Principal Amount of
This Global Note
Following Such
Decrease (or Increase)

 

Signature of
Responsible Officer
of Trustee or Note
Custodian

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

(1)           This schedule should be included only if the Note is issued in
global form.

 

A-9

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF CERTIFICATE OF TRANSFER

 

Penn National Gaming, Inc.
Wyomissing Professional Center
825 Berkshire Boulevard, Suite 200
Wyomissing, PA 19610

 

Wells Fargo Bank, National Association
608 2nd Avenue South
Minneapolis, MN 55479
Attention:  Jeffrey Rose

 

Re:  63/4% Senior Subordinated Notes due 2015

 

Reference is hereby made to the Indenture, dated as of March 9, 2005 (the
“Indenture”), between Penn National Gaming, Inc., as issuer (the “Company”), and
Wells Fargo Bank, National Association, as trustee.  Capitalized terms used but
not defined herein shall have the meanings given to them in the Indenture.

 

                                        (the “Transferor”) owns and proposes to
transfer the Note[s] or interest in such Note[s] specified in Annex A hereto, in
the principal amount of $                              in such Note[s] or
interests (the “Transfer”), to
                                                             (the “Transferee”),
as further specified in Annex A hereto.  In connection with the Transfer, the
Transferor hereby certifies that:

 

[CHECK ALL THAT APPLY]

 

1.             o            Check if Transferee will take delivery of a
beneficial interest in the 144A Global Note or a Definitive Note Pursuant to
Rule 144A.  The Transfer is being effected pursuant to and in accordance with
Rule 144A under the United States Securities Act of 1933, as amended (the
“Securities Act”), and, accordingly, the Transferor hereby further certifies
that the beneficial interest or Definitive Note is being transferred to a Person
that the Transferor reasonably believed and believes is purchasing the
beneficial interest or Definitive Note for its own account, or for one or more
accounts with respect to which such Person exercises sole investment discretion,
and such Person and each such account is a “qualified institutional buyer”
within the meaning of Rule 144A in a transaction meeting the requirements of
Rule 144A and such Transfer is in compliance with any applicable blue sky
securities laws of any state of the United States.  Upon consummation of the
proposed Transfer in accordance with the terms of the Indenture, the transferred
beneficial interest or Definitive Note will be subject to the restrictions on
transfer enumerated in the Private Placement Legend printed on the 144A Global
Note and/or the Definitive Note and in the Indenture and the Securities Act.

 

2.             o            Check if Transferee will take delivery of a
beneficial interest in the Regulation S Global Note or a Definitive Note
pursuant to Regulation S.  The Transfer is being effected pursuant to and in
accordance with Rule 903 or Rule 904 under the Securities Act and, accordingly,
the Transferor hereby further certifies that (i) the Transfer is not being made
to a person in the United States and (x) at the time the buy order was
originated, the Transferee was outside the United States or such Transferor and
any Person acting on its behalf reasonably believed and believes that the
Transferee was outside the United States or (y) the transaction was executed in,
on or through the facilities of a designated offshore securities market and
neither such Transferor nor any Person acting on its behalf knows that the
transaction was prearranged with a buyer in the United States, (ii) no directed
selling efforts have been made in contravention of the requirements of
Rule 903(b) or Rule 904(b) of Regulation S under the

 

B-1

--------------------------------------------------------------------------------


 

Securities Act, (iii) the transaction is not part of a plan or scheme to evade
the registration requirements of the Securities Act, and (iv) if the proposed
transfer is being made prior to the expiration of the Restricted Period, the
transfer is not being made to a U.S.  Person or for the account or benefit of a
U.S.  Person (other than an Initial Purchaser).  Upon consummation of the
proposed transfer in accordance with the terms of the Indenture, the transferred
beneficial interest or Definitive Note will be subject to the restrictions on
Transfer enumerated in the Private Placement Legend printed on the Regulation S
Global Note and/or the Definitive Note and in the Indenture and the Securities
Act.

 

3.             o            Check and complete if Transferee will take delivery
of a beneficial interest in the IAI Global Note or a Definitive Note pursuant to
any provision of the Securities Act other than Rule 144A or Regulation S.  The
Transfer is being effected in compliance with the transfer restrictions
applicable to beneficial interests in Restricted Global Notes and Restricted
Definitive Notes and pursuant to and in accordance with the Securities Act and
any applicable blue sky securities laws of any state of the United States, and
accordingly the Transferor hereby further certifies that (check one):

 

(a)           o            such Transfer is being effected pursuant to and in
accordance with Rule 144 under the Securities Act;

 

or

 

(b)           o            such Transfer is being effected to the Company or a
subsidiary thereof;

 

or

 

(c)           o            such Transfer is being effected pursuant to an
effective registration statement under the Securities Act and in compliance with
the prospectus delivery requirements of the Securities Act;

 

or

 

(d)           o            such Transfer is being effected to an Institutional
Accredited Investor and pursuant to an exemption from the registration
requirements of the Securities Act other than Rule 144A, Rule 144 or Rule 904,
and the Transferor hereby further certifies that it has not engaged in any
general solicitation within the meaning of Regulation D under the Securities Act
and the Transfer complies with the transfer restrictions applicable to
beneficial interests in a Restricted Global Note or Restricted Definitive Notes
and the requirements of the exemption claimed, which certification is supported
by (1) a certificate executed by the Transferee in the form of Exhibit D to the
Indenture and (2) if the Company so requests, an Opinion of Counsel provided by
the Transferor or the Transferee (a copy of which the Transferor has attached to
this certification), to the effect that such Transfer is in compliance with the
Securities Act.  Upon consummation of the proposed transfer in accordance with
the terms of the Indenture, the transferred beneficial interest or Definitive
Note will be subject to the restrictions on transfer enumerated in the Private
Placement Legend printed on the IAI Global Note and/or the Definitive Notes and
in the Indenture and the Securities Act.

 

4.             o            Check if Transferee will take delivery of a
beneficial interest in an Unrestricted Global Note or of an Unrestricted
Definitive Note.

 

(a)           o            Check if Transfer is pursuant to Rule 144.  (i) The
Transfer is being effected pursuant to and in accordance with Rule 144 under the
Securities Act and in compliance with the transfer restrictions contained in the
Indenture and any applicable blue sky securities laws of any state of

 

B-2

--------------------------------------------------------------------------------


 

the United States and (ii) the restrictions on transfer contained in the
Indenture and the Private Placement Legend are not required in order to maintain
compliance with the Securities Act.  Upon consummation of the proposed Transfer
in accordance with the terms of the Indenture, the transferred beneficial
interest or Definitive Note will no longer be subject to the restrictions on
transfer enumerated in the Private Placement Legend printed on the Restricted
Global Notes, on Restricted Definitive Notes and in the Indenture.

 

(b)           o            Check if Transfer is Pursuant to Regulation S. 
(i) The Transfer is being effected pursuant to and in accordance with Rule 903
or Rule 904 under the Securities Act and in compliance with the transfer
restrictions contained in the Indenture and any applicable blue sky securities
laws of any state of the United States and (ii) the restrictions on transfer
contained in the Indenture and the Private Placement Legend are not required in
order to maintain compliance with the Securities Act.  Upon consummation of the
proposed Transfer in accordance with the terms of the Indenture, the transferred
beneficial interest or Definitive Note will no longer be subject to the
restrictions on transfer enumerated in the Private Placement Legend printed on
the Restricted Global Notes, on Restricted Definitive Notes and in the
Indenture.

 

(c)           o            Check if Transfer is Pursuant to Other Exemption. 
(i) The Transfer is being effected pursuant to and in compliance with an
exemption from the registration requirements of the Securities Act other than
Rule 144, Rule 903 or Rule 904 and in compliance with the transfer restrictions
contained in the Indenture and any applicable blue sky securities laws of any
State of the United States and (ii) the restrictions on transfer contained in
the Indenture and the Private Placement Legend are not required in order to
maintain compliance with the Securities Act.  Upon consummation of the proposed
Transfer in accordance with the terms of the Indenture, the transferred
beneficial interest or Definitive Note will not be subject to the restrictions
on transfer enumerated in the Private Placement Legend printed on the Restricted
Global Notes or Restricted Definitive Notes and in the Indenture.

 

This certificate and the statements contained herein are made for your benefit
and the benefit of the Company.

 

 

[Insert Name of Transferor]

 

By:

 

Name:

 

Title:

 

Dated:

 

 

 

B-3

--------------------------------------------------------------------------------


 

ANNEX A TO CERTIFICATE OF TRANSFER

 

1.             The Transferor owns and proposes to transfer the following:

 

[CHECK ONE OF (a) OR (b)]

 

(a)           o            a beneficial interest in the:

 

(i)            o            144A Global Note (CUSIP                     ), or

 

(ii)           o            Regulation S Global Note (CUSIP
                    ), or

 

(iii)          o            IAI Global Note (CUSIP                     ); or

 

(b)           o            a Restricted Definitive Note.

 

2.             After the Transfer the Transferee will hold:

 

[CHECK ONE]

 

(a)           o            a beneficial interest in the:

 

(i)            o            144A Global Note (CUSIP                     ), or

 

(ii)           o            Regulation S Global Note (CUSIP
                    ), or

 

(iii)          o            IAI Global Note (CUSIP                     ); or

 

(iv)          o            Unrestricted Global Note (CUSIP
                    ); or

 

(b)           o            a Restricted Definitive Note; or

 

(c)           o            an Unrestricted Definitive Note, in accordance with
the terms of this Indenture.

 

B-4

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF CERTIFICATE OF EXCHANGE

 

Penn National Gaming, Inc.
Wyomissing Professional Center
825 Berkshire Boulevard, Suite 200
Wyomissing, PA 19610

 

Wells Fargo Bank, National Association
608 2nd Avenue South
Minneapolis, MN 55479
Attention:  Jeffrey Rose

 

Re:  63/4% Senior Subordinated Notes due 2015

 

(CUSIP              )

 

Reference is hereby made to the Indenture, dated as of March 9, 2005 (the
“Indenture”), between Penn National Gaming, Inc., as issuer (the “Company”), and
Wells Fargo Bank, National Association, as trustee.  Capitalized terms used but
not defined herein shall have the meanings given to them in the Indenture.

 

                                        , (the “Owner”) owns and proposes to
exchange the Note[s] or interest in such Note[s] specified herein, in the
principal amount of $                     in such Note[s] or interests (the
“Exchange”).  In connection with the Exchange, the Owner hereby certifies that:

 

1.             Exchange of Restricted Definitive Notes or Beneficial Interests
in a Restricted Global Note for Unrestricted Definitive Notes or Beneficial
Interests in an Unrestricted Global Note

 

(a)           o            Check if Exchange is from beneficial interest in a
Restricted Global Note to beneficial interest in an Unrestricted Global Note. 
In connection with the Exchange of the Owner’s beneficial interest in a
Restricted Global Note for a beneficial interest in an Unrestricted Global Note
in an equal principal amount, the Owner hereby certifies (i) the beneficial
interest is being acquired for the Owner’s own account without transfer,
(ii) such Exchange has been effected in compliance with the transfer
restrictions applicable to the Global Notes and pursuant to and in accordance
with the United States Securities Act of 1933, as amended (the “Securities
Act”), (iii) the restrictions on transfer contained in the Indenture and the
Private Placement Legend are not required in order to maintain compliance with
the Securities Act and (iv) the beneficial interest in an Unrestricted Global
Note is being acquired in compliance with any applicable blue sky securities
laws of any state of the United States.

 

(b)           o            Check if Exchange is from beneficial interest in a
Restricted Global Note to Unrestricted Definitive Note.  In connection with the
Exchange of the Owner’s beneficial interest in a Restricted Global Note for an
Unrestricted Definitive Note, the Owner hereby certifies (i) the Definitive Note
is being acquired for the Owner’s own account without transfer, (ii) such
Exchange has been effected in compliance with the transfer restrictions
applicable to the Restricted Global Notes and pursuant to and in accordance with
the Securities Act, (iii) the restrictions on transfer contained in the
Indenture and the Private Placement Legend are not required in order to maintain
compliance with the Securities Act and (iv) the Definitive Note is being
acquired in compliance with any applicable blue sky securities laws of any state
of the United States.

 

(c)           o            Check if Exchange is from Restricted Definitive Note
to beneficial interest in an Unrestricted Global Note.  In connection with the
Owner’s Exchange of a Restricted Definitive

 

C-1

--------------------------------------------------------------------------------


 

Note for a beneficial interest in an Unrestricted Global Note, the Owner hereby
certifies (i) the beneficial interest is being acquired for the Owner’s own
account without transfer, (ii) such Exchange has been effected in compliance
with the transfer restrictions applicable to Restricted Definitive Notes and
pursuant to and in accordance with the Securities Act, (iii) the restrictions on
transfer contained in the Indenture and the Private Placement Legend are not
required in order to maintain compliance with the Securities Act and (iv) the
beneficial interest is being acquired in compliance with any applicable blue sky
securities laws of any state of the United States.

 

(d)           o            Check if Exchange is from Restricted Definitive Note
to Unrestricted Definitive Note.  In connection with the Owner’s Exchange of a
Restricted Definitive Note for an Unrestricted Definitive Note, the Owner hereby
certifies (i) the Unrestricted Definitive Note is being acquired for the Owner’s
own account without transfer, (ii) such Exchange has been effected in compliance
with the transfer restrictions applicable to Restricted Definitive Notes and
pursuant to and in accordance with the Securities Act, (iii) the restrictions on
transfer contained in the Indenture and the Private Placement Legend are not
required in order to maintain compliance with the Securities Act and (iv) the
Unrestricted Definitive Note is being acquired in compliance with any applicable
blue sky securities laws of any state of the United States.

 

2.             Exchange of Restricted Definitive Notes or Beneficial Interests
in Restricted Global Notes for Restricted Definitive Notes or Beneficial
Interests in Restricted Global Notes

 

(a)           o            Check if Exchange is from beneficial interest in a
Restricted Global Note to Restricted Definitive Note.  In connection with the
Exchange of the Owner’s beneficial interest in a Restricted Global Note for a
Restricted Definitive Note with an equal principal amount, the Owner hereby
certifies that the Restricted Definitive Note is being acquired for the Owner’s
own account without transfer.  Upon consummation of the proposed Exchange in
accordance with the terms of the Indenture, the Restricted Definitive Note
issued will continue to be subject to the restrictions on transfer enumerated in
the Private Placement Legend printed on the Restricted Definitive Note and in
the Indenture and the Securities Act.

 

(b)           o            Check if Exchange is from Restricted Definitive Note
to beneficial interest in a Restricted Global Note.  In connection with the
Exchange of the Owner’s Restricted Definitive Note for a beneficial interest in
the [CHECK ONE] 144A Global Note, Regulation S Global Note, IAI Global Note with
an equal principal amount, the Owner hereby certifies (i) the beneficial
interest is being acquired for the Owner’s own account without transfer and
(ii) such Exchange has been effected in compliance with the transfer
restrictions applicable to the Restricted Global Notes and pursuant to and in
accordance with the Securities Act, and in compliance with any applicable blue
sky securities laws of any state of the United States.  Upon consummation of the
proposed Exchange in accordance with the terms of the Indenture, the beneficial
interest issued will be subject to the restrictions on transfer enumerated in
the Private Placement Legend printed on the relevant Restricted Global Note and
in the Indenture and the Securities Act.

 

D-2

--------------------------------------------------------------------------------


 

This certificate and the statements contained herein are made for your benefit
and the benefit of the Company.

 

 

[Insert Name of Transferor]

 

By:

 

Name:

 

Title:

 

D-3

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF CERTIFICATE FROM
ACQUIRING INSTITUTIONAL ACCREDITED INVESTOR

 

Penn National Gaming, Inc.
Wyomissing Professional Center
825 Berkshire Boulevard, Suite 200
Wyomissing, PA 19610

 

Wells Fargo Bank, National Association
608 2nd Avenue South
Minneapolis, MN 55479
Attention:  Jeffrey Rose

 

Re:  63/4% Senior Subordinated Notes due 2015

 

Reference is hereby made to the Indenture, dated as of March 9, 2005 (the
“Indenture”), between Penn National Gaming, Inc., as issuer (the “Company”), and
Wells Fargo Bank, National Association, as trustee.  Capitalized terms used but
not defined herein shall have the meanings given to them in the Indenture.

 

In connection with our proposed purchase of $                             
aggregate principal amount of:

 

(a)           o            a beneficial interest in a Global Note, or

 

(b)           o            a Definitive Note,

 

we confirm that:

 

1.             We understand that any subsequent transfer of the Notes or any
interest therein is subject to certain restrictions and conditions set forth in
the Indenture and the undersigned agrees to be bound by, and not to resell,
pledge or otherwise transfer the Notes or any interest therein except in
compliance with, such restrictions and conditions and the United States
Securities Act of 1933, as amended (the “Securities Act”).

 

2.             We understand that the offer and sale of the Notes have not been
registered under the Securities Act, and that the Notes and any interest therein
may not be offered or sold except as permitted in the following sentence.  We
agree, on our own behalf and on behalf of any accounts for which we are acting
as hereinafter stated, that if we should sell the Notes or any interest therein,
we will do so only (A) to the Company or any subsidiary thereof, (B) in
accordance with Rule 144A under the Securities Act to a “qualified institutional
buyer” (as defined therein), (C) to an institutional “accredited investor” (as
defined below) that, prior to such transfer, furnishes (or has furnished on its
behalf by a U.S.  broker-dealer) to you and to the Company a signed letter
substantially in the form of this letter and if the Company so requests, an
Opinion of Counsel in form reasonably acceptable to the Company to the effect
that such transfer is in compliance with the Securities Act, (D) outside the
United States in accordance with Rule 904 of Regulation S under the Securities
Act, (E) pursuant to the provisions of Rule 144(k) under the Securities Act or
(F) pursuant to an effective registration statement under the Securities Act,
and we further agree to provide to any person purchasing the Definitive Note or
beneficial interest in a Global Note from us in a transaction meeting the
requirements of clauses (A) through (E) of this paragraph a notice advising such
purchaser that resales thereof are restricted as stated herein.

 

D-1

--------------------------------------------------------------------------------


 

3.             We understand that, on any proposed resale of the Notes or
beneficial interest therein, we will be required to furnish to you and the
Company such certifications, legal opinions and other information as you and the
Company may reasonably require to confirm that the proposed sale complies with
the foregoing restrictions.  We further understand that the Notes purchased by
us will bear a legend to the foregoing effect.

 

4.             We are an institutional “accredited investor” (as defined in
Rule 501(a)(1), (2), (3) or (7) of Regulation D under the Securities Act) and
have such knowledge and experience in financial and business matters as to be
capable of evaluating the merits and risks of our investment in the Notes, and
we and any accounts for which we are acting are each able to bear the economic
risk of our or its investment.

 

5.             We are acquiring the Notes or beneficial interest therein
purchased by us for our own account or for one or more accounts (each of which
is an institutional “accredited investor”) as to each of which we exercise sole
investment discretion.

 

You and the Company are entitled to rely upon this letter and are irrevocably
authorized to produce this letter or a copy hereof to any interested party in
any administrative or legal proceedings or official inquiry with respect to the
matters covered hereby.

 

 

[Insert Name of Accredited Investor]

 

By:

 

Name:

 

Title:

 

D-2

--------------------------------------------------------------------------------


 

EXHIBIT E

FORM OF SUBSIDIARY GUARANTEE

 

For value received, each Guarantor (which term includes any successor Person
under the Indenture) has, jointly and severally, unconditionally guaranteed, to
the extent set forth in the Indenture and subject to the provisions in the
Indenture dated as of March 9, 2005 (the “Indenture”) among Penn National
Gaming, Inc. (the “Company”) and Wells Fargo Bank, National Association, as
trustee (the “Trustee”), (a) the due and punctual payment of the principal of,
premium, if any, and interest on the Notes (as defined in the Indenture),
whether at maturity, by acceleration, redemption or otherwise, the due and
punctual payment of interest on overdue principal and premium or Liquidated
Damages, if any, and, to the extent permitted by law, interest, and the due and
punctual performance of all other obligations of the Company to the Holders or
the Trustee all in accordance with the terms of the Indenture and (b) in case of
any extension of time of payment or renewal of any Notes or any of such other
obligations, that the same will be promptly paid in full when due or performed
in accordance with the terms of the extension or renewal, whether at stated
maturity, by acceleration or otherwise.  The obligations of the Guarantors to
the Holders of Notes and to the Trustee pursuant to the Subsidiary Guarantee and
the Indenture are expressly set forth in Article 11 of the Indenture and
reference is hereby made to the Indenture for the precise terms of the
Subsidiary Guarantee.  Each Holder of a Note, by accepting the same, (a) agrees
to and shall be bound by such provisions, (b) authorizes and directs the
Trustee, on behalf of such Holder, to take such action as may be necessary or
appropriate to effectuate the subordination as provided in the Indenture and (c)
appoints the Trustee attorney-in-fact of such Holder for such purpose; provided,
however, that the Indebtedness evidenced by this Subsidiary Guarantee shall
cease to be so subordinated and subject in right of payment upon any defeasance
of this Note in accordance with the provisions of the Indenture.

 

 

[NAME OF GUARANTOR(S)]

 

 

 

By:

 

 

 

Name:

 

Title:

 

E-1

--------------------------------------------------------------------------------


 

EXHIBIT F

 

FORM OF SUPPLEMENTAL INDENTURE
TO BE DELIVERED BY SUBSEQUENT GUARANTORS

 

SUPPLEMENTAL INDENTURE (this “Supplemental Indenture”), dated as of
                        , among                                       (the
“Guaranteeing Subsidiary”), a subsidiary of Penn National Gaming, Inc.  (or its
permitted successor), a Pennsylvania corporation (the “Company”), the Company
and Wells Fargo Bank, National Association, as trustee under this Indenture
referred to below (the “Trustee”).

 

W I T N E S S E T H

 

WHEREAS, the Company has heretofore executed and delivered to the Trustee an
indenture (the “Indenture”), dated as of March 9, 2005 providing for the
issuance of an unlimited amount of 6¾% Senior Subordinated Notes due 2015 (the
“Notes”);

 

WHEREAS, the Indenture provides that under certain circumstances the
Guaranteeing Subsidiary shall execute and deliver to the Trustee a supplemental
indenture pursuant to which the Guaranteeing Subsidiary shall unconditionally
guarantee all of the Company’s Obligations under the Notes and the Indenture on
the terms and conditions set forth herein (the “Subsidiary Guarantee”); and

 

WHEREAS, pursuant to Section 9.01 of the Indenture, the Trustee is authorized to
execute and deliver this Supplemental Indenture.

 

NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the Guaranteeing
Subsidiary and the Trustee mutually covenant and agree for the equal and ratable
benefit of the Holders of the Notes as follows:

 

1.             Capitalized Terms.  Capitalized terms used herein without
definition shall have the meanings assigned to them in the Indenture.

 

2.             Agreement to Guarantee.  The Guaranteeing Subsidiary hereby
agrees as follows:

 

(a)           To jointly and severally Guarantee, on a senior subordinated
basis, to each Holder of a Note authenticated and delivered by the Trustee and
to the Trustee and its successors and assigns, the Notes or the obligations of
the Company hereunder or thereunder, that:

 

(i)            the principal of and interest on the Notes will be promptly paid
in full when due, whether at maturity, by acceleration, redemption or otherwise,
and interest on the overdue principal of and interest on the Notes, if any, if
lawful, and all other obligations of the Company to the Holders or the Trustee
hereunder or thereunder will be promptly paid in full or performed, all in
accordance with the terms hereof and thereof; and

 

(ii)           in case of any extension of time of payment or renewal of any
Notes or any of such other obligations, that same will be promptly paid in full
when due or

 

F-1

--------------------------------------------------------------------------------


 

performed in accordance with the terms of the extension or renewal, whether at
stated maturity, by acceleration or otherwise.  Failing payment when due of any
amount so guaranteed or any performance so guaranteed for whatever reason, the
Guarantors shall be jointly and severally obligated to pay the same immediately.

 

(b)           The obligations hereunder shall be unconditional, irrespective of
the validity, regularity or enforceability of the Notes or the Indenture, the
absence of any action to enforce the same, any waiver or consent by any Holder
of the Notes with respect to any provisions hereof or thereof, the recovery of
any judgment against the Company, any action to enforce the same or any other
circumstance which might otherwise constitute a legal or equitable discharge or
defense of a guarantor.

 

(c)           The following is hereby waived: diligence presentment, demand of
payment, filing of claims with a court in the event of insolvency or bankruptcy
of the Company, any right to require a proceeding first against the Company,
protest, notice and all demands whatsoever.

 

(d)           Except as otherwise provided by the Indenture, this Subsidiary
Guarantee shall not be discharged except by complete performance of the
obligations contained in the Notes and the Indenture, and the Guaranteeing
Subsidiary accepts all obligations of a Guarantor under the Indenture.

 

(e)           If any Holder or the Trustee is required by any court or otherwise
to return to the Company, the Guarantors, or any Custodian, Trustee, liquidator
or other similar official acting in relation to either the Company or the
Guarantors, any amount paid by either to the Trustee or such Holder, this
Subsidiary Guarantee, to the extent theretofore discharged, shall be reinstated
in full force and effect.

 

(f)            The Guaranteeing Subsidiary shall not be entitled to any right of
subrogation in relation to the Holders in respect of any obligations guaranteed
hereby until payment in full of all obligations guaranteed hereby.

 

(g)           As between the Guarantors, on the one hand, and the Holders and
the Trustee, on the other hand, (x) the maturity of the obligations guaranteed
hereby may be accelerated as provided in Article 6 of the Indenture for the
purposes of this Subsidiary Guarantee, notwithstanding any stay, injunction or
other prohibition preventing such acceleration in respect of the obligations
guaranteed hereby, and (y) in the event of any declaration of acceleration of
such obligations as provided in Article 6 of the Indenture, such obligations
(whether or not due and payable) shall forthwith become due and payable by the
Guarantors for the purpose of this Subsidiary Guarantee.

 

(h)           The Guarantors shall have the right to seek contribution from any
non-paying Guarantor so long as the exercise of such right does not impair the
rights of the Holders under the Guarantee.

 

(i)            Pursuant to Section 11.03 of the Indenture, after giving effect
to any maximum amount and any other contingent and fixed liabilities that are
relevant under any applicable Bankruptcy or fraudulent conveyance laws, and
after giving effect to any collections from, any rights to receive contribution
from or payments made by or on behalf of any other

 

F-2

--------------------------------------------------------------------------------


 

Guarantor in respect of the obligations of such other Guarantor under Article 11
of this Indenture, this new Subsidiary Guarantee shall be limited to the maximum
amount permissible such that the obligations of such Guarantor under this
Subsidiary Guarantee will not constitute a fraudulent transfer or conveyance.

 

3.             Execution and Delivery.  Each Guaranteeing Subsidiary agrees that
the Subsidiary Guarantees shall remain in full force and effect notwithstanding
any failure to endorse on each Note a notation of such Subsidiary Guarantee.

 

4.             Guaranteeing Subsidiary May Consolidate, etc.  on Certain Terms.

 

(a)           The Guaranteeing Subsidiary may not consolidate with or merge with
or into (whether or not such Guarantor is the surviving Person) another
corporation, Person or entity whether or not affiliated with such Guarantor
unless:

 

(i)            subject to Sections 11.05 and 11.06 of the Indenture, the Person
formed by or surviving any such consolidation or merger (if other than a
Guarantor or the Company) unconditionally assumes all the obligations of such
Guarantor, pursuant to a supplemental indenture in form and substance reasonably
satisfactory to the Trustee, under the Notes, this Indenture and the Subsidiary
Guarantee on the terms set forth herein or therein; and

 

(ii)           immediately after giving effect to such transaction, no Default
or Event of Default exists.

 

(b)           In case of any such consolidation, merger, sale or conveyance and
upon the assumption by the successor corporation, by supplemental indenture,
executed and delivered to the Trustee and satisfactory in form to the Trustee,
of the Subsidiary Guarantee endorsed upon the Notes and the due and punctual
performance of all of the covenants and conditions of the Indenture to be
performed by the Guarantor, such successor corporation shall succeed to and be
substituted for the Guarantor with the same effect as if it had been named
herein as a Guarantor.  Such successor corporation thereupon may cause to be
signed any or all of the Subsidiary Guarantees to be endorsed upon all of the
Notes issuable hereunder which theretofore shall not have been signed by the
Company and delivered to the Trustee.  All the Subsidiary Guarantees so issued
shall in all respects have the same legal rank and benefit under the Indenture
as the Subsidiary Guarantees theretofore and thereafter issued in accordance
with the terms of the Indenture as though all of such Subsidiary Guarantees had
been issued at the date of the execution hereof.

 

(c)           Except as set forth in Articles 4 and 5 and Section 11.06 of
Article 11 of the Indenture, and notwithstanding clauses (a) and (b) above,
nothing contained in the Indenture or in any of the Notes shall prevent any
consolidation or merger of a Guarantor with or into the Company or another
Guarantor, or shall prevent any sale or conveyance of the property of a
Guarantor as an entirety or substantially as an entirety to the Company or
another Guarantor.

 

5.             Releases.

 

(a)           In the event of a sale or other disposition of all of the assets
of any Guarantor, by way of merger, consolidation or otherwise, or a sale or
other disposition of all the capital stock of any Guarantor, in each case to a
Person that is not (either before or after giving effect to such transaction) a
Restricted Subsidiary of the Company, then such Guarantor (in the event of a
sale or other

 

F-3

--------------------------------------------------------------------------------


 

disposition, by way of merger, consolidation or otherwise, of all of the capital
stock of such Guarantor) or the corporation acquiring the property (in the event
of a sale or other disposition of all or substantially all of the assets of such
Guarantor) will be released and relieved of any obligations under its Subsidiary
Guarantee; provided that the Net Proceeds of such sale or other disposition are
applied in accordance with the applicable provisions of the Indenture, including
without limitation Section 4.10 of the Indenture.  Upon delivery by the Company
to the Trustee of an Officers’ Certificate and an Opinion of Counsel to the
effect that such sale or other disposition was made by the Company in accordance
with the provisions of the Indenture, including without limitation Section 4.10
of the Indenture, the Trustee shall execute any documents reasonably required in
order to evidence the release of any Guarantor from its obligations under its
Subsidiary Guarantee.

 

(b)           A Guarantor shall be automatically and unconditionally released
and discharged of its Subsidiary Guarantee and its obligations in respect of
this Indenture and the Notes without any action required on the part of the
Trustee or any Holder of Notes at such time as such Guarantor’s guarantee or
joint and several liability with respect to all Other Senior Subordinated Debt
Securities of the Company is released or discharged, or, at the Company’s
option, if the Guarantor is not a guarantor of or jointly and severally liable
with respect to any Other Senior Subordinated Debt Securities.

 

(c)           Any Guarantor not released from its obligations under its
Subsidiary Guarantee shall remain liable for the full amount of principal of and
interest on the Notes and for the other obligations of any Guarantor under the
Indenture as provided in Article 11 of the Indenture.

 

6.             No Recourse Against Others.  No past, present or future director,
officer, employee, incorporator, stockholder or agent of the Guaranteeing
Subsidiary, as such, shall have any liability for any obligations of the Company
or any Guaranteeing Subsidiary under the Notes, any Subsidiary Guarantees, the
Indenture or this Supplemental Indenture or for any claim based on, in respect
of, or by reason of, such obligations or their creation.  Each Holder of the
Notes by accepting a Note waives and releases all such liability.  The waiver
and release are part of the consideration for issuance of the Notes.  Such
waiver may not be effective to waive liabilities under the federal securities
laws and it is the view of the SEC that such a waiver is against public policy.

 

7.             New York Law to Govern.  THE INDENTURE AND THE NOTES SHALL BE
GOVERENED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED IN THE STATE OF NEW YORK,
INCLUDING, WITHOUT LIMITATION, SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK
GENERAL OBLIGATIONS LAW AND NEW YORK CIVIL PRACTICE LAWS AND RULES 327(B).

 

EACH OF THE PARTIES HERETO (A) IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF
NEW YORK OR, IF SUCH COURT WILL NOT ACCEPT JURISDICTION, THE SUPREME COURT OF
THE STATE OF NEW YORK OR ANY COURT OF COMPETENT CIVIL JURISDICTION SITTING IN
NEW YORK COUNTY, NEW YORK, (B) UNCONDITIONALLY WAIVES AND AGREES NOT TO ASSERT
BY WAY OF MOTION, AS A DEFENSE OR OTHERWISE ANY CLAIMS THAT IT IS NOT SUBJECT TO
THE JURISDICTION OF THE ABOVE COURTS, THAT SUCH ACTION OR SUIT IS BROUGHT IN AN
INCONVENIENT FORUM OR THAT THE VENUE OF SUCH ACTION, SUIT OR OTHER PROCEEDING IS
IMPROPER AND AGREES THAT IT SHALL NOT ATTEMPT TO DENY OR

 

F-4

--------------------------------------------------------------------------------


 

DEFEAT SUCH JURISDICTION BY MOTION OR OTHER REQUEST FOR LEAVE FROM ANY SUCH
COURT AND (C) AGREES THAT IT SHALL NOT BRING ANY ACTION RELATING TO THE
INDENTURE OR THE NOTES IN ANY COURT OTHER THAN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK OR, IF SUCH COURT WILL NOT ACCEPT
JURISDICTION, THE SUPREME COURT OF THE STATE OF NEW YORK OR ANY COURT OF
COMPETENT CIVIL JURISDICTION SITTING IN NEW YORK COUNTY, NEW YORK.

 

8.             Counterparts.  The parties may sign any number of copies of this
Supplemental Indenture.  Each signed copy shall be an original, but all of them
together represent the same agreement.

 

9.             Effect of Headings.  The Section headings herein are for
convenience only and shall not affect the construction hereof.

 

10.           The Trustee.  The Trustee shall not be responsible in any manner
whatsoever for or in respect of the validity or sufficiency of this Supplemental
Indenture or for or in respect of the recitals contained herein, all of which
recitals are made solely by the Guaranteeing Subsidiary and the Company.

 

F-5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Supplemental Indenture
to be duly executed and attested, all as of the date first above written.

 

Dated:

 

,

 

 

 

 

 

[GUARANTEEING SUBSIDIARY]

 

By:

 

Name:

 

Title:

 

PENN NATIONAL GAMING, INC.

 

By:

 

Name:

 

Title:

 

[EXISTING GUARANTORS]

 

By:

 

Name:

 

Title:

 

WELLS FARGO BANK, NATIONAL
ASSOCIATION,

 

as Trustee

 

By:

 

Authorized Signatory

 

F-6

--------------------------------------------------------------------------------